--------------------------------------------------------------------------------

Exhibit 10.1
 
SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


dated as of January 17, 2018


among


ESSEX PORTFOLIO, L.P.,
a California limited partnership,


THE LENDERS LISTED HEREIN,


PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent,


and


PNC CAPITAL MARKETS LLC, U.S. BANK NATIONAL ASSOCIATION,
and MUFG UNION BANK, N.A.,
as Joint Lead Arrangers and Joint Book Runners


U.S. BANK NATIONAL ASSOCIATION, and MUFG UNION BANK, N.A.,
as Co-Syndication Agents


WELLS FARGO BANK, NATIONAL ASSOCIATION, CITIBANK, N.A., and JPMorgan CHASE BANK,
N.A.,
as Co-Documentation Agents


REGIONS BANK, MIZUHO BANK LTD., BRANCH BANKING AND TRUST COMPANY, THE BANK OF
NOVA SCOTIA AND CAPITAL ONE, NATIONAL ASSOCIATION,
as Co-Managing Agents
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Page
1.
DEFINITIONS.
1
 
1.1
Defined Terms
1
 
1.2
Other Interpretive Provisions
26
   
1.2.1
Use of Defined Terms
26
   
1.2.2
Certain Common Terms
26
   
1.2.3
Accounting Principles
27
   
1.2.4
Letter of Credit Amounts
28
2.
LOAN AMOUNTS AND TERMS
28
 
2.1
Amount and Terms of Commitment
28
   
2.1.1
No Obligation to Issue Letters of Credit Under Certain Circumstances
30
   
2.1.2
Letter of Credit Amendments
30
   
2.1.3
Applicability of ISP98
30
 
2.2
Swing Line
30
   
2.2.1
Swing Loans
30
   
2.2.2
Interest on Swing Loans
31
   
2.2.3
Principal Payable on Swing Loans
31
   
2.2.4
Prepayments of Swing Loans
31
   
2.2.5
Funding of Participations
32
   
2.2.6
Refinancing of Swing Loans
32
   
2.2.7
Termination of Swing Line
33
   
2.2.8
No Swing Loans Upon Default
33
 
2.3
Procedure for Obtaining Credit (Committed Loans, Swing Loans and Letters of
Credit)
33
 
2.4
Loan Accounts; Notes
35
   
2.4.1
Loan Accounts
35
   
2.4.2
Notes
35
 
2.5
Letters of Credit
35
 
2.5.1
Letter of Credit Drawings and Reimbursements; Funding of Participations
35
 
2.5.2
Repayment of Participations
37
 
2.5.3
Obligations Absolute
37
 
2.5.4
Role of Letter of Credit Issuer
38
 
2.5.5
Cash Collateral
39
 
2.6
Conversion and Continuation Elections of Committed Loans
39
   
2.6.1
Election to Convert and Renew
39
   
2.6.2
Notice of Conversion/Continuation
39
   
2.6.3
Failure to Select a New Interest Period
40
   
2.6.4
Number of Interest Periods
40
 
2.7
Voluntary Termination or Reduction of Commitment
40
 
2.8
Principal Payments
40
   
2.8.1
Optional Prepayments of the Committed Loans
41
   
2.8.2
No Optional Prepayments of Bid Loans
41

 
i

--------------------------------------------------------------------------------

 
2.8.3
Mandatory Repayments
41
   
2.8.4
Repayment at Maturity
41
   
2.8.5
Repayment of Bid Loans
41
 
2.9
Extension of Original Maturity Date
41
 
2.10
Interest
42
   
2.10.1
Accrual Rate
42
   
2.10.2
Payment
42
   
2.10.3
Default Interest
42
   
2.10.4
Maximum Legal Rate
43
 
2.11
Fees
43
   
2.11.1
Facility Fee
43
   
2.11.2
Letter of Credit Fees
43
   
2.11.3
Other Fees
44
 
2.12
Computation of Fees and Interest
44
 
2.13
Payments by Borrower
44
   
2.13.1
Timing of Payments
44
   
2.13.2
Non-Business Days
44
   
2.13.3
Payment May be Made by Administrative Agent
45
 
2.14
Payments by the Lenders to Administrative Agent
45
   
2.14.1
Administrative Agent May Make Committed Borrowings Available
45
   
2.14.2
Obligations of Lenders Several
45
   
2.14.3
Failure to Satisfy Conditions Precedent
46
   
2.14.4
Funding Source
46
 
2.15
Sharing of Payments, Etc.
46
 
2.16
Defaulting Lender
46
   
2.16.1
Notice and Cure of Lender Default; Election Period; Electing Lenders
46
   
2.16.2
Removal of Rights; Indemnity
47
   
2.16.3
Commitment Adjustments
48
   
2.16.4
No Election
48
 
2.17
Increase in Maximum Commitment Amount
48
   
2.17.1
Request for Increase
48
   
2.17.2
No Lender Consent Required
48
   
2.17.3
Administrative Agent Consent and Conditions to Increase
49
   
2.17.4
Rights of Eligible Assignees
49
   
2.17.5
Conditions of Increase in Maximum Commitments
50
 
2.18
Bid Loans
50
   
2.18.1
General
50
   
2.18.2
Requesting Competitive Bids
50
   
2.18.3
Submitting Competitive Bids
50
   
2.18.4
Notice to Borrower of Competitive Bids
51
   
2.18.5
Acceptance of Competitive Bids
51
   
2.18.6
Procedure for Identical Bids
52
   
2.18.7
Notice to Lenders of Acceptance or Rejection of Bids
52
   
2.18.8
Notice of LIBOR Base Rate
52

 
ii

--------------------------------------------------------------------------------

 
2.18.9
Funding of Bid Loans
52
   
2.18.10
Notice of Range of Bids
52
3.
TAXES, YIELD PROTECTION AND ILLEGALITY
53
 
3.1
Taxes
53
   
3.1.1
Payments Free of Taxes
53
   
3.1.2
Payment of Other Taxes by Borrower
53
   
3.1.3
Indemnification by Borrower
53
   
3.1.4
Evidence of Payments
53
   
3.1.5
Status of Lenders
54
   
3.1.6
Treatment of Certain Refunds
54
 
3.2
Illegality
55
 
3.3
Increased Costs
55
   
3.3.1
Increased Costs Generally
55
   
3.3.2
Capital Requirements
56
   
3.3.3
Delay in Requests
56
 
3.4
Funding Losses
56
 
3.5
Inability to Determine Rates
57
 
3.6
Certificate of Lender
57
 
3.7
Mitigation Obligations; Replacement of Lenders
57
 
3.8
Survival
58
4.
Reserved
58
5.
CONDITIONS TO DISBURSEMENTS
58
 
5.1
Conditions to Initial Loans
58
   
5.1.1
Deliveries to Administrative Agent
58
   
5.1.2
Payment of Fees
59
   
5.1.3
Payment of Expenses
59
 
5.2
Conditions of all Borrowings and Letters of Credit
59
 
5.3
Transitional Arrangements
60
6.
COVENANTS OF BORROWER
61
 
6.1
Specific Affirmative Covenants
61
   
6.1.1
Compliance with Law
61
   
6.1.2
Reserved
61
   
6.1.3
Insurance
61
   
6.1.4
Preservation of Rights
62
   
6.1.5
Taxes
63
 
6.2
Payment of Expenses
63
 
6.3
Financial and Other Information; Certification
64
 
6.4
Notices
66
 
6.5
Negative Covenants
67
   
6.5.1
Limitations on Certain Activities
67
   
6.5.2
Material Changes
68
 
6.6
Type of Business; Development Covenants
68
 
6.7
Performance of Acts
68
 
6.8
Keeping Guarantor Informed
68
 
6.9
Maximum Total Liabilities to Gross Asset Value
69
 
6.10
Certain Debt Limitations
69

 
iii

--------------------------------------------------------------------------------

6.11
Fixed Charge Coverage Ratio
69
 
6.12
Maximum Unsecured Debt Leverage Ratio
69
 
6.13
Maximum Quarterly Dividends
69
 
6.14
Negative Pledge; Limitations on Affiliate Indebtedness
69
 
6.15
Change in Ownership of Borrower or Management of the Unencumbered Property
70
 
6.16
Books and Records
70
 
6.17
Audits
71
 
6.18
Cooperation
71
 
6.19
ERISA Plans
71
 
6.20
Use of Proceeds
71
 
6.21
Use of Proceeds – Ineligible Securities
71
7.
Representations and Warranties
71
 
7.1
Organization of Borrower and Guarantor
71
 
7.2
Authorization
71
 
7.3
Enforceable Agreement
71
 
7.4
Good Standing
72
 
7.5
No Conflicts
72
 
7.6
Financial Information
72
 
7.7
Borrower Not a “Foreign Person”
72
 
7.8
Lawsuits
72
 
7.9
Permits, Franchises
72
 
7.10
Other Obligations
72
 
7.11
Income Tax Returns
73
 
7.12
No Event of Default
73
 
7.13
ERISA Plans
73
 
7.14
Location of Borrower
73
 
7.15
No Required Third Party/Governmental Approvals
73
 
7.16
Regulated Entities
73
 
7.17
OFAC; FCPA
73
 
7.18
EEA Financial Institution
74
8.
DEFAULT AND REMEDIES
74
 
8.1
Events of Default
74
 
8.2
Remedies
76
   
8.2.1
Termination of Commitment to Lend
77
   
8.2.2
Acceleration of Loans
77
   
8.2.3
Security for Letters of Credit
77
   
8.2.4
Exercise of Rights and Remedies
77
 
8.3
Application of Funds
77
9.
ADMINISTRATIVE AGENT
78
 
9.1
Appointment and Authority
78
 
9.2
Rights as a Lender
78
 
9.3
Exculpatory Provisions
79
   
9.3.1
Limitation of Administrative Agent’s Duties
79
   
9.3.2
Limitation of Administrative Agent’s Liability
79
   
9.3.3
Limitation of Administrative Agent’s Responsibilities
79

 
iv

--------------------------------------------------------------------------------

9.4
Reliance by Administrative Agent
79
 
9.5
Delegation of Duties
80
 
9.6
Resignation of Administrative Agent
80
   
9.6.1
Notice of Resignation
80
   
9.6.2
Resignation by PNC Bank
81
 
9.7
Non-Reliance on Administrative Agent and Other Lenders
81
 
9.8
No Other Duties, Etc.
81
 
9.9
Administrative Agent May File Proofs of Claim
81
10.
MISCELLANEOUS PROVISIONS
82
 
10.1
Amendments and Waivers
82
 
10.2
Notices; Effectiveness; Electronic Communication
83
 
10.3
No Waiver; Cumulative Remedies
86
 
10.4
Costs and Expenses; Indemnity; Waiver of Consequential Damages, Etc.
86
 
10.5
Successors and Assigns
87
 
10.6
Confidentiality
91
 
10.7
Right of Setoff
91
 
10.8
No Third Parties Benefited
92
 
10.9
Payments Set Aside
92
 
10.10
Counterparts; Integration; Effectiveness
92
 
10.11
Survival of Representations and Warranties
93
 
10.12
Severability
93
 
10.13
Replacement of Lenders
93
 
10.14
Governing Law; Jurisdiction; Etc.
94
 
10.15
Waiver of Jury Trial
95
 
10.16
Judicial Reference
95
 
10.17
USA PATRIOT Act Notice
95
 
10.18
Time of the Essence
95
 
10.19
No Fiduciary Relationship
96
 
10.20
Amendment and Restatement
96
 
10.21
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
96

 
v

--------------------------------------------------------------------------------

SCHEDULE 1.1
LENDERS’ NAMES AND PRO RATA SHARES
SCHEDULE 1.2
ADMINISTRATIVE AGENT’S OFFICE; ADMINISTRATIVE AGENT’S PAYMENT OFFICE
SCHEDULE 1.4
PROCESSING AND RECORDATION FEES
EXHIBIT A-1
UNENCUMBERED STABILIZED ASSET PROPERTY
EXHIBIT A-2
UNENCUMBERED DEVELOPMENT PROPERTY
EXHIBIT B
FORM OF NOTICE OF COMMITTED BORROWING OR CONVERSION/CONTINUATION
EXHIBIT C
FORM OF LETTER OF CREDIT APPLICATION
EXHIBIT D
COMPLIANCE CERTIFICATE
EXHIBIT E
FORM OF ASSIGNMENT AND ASSUMPTION
EXHIBIT F-1
FORM OF PAYMENT GUARANTY (GUARANTOR)
EXHIBIT F-2
RESERVED
EXHIBIT G-1
FORM OF REVOLVING NOTE
EXHIBIT G-2
FORM OF SWING LINE NOTE
EXHIBIT G-3
FORM OF BID NOTE
EXHIBIT H-1
FORM OF BID REQUEST
EXHIBIT H-2
FORM OF COMPETITIVE BID

 
vi

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


This SECOND AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT, dated as of January
17, 2018 (this “Agreement”), is among ESSEX PORTFOLIO, L.P., a California
limited partnership (“Borrower”), the several financial institutions from time
to time party to this Agreement (collectively, the “Lenders” and individually, a
“Lender”), and PNC BANK, NATIONAL ASSOCIATION, as administrative agent for the
Lenders (in such capacity, “Administrative Agent”) and as Swing Line Lender and
L/C Issuer.


Background


Borrower, Administrative Agent and the Lenders are parties to that certain
Amended and Restated Revolving Credit Agreement, dated as of September 16, 2011,
as amended by that certain First Amendment to Amended and Restated Revolving
Credit Agreement, dated as of May 31, 2012, as further amended by that certain
Second Amendment to Amended and Restated Revolving Credit Agreement, dated as of
August 30, 2012, as further amended by that certain Third Amendment to Amended
and Restated Revolving Credit Agreement, dated as of January 22, 2013, as
further amended by that certain Fourth Amendment to Amended and Restated
Revolving Credit Agreement, dated as of January 29, 2014, as further amended by
that certain Fifth Amendment to Amended and Restated Revolving Credit Agreement,
dated as of January 22, 2015, as further amended by that certain Sixth Amendment
to Amended and Restated Revolving Credit Agreement, dated as of January 19, 2016
and as further amended by that certain Seventh Amendment to Amended and Restated
Revolving Credit Agreement, dated as of January 24, 2017 (collectively, the
“Original Credit Agreement”).


Borrower, Administrative Agent and the Lenders have agreed to certain
modifications and amendments to the Original Credit Agreement and in connection
therewith, have agreed to enter into this Agreement, which amends and restates
in its entirety the Original Credit Agreement, upon the terms and subject to the
conditions hereinafter set forth.


Agreement


NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
to amend and restate the Original Credit Agreement to read in full as follows:


1.            DEFINITIONS.


1.1           Defined Terms.  In addition to the terms defined elsewhere in this
Agreement, the following terms have the following meanings:


“Absolute Rate” means either a rate per annum equal to the Reference Rate plus
or minus a margin, or another fixed rate of interest expressed in multiples of
1/100th of one basis point, offered by a Lender for an Absolute Rate Bid Loan.


“Absolute Rate Bid Loan(s)” means a Bid Loan that bears interest at a rate
determined with reference to an Absolute Rate.
 
1

--------------------------------------------------------------------------------

“Act” shall have the meaning set forth in Section 10.17.


“Administrative Agent” means PNC Bank, National Association, in its capacity as
administrative agent for the Lenders hereunder and under the other Loan
Documents, and any successor administrative agent designated under Section 9.6.


“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.2, or such other address or
account as Administrative Agent may from time to time notify Borrower and the
Lenders in writing.


“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.


“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the specified Person.  “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.


“Agent’s Payment Office” means the address for payments set forth herein for
Administrative Agent, as specified in Schedule 1.2, or such other address as
Administrative Agent may from time to time specify by the delivery of a written
notice to Borrower and the Lenders.


“Agreement” means this Second Amended and Restated Revolving Credit Agreement,
as supplemented, modified, amended or amended and restated from time to time.


“Applicable Committed Loan Margin” means the Applicable LIBOR Committed Loan
Margin or the Applicable Reference Rate Committed Loan Margin determined from
the following pricing grid based on the current published or private ratings of
Guarantor’s senior unsecured long term debt, as provided below:
 

 
TIER
 
GUARANTOR’S SENIOR
UNSECURED LONG
TERM DEBT RATING
APPLICABLE
LIBOR
COMMITTED
LOAN MARGIN
(BPS)
FACILITY
FEE
(BPS PER
ANNUM)
APPLICABLE
REFERENCE
RATE
COMMITTED
LOAN MARGIN
(BPS)
 
I
 
A- and/or A3 or better
82.5
12.5
0
 
II
 
BBB+ and/or Baal
87.5
15
0
 
III
 
BBB and/or Baa2
100
20
0
 
IV
 
BBB- and/or Baa3
120
25
20
 
V
 
Less than BBB- and/or Baa3
155
30
55

 
2

--------------------------------------------------------------------------------

Borrower shall provide to Administrative Agent written evidence of the current
rating or ratings on Guarantor’s senior unsecured long term debt by any of
Moody’s, S&P and/or Fitch, if such rating agency has provided to Guarantor a
rating on such senior unsecured long term debt, which evidence shall be
reasonably acceptable to Administrative Agent; provided, that, at a minimum,
Guarantor must provide such a rating from either Moody’s or S&P.  In the event
that Guarantor has a rating on its senior unsecured long term debt provided by
(a) both Moody’s and S&P, (b) both Moody’s and Fitch, (c) both S&P and Fitch, or
(d) each of Moody’s, S&P and Fitch, and there is a difference in rating between
such rating agencies, the Applicable Committed Loan Margin shall be based on the
higher rating.  Changes in the Applicable Committed Loan Margin shall become
effective on the first day following the date on which any of Moody’s, S&P or
Fitch that has provided Guarantor a rating on Guarantor’s senior unsecured long
term debt changes such rating.  Borrower shall notify Administrative Agent of
any such changes in Guarantor’s senior unsecured long term debt pursuant to and
in accordance with Section 6.4(i).


“Applicable LIBOR Committed Loan Margin” means the Applicable Committed Loan
Margin for LIBOR Committed Loans.


“Applicable Reference Rate Committed Loan Margin” means the Applicable Committed
Loan Margin for Reference Rate Committed Loans.


“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Approved Subordination Agreement” has the meaning set forth in Section 6.14(b).


“Arranger” means PNC Capital Markets LLC, U.S. Bank National Association, and
Union Bank, N.A., in their capacities as joint lead arrangers and joint book
runners.


“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.5), and accepted by Administrative Agent, in
substantially the form of Exhibit E or any other form approved by Administrative
Agent.


“Availability” means, at any time, an amount equal to the lesser of (a) the
Maximum Commitment Amount at such time and (b) the maximum possible Outstanding
Amount of all Loans, together with the maximum possible Outstanding Amount of
all L/C Obligations, that would permit Borrower to remain in compliance with the
financial covenants set forth in Sections 6.9, 6.11 and 6.12 on a pro forma
basis (i.e., using the covenant compliance calculations from the Compliance
Certificate most recently delivered by Borrower and then giving effect to the
amount of any requested Loan or Letter of Credit).


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
3

--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.18.


“Bid Loan” has the meaning set forth in Section 2.18.1.


“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to Borrower.


“Bid Loan Sublimit” means an amount equal to 50% of the Maximum Commitment
Amount.  The Bid Loan Sublimit is part of, and not in addition to, the Maximum
Commitment Amount.


“Bid Note(s)” means each promissory note of Borrower payable to the order of a
Lender, substantially in the form of Exhibit G-3 hereto, and any amendments,
supplements, modifications, renewals, replacements, consolidations or extensions
thereof, evidencing the aggregate indebtedness of Borrower to a Lender resulting
from Bid Loans made by such Lender pursuant to this Agreement.


“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit H-1.


“Borrower” has the meaning set forth in the introductory clause hereof.


“Borrower’s Knowledge” means the actual knowledge of the general counsel,
principal financial officer or chief executive officer of the general partner of
Borrower; provided, however, that, if Administrative Agent, L/C Issuer or any
Lender sends a notice with regards to any matter pursuant to the provisions of
Section 10.2 hereof, Borrower shall be deemed to have knowledge of the matters
set forth in such notice as of the date of receipt of such written notice.


“Borrowing” means a Swing Line Borrowing, a Committed Borrowing or a Bid
Borrowing.


“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York, New York, Pittsburgh Pennsylvania and/or the state
where Administrative Agent’s Office is located, are authorized or required by
Law to close and, if the applicable Business Day relates to any LIBOR Loan,
means any such day on which dealings in dollar deposits are conducted by and
between banks in the London interbank eurodollar market.


“Capital Interest” means, with respect to any Joint Venture, the ratio of (i)
Borrower’s contribution to the capital of such Joint Venture to (ii) the
aggregate amount of all contributions to the capital of such Joint Venture.
 
4

--------------------------------------------------------------------------------

“Capitalization Rate” means 6.00%.


“Capital Reserve” means $50.00 per unit per quarter for all stabilized real
properties owned by Guarantor and its consolidated subsidiaries.


“Cash and Cash Equivalents” means, as of any date, unrestricted cash and
unrestricted:


(i)             securities issued or directly and fully guaranteed or insured by
the United States Government or any agency or instrumentality thereof having
maturities of not more than one year from such date;


(ii)            mutual funds organized under the United States Investment
Company Act rated AAm or AAm-G by S&P and P-1 by Moody’s;


(iii)           certificates of deposit or other interest-bearing obligations of
a bank or trust company which is a member in good standing of the Federal
Reserve System having a short term unsecured debt rating of not less than A-1 by
S&P and not less than P-1 by Moody’s (or in each case, if no bank or trust
company is so rated, the highest comparable rating then given to any bank or
trust company, but in such case only for funds invested overnight or over a
weekend) provided that such investments shall mature or be redeemable upon the
option of the holders thereof on or prior to a date three months from the date
of their purchase;


(iv)           bonds or other obligations having a short term unsecured debt
rating of not less than A-1+ by S&P and P-1+ by Moody’s and having a long term
debt rating of not less than A1 by Moody’s issued by or by authority of any
state of the United States, any territory or possession of the United States,
including the Commonwealth of Puerto Rico and agencies thereof, or any political
subdivision of any of the foregoing;


(v)            repurchase agreements issued by an entity rated not less than
A-1+ by S&P, and not less than P-1 by Moody’s which are secured by U.S.
Government securities of the type described in clause (i) of this definition
maturing on or prior to a date one month from the date the repurchase agreement
is entered into;


(vi)           short term promissory notes rated not less than A-1+ by S&P, and 
not less than P-1 by Moody’s maturing or to be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;


(vii)          commercial paper (having original maturities of not more than 365
days) rated at least A-1+ by S&P and P-1 by Moody’s and issued by a foreign or
domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least A1 by Moody’s;


(viii)         investments in money market funds in which substantially all the
assets are comprised of investments of the character, quality and maturity
described in clauses (i) through (vii) of this definition; and


(ix)            marketable securities actively traded on a public exchange.
 
5

--------------------------------------------------------------------------------

“Cash Collateralize” has the meaning set forth in Section 2.5.5.  Derivatives of
such term have corresponding meanings.


“Change in Control” means (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)), is or becomes the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a Person will be deemed to
have “beneficial ownership” of all securities that such Person has the right to
acquire, whether such right is exercisable immediately or only after the passage
of time), directly or indirectly, of more than 35.0% of the total voting power
of the then outstanding voting stock of Guarantor; provided, however, that
Persons acquiring common shares of Guarantor from Guarantor in connection with
an acquisition or other transaction with Guarantor, without any agreement among
such Persons to act together to hold, dispose of, or vote such shares following
the acquisition of such shares, shall not be considered a “group” for purposes
of this clause or (b) during any period of 12 consecutive months ending after
the Closing, individuals who at the beginning of any such 12 month period
constituted the Board of Directors of Guarantor cease for any reason to
constitute a majority of the Board of Directors of Guarantor then in office,
excluding any change in directors or trustees resulting from (i) the election of
any new directors whose election by the Board of Directors or whose nomination
for election by the shareholders of Guarantor was approved by a vote of a
majority of the directors or trustees then still in office who were either
directors or trustees at the beginning of such period or whose election or
nomination for election was previously so approved), (ii) the
retirement/resignation of any director or trustee as a result of compliance with
any written policy of Guarantor requiring retirement/resignation from the Board
of Directors upon reaching the retirement age specified in such policy, (iii)
the death or disability of any director or trustee, (iv) satisfaction of any
requirement for the majority of the members of the board of directors or
trustees of Guarantor to qualify under applicable law as independent directors
or trustees or (v) the replacement of any director or trustee who is an officer
or employee of Guarantor or an affiliate of Guarantor with any other officer or
employee of Guarantor or an affiliate of Guarantor.


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, (b) any change
in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
Law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, regulations, guidelines, interpretations
or directives thereunder or issued in connection therewith (whether or not
having the force of Law) and (y) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Administrative Agent for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities (whether or not having the force of Law) , in each case pursuant to
Basel III, shall in each case be deemed to be a Change in Law regardless of the
date enacted, adopted, issued, promulgated or implemented.


“Closing Date” means the earliest date on which all conditions precedent set
forth in Section 5.1 are satisfied or waived in accordance with Section 10.1(a).
 
6

--------------------------------------------------------------------------------

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations promulgated thereunder.


“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to Borrower pursuant to Section 2, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Loans, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 1.1 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.


“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBOR Committed Loans, having the
same Interest Period made by each of the Lenders pursuant to Section 2.1.


“Committed Loan” has the meaning set forth in Section 2.1(a)(i).


“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit H-2, duly completed and signed by a
Lender.


“Completion of Construction” means, with respect to any real property, the date
that final certificates of occupancy have been issued for all buildings on such
property.


“Compliance Certificate” means a compliance certificate, substantially similar
to the form of Exhibit D, signed and certified by an authorized financial
officer of Borrower.


“Daily LIBOR Rate” shall mean, for any day, the rate per annum determined by 
Administrative Agent by dividing (x) the Published Rate by (y) a number equal to
1.00 minus the LIBOR Reserve Percentage.  Notwithstanding the foregoing, if the
Daily LIBOR Rate as determined above would be less than zero (0.00) in such
calculations, such rate shall be deemed to be zero (0.00) for purposes of this
Agreement.


“Debt Service” means with respect to any Indebtedness, the sum of (x) the
aggregate interest payments, Letter of Credit Fee and other fees paid or payable
in respect of or relating to such Indebtedness, plus (y) the aggregate principal
installments paid and payable (but not balloon payments) and excluding any
non‑cash mark to market items and prepayment premiums.


“Default” means any event or circumstance which, with notice or the passage of
time or both, would become an Event of Default.
 
7

--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its portion of the Committed Loans, participations in L/C Obligations
or participations in Swing Loans when required to be funded hereunder unless
such Lender notifies Administrative Agent and Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, must be specifically identified in such writing) has not
been satisfied, or (ii) pay to Administrative Agent or any Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due; (b) has notified Borrower or Administrative Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund its portion of the Loans hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, must be specifically identified in such writing or public
statement) cannot be satisfied); (c) has failed, within three (3) Business Days
after written request by Administrative Agent or Borrower, to confirm in writing
to Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender will cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower); (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
the Bankruptcy Code of the United States of America, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender will not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in such Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender; (e) has purchased or otherwise acquired all
or any portion of another Lender’s Commitment, excluding any purchase or
acquisition in accordance with the terms and conditions set forth in Section
10.5 or (f) becomes the subject of a Bail-In Action.


“Defaulting Lender Amount” has the meaning given to it in Section 2.16.1.


“Defaulting Lender Notice” has the meaning given to it in Section 2.16.1.


“Default Rate” means the per annum rate of interest that is 400 basis points in
excess of the rate otherwise applicable.


“Designated Borrower’s Account” has the meaning given to it in Section 9.4.


“Dollar” and “$” mean lawful money of the United States.


“EBITDA” means, for any fiscal period of Guarantor and its consolidated
subsidiaries, without duplication, (a) the sum for such period of (i)
consolidated net income, (ii) consolidated interest expense (including
capitalized interest expense); (iii) consolidated charges against income for all
federal, state and local taxes based on income, (iv) consolidated depreciation
expense, (v) consolidated amortization expense, (vi) the aggregate amount of
other non-cash charges and expenses, and (vii) the aggregate amount of
extraordinary losses included in the determination of consolidated net income
for such period, less (b) the aggregate amount of extraordinary gains included
in the determination of consolidated net income for such period, and in each
case excluding all Non-Borrower Interests, all as determined in accordance with
GAAP, consistently applied.  For purposes of this definition, EBITDA includes
Borrower’s pro rata shares of interest expense, federal, state and local taxes
based on income, depreciation expense and amortization expense for such Joint
Venture Investments.  For the purposes of calculating EBITDA in order to
determine Gross Asset Value, EBITDA shall not be deemed to  include corporate
level general and administrative expenses and other corporate expenses, such as
land holding costs, employee and trustee stock and stock option expenses and
pursuit costs write-offs, all as determined in good faith by the Borrower.
 
8

--------------------------------------------------------------------------------

“EEA Financial Institution” means (i) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (ii) any entity established in an EEA Member Country
which is a parent of an institution described in clause (i) of this definition,
or (iii) any financial institution established in an EEA Member Country which is
a subsidiary of an institution described in clauses (i) or (ii) of this
definition and is subject to consolidated supervision with its parent.


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.


“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.


“Electing Lender” has the meaning given to it in Section 2.16.1.


“Election Notice” has the meaning given to it in Section 2.16.1.


“Election Period” shall have the meaning set forth in Section 2.16.1.


“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; (d) an Eligible Lender, and (e) any other Person (other than a
natural person or a Defaulting Lender) approved by (i) Administrative Agent in
its reasonable discretion, and (ii) unless an Event of Default has occurred and
is continuing, Borrower (each such approval by Borrower not to be unreasonably
withheld or delayed); provided, however, that notwithstanding the foregoing,
“Eligible Assignee” shall not include Borrower or any of Borrower’s Affiliates
or subsidiaries.  Approval by Administrative Agent or, if required, by Borrower
of any Person as an Eligible Assignee shall not constitute a waiver of any right
to approve any other Person before such other Person can become an Eligible
Assignee.


“Eligible Lender” means any Person, other than Borrower or any Affiliates or
subsidiaries of Borrower who (i) is rated BBB or better by S&P or Baa2 or better
by Moody’s or is a commercial bank, financial institution, institutional lender
with total assets of at least $5,000,000,000, and (ii) is regularly engaged in
the business of commercial real estate lending and maintains one or more lending
offices in the United States.
 
9

--------------------------------------------------------------------------------

“EMC” means Essex Management Corporation, a California corporation.


“Environmental Laws” means all federal, state, and local laws, ordinances,
rules, judgments, orders, decrees, permits, concessions, grants, franchises,
licenses, agreements, governmental restrictions and regulations relating to
pollution and the protection of the environment or the release of any Hazardous
Substances into the environment, including the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, 42 U.S.C. § 9601
et seq., the Hazardous Materials Transportation Act, 49 U.S.C. § 1802, et seq.,
the Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq., the Toxic
Substance Control Act of 1976, as amended, 15 U.S.C. § 2601 et seq., the Clean
Water Act, 33 U.S.C. § 466 et seq., as amended, and the Clean Air Act, 42 U.S.C.
§ 7401 et seq.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.


“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).


“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by Borrower or any ERISA Affiliate from a Multiemployer Plan
or notification that a Multiemployer Plan is in reorganization; (d) the filing
of a notice of intent to terminate, the treatment of a Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon Borrower or any ERISA Affiliate.


“Event of Default” means any of the events or circumstances specified in Section
8.1.


“Excluded Taxes” means, with respect to Administrative Agent, any Lender, the
L/C Issuer or any other recipient of any payment to be made by or on account of
any obligation of Borrower hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it,
under the laws of any Governmental Authority, (b) any branch profits taxes
imposed by the United States or any similar tax imposed by any Governmental
Authority, and (c) in the case of a Foreign Lender, any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.1.5, except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from Borrower with respect to such withholding tax pursuant to Section
3.1.5.
 
10

--------------------------------------------------------------------------------

“Extended Maturity Date” means the date that immediately follows the expiration
of the Extension Period, if the extension option for the Extension Period is
duly exercised by Borrower hereunder.


“Extension Period” shall mean the consecutive eighteen (18) month period
immediately following the Original Maturity Date, as set forth in Section 2.9
hereof.


“Facility Fee” has the meaning given to it in Section 2.11.1.


“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Open Rate” shall mean, for any day, the rate per annum (based on
a year of 360 days and actual days elapsed) which is the daily federal funds
open rate as quoted by ICAP North America, Inc. (or any  successor) as set forth
on the Bloomberg Screen BTMM for that day opposite the caption “OPEN” (or on
such other substitute Bloomberg Screen that displays such rate), or as set forth
on such other recognized electronic source used for the purpose of displaying
such rate as selected by Administrative Agent (an “Alternate Source”) (or if
such rate for such day does not appear on the Bloomberg Screen BTMM (or any
substitute screen) or on any Alternate Source, or if there shall at any time,
for any reason, no longer exist a Bloomberg Screen BTMM (or any substitute
screen) or any Alternate Source, a comparable replacement rate determined by
Administrative Agent at such time (which determination shall be conclusive
absent manifest error); provided however, that if such day is not a Business
Day, the Federal Funds Open Rate for such day shall be the “open” rate on the
immediately preceding Business Day.  The rate of interest charged shall be
adjusted as of each Business Day based on changes in the Federal Funds Open Rate
without notice to Borrower.


“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to PNC Bank on
such day on such transactions, as determined by Administrative Agent.


“Fee Letter” has the meaning given to it in Section 2.11.3.


“Fitch” means Fitch, Inc.
 
11

--------------------------------------------------------------------------------

“Fixed Charges” means, for any fiscal period of Guarantor and its consolidated
subsidiaries, the sum of the following items for such period (including
Borrower’s pro rata share of each such item for each Joint Venture): (i)
interest expense (whether paid or accrued), other than interest expense on
Permitted Subordinated Indebtedness, (ii) capitalized interest expense, other
than capitalized interest expense with respect to Permitted Subordinated
Indebtedness, (iii) preferred stock dividends, (iv) scheduled principal payments
on Indebtedness, other than balloon payments and other than payments in respect
to Permitted Subordinated Indebtedness, and (v) a reserve for recurring capital
expenditures in an amount equal to the Capital Reserve for such period.  For the
purposes hereof, “Fixed Charges” shall not include any non-cash interest expense
or deferred amortization costs.


“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. 
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.  As an
example, if Borrower is a resident of the United States for tax purposes, a
“Foreign Lender” will be any Lender that is organized under the laws of any
country, other than the United States.


“Fronting Fee” has the meaning set forth in Section 2.11.2.


“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.


“Funds From Operations” means, with respect to Guarantor and its consolidated
subsidiaries, net income calculated in conformity with the National Association
of Real Estate Investment Trusts in its White Paper on Funds From Operations, as
published from time to time.


“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants, and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, consistently applied.


“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
 
12

--------------------------------------------------------------------------------

“Gross Asset Value” means, at any time, the sum (without duplication) of (i) an
amount equal to EBITDA for Guarantor and its consolidated subsidiaries for the
most recent four (4) consecutive fiscal quarters for which Administrative Agent
has received financial statements (the “Measuring Period”) (excluding any income
attributable to properties bought or sold during such Measuring Period), (4) and
divided by the applicable Capitalization Rate (expressed as a decimal); (ii) the
amount of cash and marketable securities held by Guarantor and its consolidated
subsidiaries as of the end of such Measuring Period; (iii) the aggregate
acquisition cost of properties acquired by Guarantor or any of its consolidated
subsidiaries during such Measuring Period (including Borrower’s pro rata shares
of any properties acquired by Joint Ventures, based on its Capital Interests in
such Joint Ventures); and (iv) the aggregate book value of all development
property as of the end of such Measuring Period (including Borrower’s pro rata
share of development property held by Joint Ventures, based on its Capital
Interests in such Joint Ventures), as reported on Guarantor’s 10K and 10Q.


“Guarantor” means Essex Property Trust, Inc., a Maryland corporation operating
as a real estate investment trust.


“Guaranty” means that certain Payment Guaranty, dated of even date herewith,
executed by Guarantor and substantially in the form of Exhibit F-l attached
hereto.


“Guaranty Obligation” means, as applied to any Person, without duplication, any
direct or indirect liability of that Person with respect to any Indebtedness,
lease, dividend, letter of credit or other obligation of another Person.  The
amount of any Guaranty Obligation shall be deemed equal to the maximum
reasonably anticipated liability in respect thereof.


“Hazardous Substance” means any substance, material or waste, including asbestos
and petroleum (including crude oil or any fraction thereof), polychlorinated
biphenyls, radon gas, urea formaldehyde foam insulation, explosive or
radioactive material, or infectious or medical wastes, which is or becomes
designated, classified or regulated as “toxic,” “hazardous,” a “pollutant” or
similar designation under, or which is regulated pursuant to, any Environmental
Law.


“Honor Date” shall have the meaning set forth in Section 2.5.1(a).


“Indebtedness” of any Person means, without duplication, (a) all indebtedness
for borrowed money; (b) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services; (c) all reimbursement
obligations with respect to surety bonds, letters of credit and similar
instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to property
acquired by the Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property); (f) all indebtedness referred to in clauses (a)
through (e) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in property owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness; and (g) all Guaranty
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (a) through (e) above.
 
13

--------------------------------------------------------------------------------

“Indemnified Taxes” means Taxes other than Excluded Taxes.


“Indemnitee” has the meaning set forth in Section 10.4(b).


“Information” has the meaning set forth in Section 10.6.


“Intercompany Creditor” has the meaning set forth in Section 6.14(b).


“Initial Term” means the period from the Closing Date through the Original
Maturity Date.


“Insolvency Proceeding” means (a) any case, action or proceeding before any
court or other Governmental Authority relating to bankruptcy, reorganization,
insolvency, liquidation, receivership, dissolution, winding-up or relief of
debtors, or (b) any general assignment for the benefit of creditors,
composition, marshaling of assets for creditors or other similar arrangement in
respect of its creditors generally or any substantial portion of its creditors;
in each case (a) and (b) undertaken under U.S. federal, state or foreign law,
including the United States Bankruptcy Code (11 U.S.C. §101 et seq.).


“Interest Payment Date” means (a) for each Reference Rate Loan and each Absolute
Rate Bid Loan, the first day of each calendar quarter (beginning on March 1,
2018) during the term of this Agreement, (b) for each LIBOR Loan and each LIBOR
Margin Bid Loan, the last day of the applicable Interest Period, but not less
often than every three (3) months, (c) the Maturity Date, and (d) the date of
any prepayment of any Loan made hereunder, as to the amount prepaid.


“Interest Period” means (a) with respect to any LIBOR Committed Loan, the period
commencing on the Business Day the Loan is disbursed or continued or on the
conversion date on which the Loan is converted to a LIBOR Committed Loan and
ending on the date that is one, two, three or six months or seven (7) days
thereafter, as selected by Borrower in its Notice of Borrowing or
Conversion/Continuation; (b) as to each LIBOR Margin Bid Loan, the period
commencing on the Business Day the LIBOR Margin Bid Loan is disbursed and ending
on the date that is one, two, three, six or twelve months or seven (7) days
thereafter, as selected by Borrower in its Bid Request; and (c) as to each
Absolute Rate Bid Loan, a period of not less than fourteen days and not more
than 180 days as selected by Borrower in its Bid Request; provided that:


(a)            if any Interest Period pertaining to a LIBOR Loan would otherwise
end on a day that is not a Business Day, that Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month, in which event such
Interest Period shall end on the immediately preceding Business Day; and


(b)            any Interest Period pertaining to a LIBOR Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and


(c)            no Interest Period shall extend beyond the Maturity Date.
 
14

--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).


“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and Borrower (or any subsidiary of Borrower or Joint
Venture) or in favor the L/C Issuer and relating to any such Letter of Credit.


“Joint Venture” means a Person in which Borrower has an ownership interest that
is less than 100%.


“Joint Venture Investments” means the aggregate amount of Borrower’s investments
(valued in accordance with GAAP), advances and loans to Joint Ventures
unconsolidated under GAAP.


“Law(s)” means, collectively, all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Pro Rata Share.


“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing.


“L/C Issuer” means PNC Bank in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.


“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts.  For purposes of computing the amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.2.4.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.


“Lender Reply Period” has the meaning given to it in Section 10.2(f).


“Lenders” means PNC Bank and the several additional financial institutions from
time to time a party to this Agreement.
 
15

--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in the Administrative Questionnaire for such Lender, or such
other office as such Lender may designate to Borrower and Administrative Agent
in writing from time to time.


“Letter of Credit” means a standby letter of credit issued by PNC Bank for
Borrower’s account pursuant to Section 2.1.


“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.


“Letter of Credit Fee” has the meaning set forth in Section 2.11.2.


“Letter of Credit Sublimit” means, at any time, the lesser of (a) $40,000,000 or
(b) the difference between (i) the Availability at such time and (ii) the sum of
the aggregate Outstanding Amount of all Loans and the Outstanding Amount of all
L/C Obligations at such time.


“LIBOR Base Rate” means, for any Interest Period with respect to any LIBOR Loan,
the rate per annum equal to the rate per annum which appears on the Bloomberg
Page BBAM1 (or on a substitute Bloomberg page that displays rates at which
Dollar deposits are offered by leading banks in the London interbank deposit
market), at approximately 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period.  If such rate is not available at such time for any reason,
then the “LIBOR Base Rate” for such Interest Period shall be the rate per annum
determined by Administrative Agent to be the rate at which deposits in Dollars
for delivery on the first day of such Interest Period in same day funds in the
approximate amount of the LIBOR Loan being made, continued or converted by
Administrative Agent and with a term equivalent to such Interest Period as would
be offered by a source selected by Administrative Agent which has been approved
by the British Bankers’ Association as an authorized information vendor for the
purpose of displaying rates at which Dollar deposits are offered by leading
banks in the London interbank deposit market at their request at approximately
11:00 a.m. (London time) two (2) Business Days prior to the commencement of such
Interest Period.


“LIBOR Bid Margin” for LIBOR Margin Bid Loans, means the margin above or below
the LIBOR Rate to be added to or subtracted from the LIBOR Rate, which margin
shall be expressed in multiples of 1/100th of one basis point.


“LIBOR Committed Borrowing” means a Committed Borrowing consisting of LIBOR
Committed Loans.


“LIBOR Committed Loan” means a Committed Loan that bears interest at a rate
based upon the LIBOR Rate.


“LIBOR Loan” means a LIBOR Committed Loan or a LIBOR Margin Bid Loan.


“LIBOR Margin Bid Loan” means a Bid Loan that bears interest at a rate based
upon the LIBOR Rate.
 
16

--------------------------------------------------------------------------------

“LIBOR Rate” means, the interest rate per annum (rounded upward, if necessary,
to a whole multiple of 1/100 of 1%) determined by Administrative Agent by
dividing (i) the LIBOR Base Rate by (ii) a number equal to 1.00 minus the LIBOR
Reserve Percentage.  The LIBOR Rate may also be expressed by the following
formula:


LIBOR Rate =             LIBOR Base Rate
1.0   – LIBOR Reserve Percentage


Notwithstanding the foregoing, if the LIBOR Rate as determined above would be
less than zero (0.00) in such calculations, such rate shall be deemed to be zero
(0.00) for purposes of this Agreement.


“LIBOR Reserve Percentage” means, for any day during any Interest Period, the
reserve percentage (expressed as a decimal, carried out to five decimal places)
in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”).  The LIBOR Rate for the purposes of each
outstanding LIBOR Loan, and the Daily LIBOR Rate for the purposes of each
Reference Rate Loan, shall be adjusted automatically as of the effective date of
any change in the LIBOR Reserve Percentage.


“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge or deposit arrangement, encumbrance, lien (statutory or other) or
preference, priority or other security interest or preferential arrangement of
any kind or nature whatsoever (including those created by, arising under or
evidenced by any conditional sale or other title retention agreement, the
lessor’s interest under a capital lease (determined in accordance with GAAP),
any financing lease having substantially the same economic effect as any of the
foregoing, or the filing of any financing statement under the UCC or any
comparable law naming the owner of the asset to which such lien relates as
debtor) and any contingent or other agreement to provide any of the foregoing,
but not including the interest of a lessor under an operating lease (determined
in accordance with GAAP).


“Loan(s)” means an extension of credit by a Lender to Borrower pursuant to
Article 2, and may be a Bid Loan, a Committed Loan or, in the case of the Swing
Line Lender, a Swing Loan.


“Loan Documents” means this Agreement, the Notes, the Guaranty, each Issuer
Document and any other documents delivered to Administrative Agent, on behalf of
the Lenders, in connection therewith, in each case as supplemented, modified,
amended or amended and restated from time to time.


“Maturity Date” means the earlier of the following dates:  (a) the Original
Maturity Date or, if Borrower has exercised its extension option pursuant to and
in accordance with Section 2.9 hereof, the Extended Maturity Date, or (b) any
earlier date on which all of the Loans shall become due, whether by
acceleration, mandatory prepayment or otherwise, provided, however, that if such
date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.
 
17

--------------------------------------------------------------------------------

“Maximum Commitment Amount” means, at any time, an amount equal to One Billion
Two Hundred Million Dollars ($1,200,000,000), subject to increase pursuant to,
and on the terms and subject to the conditions set forth in Section 2.17, and to
decrease pursuant to the provisions of Section 2.7.


“Moody’s” means Moody’s Investors Service, Inc.


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.


“Net Operating Income” for a property means, for the relevant period, the
aggregate total cash revenues actually collected from the normal operation of
such property (excluding all security deposits until such time as the tenant or
other user making such deposit is no longer entitled to return thereof), plus
amounts payable to unrelated third parties on behalf of the owner of the
property, if actually paid, plus the proceeds of any rental or business
interruption insurance actually received by the owner of the property with
respect to such property, from which there shall be deducted all costs and
expenses paid or payable by the owner and relating to such property (other than
Debt Service which is paid and balloon payments), including (a) any charges paid
in connection with the use, ownership or operation of such property, (b) any
cost of repairs and maintenance, (c) management fees calculated as the greater
of (x) the actual management fees for the applicable period and (y) 3% of the
aggregate gross revenues for such property for the relevant period, plus any
other costs associated with the management of such property, (d) any payroll
cost and other expenses for general administration and overhead paid in
connection with the use, ownership or operation of such property, (e) current
real estate taxes, (f) any sums paid or subject to payment in the nature of a
rebate, refund or other adjustment to revenue previously collected, (g) all
assessment bond indebtedness (whether principal or interest) in respect of such
property paid or payable for the interval in question, (h) all amounts paid to
unrelated third parties on behalf of the owner of the property, and (i) any and
all costs or expenses, of whatever nature or kind, incurred in connection with
the use, ownership or operation of the property; provided, however, that such
costs and expenses paid or payable by Borrower and relating to such property
shall not include tenant improvement costs, leasing commissions or the costs and
expenses of capital improvements and capital repairs, or depreciation,
amortization or other non-cash expenses.


“Non-Borrower Interests” means (a) the portion of capital contributed to
Borrower or any Joint Venture by a Person other than Borrower or Guarantor; and
(b) the portion of income of Borrower or any Joint Venture that is allocated to
a Person other than Borrower or Guarantor.


“Non-Recourse Indebtedness” means, with respect to any Person, Indebtedness of
that Person with respect to which recourse to such Person for payment is
contractually limited to specific assets encumbered by a Lien securing such
Indebtedness.  Notwithstanding the foregoing, Indebtedness of any Person shall
not fail to constitute Non-Recourse Indebtedness by reason of the inclusion in
any document evidencing, governing, securing or otherwise relating to such
Indebtedness to the effect that such Person shall be liable, beyond the assets
securing such Indebtedness, for (a) misapplied moneys, including insurance and
condemnation proceeds and security deposits, (b) liabilities (including
environmental liabilities) of the holders of such Indebtedness and their
Affiliates to third parties, (c) breaches of customary representations and
warranties given to the holders of such Indebtedness, (d) commission of waste
with respect to any part of the collateral securing such Indebtedness, (e)
recovery of rents, profits or other income attributable to the collateral
securing such Indebtedness collected following a default, (f) fraud, gross
negligence or willful misconduct, (g) breach of any covenants regarding
compliance with ERISA, and (h) other similar exceptions to the non-recourse
nature of the Indebtedness imposed by an institutional lender.
 
18

--------------------------------------------------------------------------------

“Notes” means, collectively, the Revolving Notes, the Swing Line Note and the
Bid Notes.


“Notice of Committed Borrowing or Conversion/Continuation” means a notice
substantially in the form of Exhibit B given by Borrower to Administrative Agent
pursuant to Section 2.3, 2.5 or Section 2.6, as applicable, which shall include,
in the case of a request for a Letter of Credit, a Letter of Credit Application.


“O&M Plan” means an operations and maintenance plan relating to any asbestos
containing materials.


“Obligations” means all Loans, L/C Borrowings, advances, debts, liabilities,
obligations and covenants owing from Borrower or Guarantor to any Lender,
Administrative Agent or any Indemnitee under any Loan Document, whether absolute
or contingent, due or to become due, now existing or hereafter arising ,and
including interest and fees that accrue after the commencement by or against
Borrower or Guarantor of any proceeding under any Insolvency Proceeding naming
such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.


“Obligor” has the meaning set forth in Section 6.14(b).


“Original Maturity Date” means December 31, 2021.


“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.  Other Taxes shall not include any Excluded Taxes.


“Outstanding Amount” means(s) (a) with respect to Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date; and
(b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to the issuance, extension or
increase of any Letter of Credit occurring on such date and any other changes in
the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.


“Participant” shall have the meaning set forth in Section 10.5(d).
 
19

--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any entity succeeding to any or all of its
functions under ERISA.


“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the immediately preceding five plan years.


“Permitted Subordinated Indebtedness” means Indebtedness owing by an Obligor to
an Intercompany Creditor, provided that such Intercompany Creditor has executed
an Approved Subordination Agreement.


“Permitted Liens” means (i) liens for taxes, assessments or governmental charges
or levies to the extent that Borrower or any subsidiary of Borrower is not yet
required to pay the amount secured thereby; and (ii) liens imposed by law, such
as carrier’s, warehouseman’s, mechanic’s, materialman’s and other similar liens,
arising in the ordinary course of business in respect of obligations that are
not overdue or are being actively contested in good faith by appropriate
proceedings and in compliance with Section 6.14(c) hereof, as long as Borrower
or a subsidiary of Borrower, as applicable, has established and maintained
adequate reserves for the payment of the same and, by reason of nonpayment, no
property of Borrower or a subsidiary of Borrower, as applicable, is in danger of
being lost or forfeited; and (iii) easements; covenants, conditions and
restrictions; reciprocal easement and access agreements and similar agreements
relating to ownership and operation.


“Person” means an individual, corporation, partnership, joint venture, limited
liability company, joint stock company, business trust, unincorporated
association or Governmental Authority.


“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by Borrower or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.


“Platform” has the meaning given to it in Section 6.3.


“PNC Bank” means PNC Bank, National Association.


“Prime Rate” means the rate of interest in effect for such day as publicly
announced from time to time by PNC Bank as its “prime rate.” The Prime Rate is
determined from time to time by PNC Bank as a means of pricing some loans to its
borrowers.  The Prime Rate is not tied to any external rate of interest or
index, and does not necessarily reflect the lowest rate of interest actually
charged by PNC Bank to any particular class or category of customers.  If and
when the Prime Rate changes, the rate of interest with respect to any obligation
to which the Prime Rate applies will change automatically without notice to
Borrower, effective on the date of any such change.
 
20

--------------------------------------------------------------------------------

“Pro Rata Share” means, as to any Lender at any time, the percentage indicated
for such Lender as its “Pro Rata Share” on Schedule 1.1 (expressed as a decimal
rounded to the ninth decimal place), as such percentage may be adjusted from
time to time as a result of an increase in the Maximum Commitment Amount as
provided in Section 2.17, or to account for any assignments of a Lender’s
interest as provided in Section 10.5.


“Published Rate” means the rate of interest published each Business Day in The
Wall Street Journal “Money Rates” listing under the caption “London Interbank
Offered Rates” for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the eurodollar rate for a one
month period as published in another publication determined by Administrative
Agent).


“Reference Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Open Rate plus one-half of one percent (.5%),
(b) the Prime Rate and (c) the Daily LIBOR Rate plus one percent (1%).


“Reference Rate Committed Borrowing” means a Committed Borrowing consisting of
Reference Rate Committed Loans.


“Reference Rate Committed Loan” means a Committed Loan that bears interest based
on the Reference Rate.


“Register” shall have the meaning set forth in Section 10.5(c).


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.


“Responsible Officer” means any officer of the general partner of Borrower
having the authority to execute Loan Documents, Notices of Committed Borrowing
or Conversion/Continuation or Bid Requests on behalf of Borrower, as identified
to Administrative Agent in a certificate executed by the General Counsel,
Principal Financial Officer, Chief Executive Officer, Vice President-Finance or
Secretary of Borrower’s general partner.


“Required Lenders” means, as of any date of determination, the Lenders having at
least 51% of the Commitments or, if the commitment of each Lender to make Loans
and the obligation of the L/C Issuer to issue Letters of Credit have been
terminated pursuant to Section 8.2, the Lenders holding in the aggregate at
least 51% of the Outstanding Amount of all Loans plus the Outstanding Amount of
all L/C Obligations (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Loans being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Outstanding Amount held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders; and provided further that if there are fewer than three
Lenders, all Lenders shall be Required Lenders.
 
21

--------------------------------------------------------------------------------

“Requirements of Law” means, as to any Person, any law (statutory or common),
treaty, rule or regulation, or any determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.


“Requirements” shall have the meaning set forth in Section 6.1.1.


“Revolving Note(s)” means each promissory note of Borrower payable to the order
of a Lender, substantially in the form of Exhibit G-l hereto, and any
amendments, supplements, modifications, renewals, replacements, consolidations
or extensions thereof, evidencing the aggregate indebtedness of Borrower to a
Lender resulting from Loans (other than Bid Loans) made by such Lender pursuant
to this Agreement; “Revolving Notes” means, at any time, all of the Notes (other
than the Swing Line Note and the Bid Notes) executed by Borrower in favor of a
Lender outstanding at such time.


“Secured Debt” means (i) other than with respect to Joint Ventures, Indebtedness
that is secured by a Lien encumbering real property owned or leased by the
obligor and (ii) with respect to a Joint Venture, Borrower’s and Guarantor’s pro
rata share of Indebtedness that is secured by a Lien encumbering real property
owned by such Joint Venture based upon Borrower’s and Guarantor’s Capital
Interests in such Joint Venture.  Notwithstanding the foregoing, Secured Debt
shall not include any Permitted Subordinated Indebtedness.


“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.


“Swing Line” has the meaning given to it in Section 2.2.1.


“Swing Line Availability” means, at any time, the lesser of (a) $50,000,000, or
(b) the difference between (i) the Availability at such time and (ii) the sum of
the Outstanding Amount of all Loans and the Outstanding Amount of all L/C
Obligations at such time.


“Swing Line Borrowing” means a borrowing of a Swing Loan pursuant to Section
2.2.


“Swing Line Lender” means PNC Bank, in its capacity as the maker of Swing Loans
under Section 2.2, or any successor or replacement thereto under Sections 9.6 or
10.5(h).


“Swing Line Note” means the promissory note of Borrower payable to the order of
the Swing Line Lender, substantially in the form of Exhibit G-2 attached hereto,
to evidence the Swing Loans, and any amendments, supplements, modifications,
renewals, replacements, consolidations or extensions thereof.


“Swing Loan” and “Swing Loans” have the meanings given to them in Section 2.2.1.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority and arising from any payment made hereunder or under any other Loan
Document or from the execution, delivery or enforcement of, or otherwise with
respect to, this Agreement or any other Loan Document, including any interest,
additions to tax or penalties applicable thereto.
 
22

--------------------------------------------------------------------------------

“Total Liabilities” means, without duplication, (a) all Indebtedness of
Guarantor and its consolidated subsidiaries, including subordinated debt,
capitalized leases, purchase obligations (defined as nonrefundable deposits and
non-contingent obligations), L/C Obligations and unfunded obligations of
Guarantor, Borrower or any consolidated subsidiary reported in accordance with
GAAP, (b) Borrower’s and Guarantor’s pro rata share of non-recourse liabilities
of unconsolidated Joint Ventures, based on its Capital Interests in such Joint
Ventures; and (c) all liabilities of Affiliates that are recourse to Borrower or
Guarantor.  The term “Total Liabilities” does not include (i) that portion of
Borrower’s liabilities attributable to Non-Borrower Interests; (ii) any
Permitted Subordinated Indebtedness; and (iii) to the extent any of the items
set forth in the foregoing clauses (a) through (c) would be included as
liabilities on the liability side of the balance sheet of Borrower and/or
Guarantor in accordance with GAAP, excluding therefrom all accounts payable,
accrued interest and expenses, prepaid rents, security deposits, tax liabilities
and dividends declared but not yet paid.


“Type” means, (a) in connection with a Committed Loan, the characterization of
such loan as a Reference Rate Committed Loan or a LIBOR Committed Loan, and (b)
in connection with a Bid Loan, its characterization of such loans as an Absolute
Rate Bid Loan or a LIBOR Margin Bid Loan.


“UCC” means the Uniform Commercial Code as in effect in any jurisdiction, as the
same may be amended, modified or supplemented from time to time.


“Unencumbered Asset Value” means, at any time, an amount equal to the sum of the
Unencumbered Development Property Value plus the Unencumbered Stabilized Asset
Property Value.  In the event the sum of (i) the Unencumbered Development
Property Value and (ii) the Unencumbered Stabilized Asset Property Value for
Unencumbered Stabilized Asset Properties which are Joint Ventures (not including
downREIT properties) exceeds 25% of the Unencumbered Asset Value, such excess
value shall not be included in the calculation of the Unencumbered Asset Value. 
For the purposes hereof, “downREIT properties” means any real property which is
owned by a Person in which Borrower or its Affiliate is the sole general partner
or sole managing member and the third party limited partner in such Person
retains economic interests in such Person which mirror ownership interests in
Guarantor’s common stock.


“Unencumbered Development Property” means a real property listed on Exhibit A-2
and any additional real property which satisfies the following conditions:


(a)           such real property is wholly owned by Borrower or any of its
consolidated subsidiaries in fee simple title, or such real property is subject
to a financeable ground lease (as determined by Administrative Agent in its
reasonable discretion) in favor of Borrower or any of its consolidated
subsidiaries, in excess of 30 years (provided that no less than 25 years shall
be remaining on such ground lease) and such real property is located within the
United States);


(b)           such real property is comprised of primarily residential apartment
projects under development or acquired residential apartment projects in the
process of being leased up prior to stabilization; and
 
23

--------------------------------------------------------------------------------

(c)           such real property is free of all liens, encumbrances and negative
pledges, except for: (i) liens for taxes, assessments or governmental charges or
levies to the extent that the owner of such real property is not yet required to
pay the amount secured thereby; and (ii) liens imposed by law, such as
carrier’s, warehouseman’s, mechanic’s, materialman’s and other similar liens,
arising in the ordinary course of business in respect of obligations that are
not overdue or are being actively contested in good faith by appropriate
proceedings, as long as the owner of such real property, as applicable, has
established and maintained adequate reserves for the payment of the same and, by
reason of nonpayment, such real property is not in danger of being lost or
forfeited; and (iii) easements; covenants, conditions and restrictions;
reciprocal easement and access agreements and similar agreements relating to
ownership and operation.


Such development property shall no longer qualify as an Unencumbered Development
Property on the date that is the earlier of (i) twelve months following the date
on which Completion of Construction on such Unencumbered Development Property
has occurred (with respect to development properties) or the date that such
Unencumbered Development Property has reached stabilization (with respect to
acquired properties being leased up prior to stabilization), or (ii) the first
fiscal quarter in which such Unencumbered Development Property becomes a
Unencumbered Stabilized Asset Property.


“Unencumbered Development Property Value” means, at any time, for all
Unencumbered Development Property, the aggregate cost book value determined in
accordance with GAAP (as shown on the Borrower’s consolidated balance sheet).


“Unencumbered Property” means each Unencumbered Development Property and each
Unencumbered Stabilized Asset Property.


“Unencumbered Stabilized Asset Property” means a real property listed on Exhibit
A-l and any additional real property which satisfies the following conditions:


(a)           such real property is wholly owned by Borrower or any of its
consolidated subsidiaries in fee simple title, or such real property is subject
to a financeable ground lease (as determined by Administrative Agent in its
reasonable discretion) in favor of Borrower or any of its consolidated
subsidiaries, in excess of 30 years (provided that no less than 25 years shall
be remaining on such ground lease) and such real property is located within the
United States);


(b)           such real property is operated primarily as residential
apartments; and


(c)           such real property is free of all liens, encumbrances and negative
pledges, except for: (i) liens for taxes, assessments or governmental charges or
levies to the extent that the owner of such real property is not yet required to
pay the amount secured thereby; and (ii) liens imposed by law, such as
carrier’s, warehouseman’s, mechanic’s, materialman’s and other similar liens,
arising in the ordinary course of business in respect of obligations that are
not overdue or are being actively contested in good faith by appropriate
proceedings, as long as the owner of such real property, as applicable, has
established and maintained adequate reserves for the payment of the same and, by
reason of nonpayment, such real property is not in danger of being lost or
forfeited; and (iii) easements; covenants, conditions and restrictions;
reciprocal easement and access agreements and similar agreements relating to
ownership and operation.
 
24

--------------------------------------------------------------------------------

“Unencumbered Stabilized Asset Property Value” means, at any time, the aggregate
of the values determined for each Unencumbered Stabilized Asset Property as
follows:


(a)            if at such time Borrower or its consolidated subsidiary has owned
such Unencumbered Stabilized Asset Property for four or more full consecutive
calendar quarters (or, with respect to any such real property that was formerly
an Unencumbered Development Property or a development property, if such real
property has qualified as an Unencumbered Stabilized Asset Property for four or
more full consecutive calendar quarters), an amount equal to (A) its Net
Operating Income for the most recent four consecutive quarter period (including,
with respect to any such Unencumbered Stabilized Asset Property which is a Joint
Venture, Borrower’s pro rata share of such Net Operating Income, based on
Borrower’s Capital Interests in such Joint Venture), less the Capital Reserve
for such period, divided by (B) the Capitalization Rate (expressed as a
decimal);


(b)           if at such time Borrower or its consolidated subsidiary has owned
such Unencumbered Stabilized Asset Property for one full calendar quarter or
more but fewer than four full consecutive calendar quarters (or, with respect to
any such real property that was formerly an Unencumbered Development Property or
a development property, if such real property has qualified as an Unencumbered
Stabilized Asset Property for one full calendar quarter or more but fewer than
four full consecutive calendar quarters), an amount equal to (i) its annualized
Net Operating Income for the number of the most recent full consecutive calendar
quarters that Borrower or its consolidated subsidiary has owned such property
(e.g., Net Operating Income for properties owned for two full consecutive
calendar quarters is annualized by multiplying by a factor of two)(including,
with respect to any such Unencumbered Stabilized Asset Property which is a Joint
Venture, Borrower’s pro rata share of such annualized Net Operating Income,
based on Borrower’s Capital Interests in such Joint Venture), less the Capital
Reserve for such period, divided by (ii) the Capitalization Rate (expressed as a
decimal); or


(c)            if at such time Borrower or its consolidated subsidiary has owned
such Unencumbered Stabilized Asset Property for less than one full calendar
quarter (or, with respect to any such real property that was formerly an
Unencumbered Development Property or a development property, if such real
property has qualified as an Unencumbered Stabilized Asset Property for less
than one full calendar quarter), an amount equal to its acquisition cost
(including, with respect to any such Unencumbered Stabilized Asset Property
which is a Joint Venture, Borrower’s pro rata share of such acquisition cost,
based on Borrower’s Capital Interests in such Joint Venture).


“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.


“Unreimbursed Amount” has the meaning set forth in Section 2.5.1(a).


“Unrestricted Cash and Cash Equivalents” means Cash and Cash Equivalents owned
by Borrower and Borrower’s share of any Cash and Cash Equivalents owned by any
consolidated subsidiary of Borrower that are not subject to any pledge, lien or
control agreement, less (i) $10,000,000; (ii) amounts normally and customarily
set aside by Borrower for capital and interest reserves, and (iii) amounts
placed with third parties as deposits or security for contractual obligations.
 
25

--------------------------------------------------------------------------------

“Unsecured Debt” means, at any time, all Indebtedness of Borrower, Guarantor and
any wholly owned subsidiary of Borrower or Guarantor that is not Secured Debt at
the end of Guarantor’s most recent fiscal quarter, including, without
limitation, Indebtedness arising under the Loan Documents; provided, however,
with respect to a Joint Venture, the Indebtedness of Borrower and Guarantor with
respect to such Joint Venture shall mean Borrower’s and Guarantor’s pro rata
share of such Indebtedness based upon their Capital Interests in such Joint
Venture.  Notwithstanding the foregoing, Unsecured Debt shall not include (i)
any Permitted Subordinated Indebtedness and (ii) all accounts payable, accrued
interest and expenses, prepaid rents, security deposits, tax liabilities and
dividends declared but not yet paid, which would otherwise be included as
liabilities on the liability side of the balance sheet of Borrower and/or
Guarantor in accordance with GAAP.


“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


Terms capitalized in this Agreement and not defined in this Section 1 have the
meanings given to them elsewhere in this Agreement.


1.2          Other Interpretive Provisions.


1.2.1        Use of Defined Terms.  Unless otherwise specified herein or
therein, all terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant to
this Agreement.  The meaning of defined terms shall be equally applicable to the
singular and plural forms of the defined terms.


1.2.2        Certain Common Terms.


(1)          The Agreement.  The words “hereof,” “herein,” “hereunder” and words
of similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and section,
schedule and exhibit references are to this Agreement unless otherwise
specified.


(2)           Documents.  The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced.


(3)           Meaning of Certain Terms.  The term “including” is not limiting
and means “including without limitation.” The word “will” shall be construed to
have the same meaning and effect as the word “shall.” The words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
26

--------------------------------------------------------------------------------

(4)          Performance.  Whenever any performance obligation hereunder
(including a payment obligation) is stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day.  In the computation of periods of time from
a specified date to a later specified date (other than with respect to
computation of interest owed or accrued under this Agreement), the word “from”
means “from and including” and the words “to” and “until” each mean “to and
including”.  If any provision of this Agreement refers to any action taken or to
be taken by any Person, or which such Person is prohibited from taking, such
provision shall be interpreted to encompass any and all reasonable means, direct
or indirect, of taking or not taking such action.


(5)          Contracts.  Unless otherwise expressly provided in this Agreement,
references to agreements and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of any Loan Document.


(6)           Laws.  References to any statute or regulation are to be construed
as including all statutory and regulatory provisions consolidating, amending or
replacing the statute or regulation.


(7)           Captions.  The captions and headings of this Agreement are for
convenience of reference only, and shall not affect the construction of this
Agreement.


(8)           Independence of Provisions.  If a conflict exists between the
terms of this Agreement and those of any other Loan Document, this Agreement
shall prevail; provided, however, that the parties acknowledge that this
Agreement and the other Loan Documents may use several different limitations,
tests or measurements to regulate the same or similar matters, and that such
limitations, tests and measurements are cumulative and must each be performed,
except as expressly stated to the contrary in this Agreement, or unless the
applicable provisions are inconsistent or cannot be simultaneously enforced or
performed.


(9)           Exhibits.  All of the exhibits attached to this Agreement are
incorporated herein by this reference.


(10)         Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).


1.2.3       Accounting Principles.


(1)          Accounting Terms.  Unless the context otherwise clearly requires,
all accounting terms not otherwise expressly defined herein shall be construed,
and all financial computations required under this Agreement shall be made, in
accordance with GAAP, consistently applied.


(2)           Fiscal Periods.  References herein to “fiscal year” and “fiscal
quarter” refer to such fiscal periods of Guarantor and its consolidated
subsidiaries.


(3)           Rounding.  Any financial ratios required to be maintained by
Borrower or Guarantor pursuant to this Agreement or any other Loan Document
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
 
27

--------------------------------------------------------------------------------

1.2.4        Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.


2.            LOAN AMOUNTS AND TERMS.


2.1          Amount and Terms of Commitment.


(a)           Commitment.  Each Lender severally agrees, on the terms and
subject to the conditions hereinafter set forth,


(i)           to make loans (each such loan, a “Committed Loan”) to Borrower
from time to time on any Business Day during the period from the Closing Date to
the Maturity Date to be used for investments, refinancing of existing
indebtedness, general working capital, and for other purposes permitted by
Borrower’s organizational documents other than the repurchase of Guarantor’s
common stock, in an aggregate amount not to exceed such Lender’s Pro Rata Share
of the Availability, and


(ii)           to fund drawings on any Letters of Credit that the L/C Issuer
issues for Borrower’s account from time to time, in an aggregate amount not to
exceed at any time outstanding such Lender’s Pro Rata Share of the amount of
such drawing.  On the date that the L/C Issuer issues a Letter of Credit for
Borrower’s account, each Lender shall be deemed to have unconditionally and
irrevocably purchased from the L/C Issuer a pro rata risk participation in the
stated amount of such Letter of Credit, without recourse or warranty, in an
amount equal to such Lender’s Pro Rata Share of the stated amount of such Letter
of Credit.


(b)           Letters of Credit.  The L/C Issuer agrees to issue Letters of
Credit in its standard form for the account of Borrower or any subsidiary of
Borrower or any Joint Venture on any Business Day during the period from the
Closing Date to the Maturity Date, for any purpose for which Borrower can obtain
Loans under this Agreement, in an aggregate amount not to exceed the Letter of
Credit Sublimit; provided, however, that no Letter of Credit shall have an
expiry date (or shall have an “evergreen” or other extension provision that
results in a final expiry date) that is later than 30 days prior to the
then-applicable Maturity Date.


(c)           Letter of Credit Applications and Issuer Documents.  Each Letter
of Credit issued hereunder (including any supplement, modification, amendment,
renewal or extension thereof) will be issued pursuant to the L/C Issuer’s
standard form of Letter of Credit Application, substantially in the form
attached hereto as Exhibit C (as such form may be modified by PNC Bank from time
to time), which will set forth the agreement between the account party and the
L/C Issuer regarding the Letter of Credit and drawings thereunder.  A copy of
each such Letter of Credit Application submitted to the L/C Issuer shall be
simultaneously delivered to the Administrative Agent.  Additionally, Borrower
shall furnish to the L/C Issuer and Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as the L/C Issuer or Administrative
Agent may reasonably require.  In the event of any conflict between the terms
hereof and the terms of any Issuer Document, the terms hereof shall control.
 
28

--------------------------------------------------------------------------------

(d)           Issuance of Letter of Credit.  Promptly after receipt of any
Letter of Credit Application, the L/C Issuer will confirm with Administrative
Agent (by telephone or in writing) that Administrative Agent has received a copy
of such Letter of Credit Application from Borrower or account party thereof and,
if not, the L/C Issuer will provide Administrative Agent with a copy thereof. 
Unless the L/C Issuer has received written notice from Administrative Agent or
Borrower at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Section 5.2 shall not then be satisfied, then, subject
to the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of Borrower (or the applicable
subsidiary or Joint Venture) or enter into the applicable amendment, as the case
may be, in each case in accordance with the L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share times
the amount of such Letter of Credit.


(e)            Drawings Constituting L/C or Committed Borrowings. 
Notwithstanding the provisions of Section 2.5.1, any amount drawn under a Letter
of Credit shall, from and after the date on which such drawing is made,
constitute a Committed Borrowing for all purposes under this Agreement
(including accrual and payment of interest and repayment of principal), other
than disbursement of Loan proceeds under Section 2.5, and shall be subject to
the provisions of Section 2.5.1.  Reimbursement of drawings under any Letter of
Credit issued for the account of Borrower’s subsidiary or Joint Venture shall be
the responsibility of, and shall create an obligation of, Borrower and any
guarantor, including Guarantor.


(f)             Limited to Availability.  Notwithstanding any contrary provision
of this Agreement, the Outstanding Amount of all Loans plus the Outstanding
Amount of all L/C Obligations shall not at any time exceed the Availability. 
Within the limits of the Availability, and subject to the other terms and
conditions hereof, Borrower may borrow under this Section 2.1 and under Section
2.5 prior to the Maturity Date, repay pursuant to Section 2.8 and reborrow
pursuant to this Section 2.1 and pursuant to Section 2.5 prior to the Maturity
Date.


(g)           Benefits of L/C Issuer.  The L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the L/C Issuer shall have all of the benefits and
immunities (i) provided to Administrative Agent in Article 9 with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article 9 included the L/C Issuer with respect to such acts or
omissions, and (ii) as additionally provided herein with respect to the L/C
Issuer.
 
29

--------------------------------------------------------------------------------

2.1.1        No Obligation to Issue Letters of Credit Under Certain
Circumstances.  The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:


(a)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;


(b)           the issuance of such Letter of Credit would violate any laws or
one or more policies of the L/C Issuer; or


(c)           a default of any Lender’s obligations to fund under Section
2.5.1(b) exists or any Lender is at such time a Defaulting Lender hereunder,
unless the L/C Issuer has entered into satisfactory arrangements with Borrower
or such Lender to eliminate the L/C Issuer’s risk with respect to such Lender
including, without limitation, Borrower providing Cash Collateral in the amount
of such Defaulting Lender’s Pro Rata Share of the requested Letter of Credit.


Letters of Credit shall be issued only for drawing in United States dollars.  No
Letters of Credit with automatic extension or reinstatement provisions shall be
permitted.


2.1.2        Letter of Credit Amendments.  The L/C Issuer shall not amend any
Letter of Credit if the L/C Issuer would not be permitted at such time to issue
such Letter of Credit in its amended form under the terms hereof.


2.1.3        Applicability of ISP98.  Unless otherwise expressly agreed by the
L/C Issuer and Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to each standby Letter of Credit.


2.2          Swing Line.


2.2.1        Swing Loans.  Upon Borrower’s request, and subject to the terms and
conditions of this Agreement, the Swing Line Lender may, in its sole and
absolute discretion, on and after the Closing Date and prior to the Maturity
Date, provide to Borrower a swing line credit facility (the “Swing Line”) of up
to $50,000,000; provided that the Swing Line Lender shall not in any event make
any Loan under the Swing Line (each a “Swing Loan” and collectively, the “Swing
Loans”) if, after giving effect thereto, (a) the sum of the Outstanding Amount
of all Loans plus the Outstanding Amount of all L/C Obligations would exceed the
Availability at such time or (b) the aggregate principal amount of all
then-outstanding Swing Loans made by the Swing Line Lender would exceed the
Swing Line Availability at such time.  Within the limits of the Swing Line
Availability, Borrower may borrow under this Section 2.2.1 at any time prior to
the Maturity Date, repay pursuant to Sections 2.2.3 or 2.2.4 and reborrow
pursuant to this Section 2.2.1 prior to the Maturity Date.  Notwithstanding any
contrary provision of this Section 2.2, the Swing Line Lender shall not at any
time be obligated to make any Swing Loan.  Borrower shall not use the proceeds
of any Swing Loan to refinance any outstanding Swing Loan.
 
30

--------------------------------------------------------------------------------

2.2.2        Interest on Swing Loans.  Notwithstanding the provisions of
Sections 2.10.1 and 2.10.2, each Swing Loan outstanding under the Swing Line
shall accrue interest at a rate per annum equal to the Federal Funds Rate plus
the Applicable LIBOR Committed Loan Margin, which interest shall be payable in
arrears on each Interest Payment Date and on the due date for Swing Loans set
forth in Section 2.2.3, and shall be payable to Administrative Agent for the
account of the Swing Line Lender; provided that, notwithstanding any other
provision of this Agreement, each Swing Loan shall bear interest for a minimum
of one day.


2.2.3        Principal Payable on Swing Loans.  Notwithstanding the provisions
of Section 2.8. the principal outstanding under the Swing Line shall be due and
payable:


(a)           at or before 2:00 p.m., on the third Business Day immediately
following any date on which a Swing Loan is made under the Swing Line; and


(b)           in any event on the Maturity Date;


provided that, if no Event of Default has occurred and remains uncured, and
Borrower is permitted to borrow under the terms of this Agreement (the
Availability being determined for such purpose without giving effect to any
reduction thereof occasioned by such Swing Loans due and payable) at the time
such Swing Loans are due, then unless Borrower notifies the Swing Line Lender
that it will repay such Swing Loans on their due date, Borrower shall be deemed
to have submitted a Notice of Committed Borrowing or Conversion/Continuation for
Reference Rate Committed Loans in an amount necessary to repay such Swing Loans
on their due date, and the provisions of Section 2.3 concerning (i) the minimum
principal amounts required for Committed Borrowings and (ii) the funding of
requested Committed Borrowings as Swing Loans shall not apply to Loans made
pursuant to this Section 2.2.3.


2.2.4        Prepayments of Swing Loans.  Notwithstanding the provisions of
Section 2.8.1, Borrower may, from time to time on any Business Day, make a
voluntary prepayment, in whole or in part, of the outstanding principal amount
of any Swing Loans, without incurring any premium or penalty; provided that:


(a)           each such voluntary prepayment shall require prior written notice
given to Administrative Agent and Swing Line Lender no later than 1:00 p.m. on
the day on which Borrower intends to make a voluntary prepayment, and


(b)           each such voluntary prepayment shall be in a minimum amount of
$500,000 (or, if less, the aggregate outstanding principal amount of all Swing
Loans then outstanding).
 
31

--------------------------------------------------------------------------------

2.2.5        Funding of Participations.  Immediately upon the making of a Swing
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Loan in an amount equal to the product of such Lender’s Pro Rata Share
times the amount of such Swing Loan.  The Swing Line Lender shall be responsible
for invoicing Borrower for interest on the Swing Loans.  Until each Bank funds
its Reference Rate Committed Loan or risk participation pursuant to this Section
2.2.5 to refinance such Bank’s Pro Rata Share of any Swing Loan, interest in
respect of such Pro Rata Share shall be solely for the account of the Swing Line
Lender.  From and after the date that any Lender funds such participation
pursuant to this Section 2.2.5, such Lender shall, to the extent of its Pro Rata
Share, be entitled to receive a ratable portion of any payment of principal
and/or interest received by the Swing Line Lender on account of such Swing
Loans, payable to such Lender promptly upon such receipt.  If any payment
received by the Swing Line Lender in respect of principal or interest on any
Swing Loan is required to be returned by the Swing Line Lender under any of the
circumstances described in Section 10.9 (including pursuant to any settlement
entered into by the Swing Line Lender in its discretion), each Lender shall pay
to the Swing Line Lender its Pro Rata Share thereof on demand of Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Reference Rate. 
Administrative Agent will make such demand upon the request of the Swing Line
Lender.  The foregoing procedures for purchases of risk participations and the
funding by Lenders of their participations in Swing Loans hereunder shall not
delay the funding of any Swing Loan advanced to Borrower under Section 2.2.1
hereof.


2.2.6        Refinancing of Swing Loans.


(a)           The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Lender
make a Reference Rate Committed Loan in an amount equal to such Lender’s Pro
Rata Share of the amount of Swing Loans then outstanding.  Such request shall be
made in writing (which written request shall be deemed to be a Notice of
Committed Borrowing or Conversion/Continuation issued under Section 2.3 for
purposes hereof) and in accordance with the requirements of Section 2.3, without
regard to the minimum and multiples specified therein for the principal amount
of Reference Rate Committed Loans, but subject to the unutilized portion of the
Commitments and the conditions set forth in Section 5.2.  The Swing Line Lender
shall furnish Borrower with a copy of the applicable Notice of Committed
Borrowing or Conversion/Continuation promptly after delivering such Notice of
Committed Borrowing or Conversion/Continuation to Administrative Agent.  Each
Lender shall make an amount equal to its Pro Rata Share of the amount specified
in such Notice of Committed Borrowing or Conversion/Continuation available to
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at Administrative Agent’s Office not later than 2:00 p.m. on the day
specified in such Notice of Committed Borrowing or Conversion/Continuation. 
Subject to Section 2.2.6(b), each Lender that so makes funds available shall be
deemed to have made a Reference Rate Committed Loan to Borrower in such amount. 
Administrative Agent shall remit the funds so received to the Swing Line
Lender.  Notwithstanding the foregoing, the issuance of a Notice of Committed
Borrowing or Conversion/Continuation by the Swing Line Lender under this Section
2.2.6(a) shall not delay the funding of any Swing Loan advanced to Borrower
under Section 2.2.1 hereof.


(b)           If for any reason any Swing Loan cannot be refinanced by a
Committed Borrowing in accordance with Section 2.2.6(a), the request for
Reference Rate Committed Loans submitted by the Swing Line Lender as set forth
herein shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Loan and each Lender’s
payment to Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.2.6(a) shall be deemed payment in respect of such
participation.
 
32

--------------------------------------------------------------------------------

(c)           If any Lender fails to make available to Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.2.6 by the time
specified in Section 2.2.6(a), the Swing Line Lender shall be entitled to
recover from such Lender (acting through Administrative Agent), on demand, such
amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate from time to
time in effect.  A certificate of the Swing Line Lender submitted to any Lender
(through Administrative Agent) with respect to any amounts owing under this
Section 2.2.6(c) shall be conclusive absent manifest error.


(d)           Each Lender’s obligation to make Committed Loans or to purchase
and fund risk participations in Swing Loans pursuant to this Section 2.2.6 shall
be absolute and unconditional and shall not be affected by any circumstance,
including (i) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against the Swing Line Lender, Borrower or any other
Person for any reason whatsoever, (ii) subject to Section 2.2.8, the occurrence
or continuance of a Default, or (iii) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.2.6 is
subject to the conditions set forth in Section 5.2.  No such funding of risk
participations shall relieve or otherwise impair the obligation of Borrower to
repay Swing Loans, together with interest as provided herein.


2.2.7        Termination of Swing Line.  At any time during the continuance of
an Event of Default, the Swing Line Lender may, without Borrower’s consent, upon
one Business Day’s notice to Borrower, terminate the Swing Line and cause
Reference Rate Committed Loans to be made by the Lenders in an aggregate amount
equal to the amount of principal and interest outstanding under the Swing Line
(the Availability being determined for such purpose without giving effect to any
reduction thereof occasioned by such Swing Loans), and the conditions precedent
set forth in Section 2.3 and Section 5.2, and any requirement of Section 2.3
that a Committed Borrowing be funded as a Swing Loan shall not apply to such
Committed Loans.  The proceeds of such Committed Loans shall be paid to the
Swing Line Lender to retire the outstanding principal and interest owing under
the Swing Line.


2.2.8        No Swing Loans Upon Default.  The Swing Line Lender shall not,
without the approval of all Lenders, make a Swing Loan if the Swing Line Lender
then has actual knowledge that a Default has occurred and is continuing.


2.3          Procedure for Obtaining Credit (Committed Loans, Swing Loans and
Letters of Credit).  Each Committed Borrowing shall be made and each Letter of
Credit shall be issued upon the irrevocable written notice (including notice via
facsimile confirmed immediately by a telephone call) of Borrower in the form of
a Notice of Committed Borrowing or Conversion/Continuation and, with respect to
a Letter of Credit request, a Letter of Credit Application (which notice and, if
applicable, Letter of Credit Application, must be received by Administrative
Agent (i) prior to 1:00 p.m., three Business Days prior to the requested
borrowing date, in the case of LIBOR Committed Loans, or (ii) prior to 10:00
a.m., on the requested borrowing date, in the case of Reference Rate Committed
Loans, or (iii) prior to 10:00 a.m., on the requested borrowing date, in the
case of Swing Loans, or (iv) five Business Days prior to the requested issuance
date of a Letter of Credit), specifying:
 
33

--------------------------------------------------------------------------------

(a)           the amount of the Committed Borrowing or the Letter of Credit,
which in the case of a Committed Borrowing shall be in an aggregate principal
amount of not less than (i) $500,000 (or the remaining Availability, if less)
for Reference Rate Committed Borrowings or Swing Loans, and (ii) $1,000,000 and
increments of $500,000 in excess thereof for any LIBOR Committed Borrowings;


(b)           the requested Committed Borrowing or Letter of Credit issuance
date, which shall be a Business Day;


(c)           in the case of a Committed Borrowing, the Type of Committed Loans
comprising the Committed Borrowing;


(d)           in the case of a LIBOR Committed Borrowing, the duration of the
Interest Period applicable to the Committed Loans comprising such LIBOR
Committed Borrowing.  If the Notice of Committed Borrowing or
Conversion/Continuation fails to specify the duration of the Interest Period for
the Committed Loans comprising a LIBOR Committed Borrowing, such Interest Period
shall be one month:


Unless the Required Lenders otherwise agree, during the existence of a Default
or Event of Default, Borrower may not elect to have a Committed Loan made as, or
converted into or continued as, a LIBOR Committed Loan.  Notwithstanding the
foregoing provisions of this Section 2.3, any amount drawn under a Letter of
Credit shall, from and after the date on which such drawing is made, constitute
a Committed Borrowing for all purposes under this Agreement (including accrual
and payment of interest and repayment of principal) other than disbursement of
Committed Loan proceeds under this Section 2.3.  After giving effect to any
Loan, there shall not be more than seven (7) different Interest Periods in
effect.


In the event a requested Committed Borrowing constitutes a LIBOR Committed
Borrowing or a Reference Rate Committed Borrowing, Administrative Agent shall
provide each Lender with the Notice of Committed Borrowing or
Conversion/Continuation relating thereto on the date that Administrative Agent
receives such Notice of Committed Borrowing or Conversion/Continuation (as
applicable) from Borrower, together with the amount of such Lender’s Pro Rata
Share of the amount of the Committed Loans to be funded with such Committed
Borrowing.  Each Lender shall make the amount specified by Administrative Agent
in such notice to such Lender available to Administrative Agent in immediately
available funds for the account of Administrative Agent at Administrative
Agent’s Office not later than 2:00 p.m. on the day specified in such Notice of
Committed Borrowing or Conversion/Continuation.
 
34

--------------------------------------------------------------------------------

2.4          Loan Accounts; Notes.


2.4.1        Loan Accounts.  The Loans made by each Lender shall be evidenced by
one or more loan accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business.  The loan accounts or
records maintained by Administrative Agent and each Lender shall, absent
manifest error, be conclusive of the amounts of the Loans made by the Lenders to
Borrower and the interest and payments thereon.  Any failure so to record or any
error in doing so shall not, however, limit or otherwise affect Borrower’s
obligations hereunder to pay any amount owing with respect to the Loans.  In
addition to the accounts and records referred to above, each Lender and
Administrative Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Loans.  In the event of any
conflict between the accounts and records maintained by Administrative Agent and
the accounts and records of any Lender in respect of such matters, the accounts
and records of Administrative Agent shall control in the absence of manifest
error.


2.4.2         Notes.  The Committed Loans made by each Lender shall be evidenced
by a Revolving Note in the form of Exhibit G-l hereto, payable to the order of
such Lender in an amount equal to such Lender’s Pro Rata Share of the Maximum
Commitment Amount on the Closing Date.  In addition, the Swing Loans made by the
Swing Line Lender may be evidenced by a Swing Line Note in the form of Exhibit
G-2 hereto, payable to the order of the Swing Line Lender in the maximum amount
of $50,000,000. In addition, the Bid Loans that may be made by a Lender pursuant
to Section 2.18 may be evidenced by Bid Notes payable to the order of each
Lender, in the form of Exhibit G-3 hereto.  Each Lender may endorse on any
schedule annexed to its Note(s) the date, amount and maturity of each Loan that
it makes in the case of Committed Loans (which shall not include undrawn amounts
on outstanding Letters of Credit, but shall include the amounts of any drawings
on outstanding Letters of Credit), and the amount of each payment of principal
that Borrower makes with respect thereto.  Borrower irrevocably authorizes each
Lender to endorse its Note(s), and such Lender’s record shall be conclusive
absent manifest error; provided, however, that any Lender’s failure to make, or
its error in making, a notation thereon with respect to any Loan shall not limit
or otherwise affect Borrower’s obligations to such Lender hereunder or under its
Note(s).


2.5          Letters of Credit.


2.5.1        Letter of Credit Drawings and Reimbursements; Funding of
Participations.


(a)           Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify
Borrower and Administrative Agent thereof.  Not later than 11:00 a.m. on the
date of any payment by the L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), Borrower shall reimburse the L/C Issuer through Administrative
Agent in an amount equal to the amount of such drawing.  If Borrower fails to so
reimburse the L/C Issuer by such time, Administrative Agent shall promptly
notify each Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Lender’s Pro Rata Share
thereof.  In such event, Borrower shall be deemed to have requested a Committed
Borrowing of Reference Rate Committed Loans to be disbursed on the Honor Date in
an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.3 for the principal amount of Reference Rate
Committed Loans, but subject to the amount of the unutilized portion of the
Commitments and the conditions set forth in Section 5.2 (other than the delivery
of a Notice of Committed Borrowing or Conversion/Continuation).  Any notice
given by the L/C Issuer or Administrative Agent pursuant to this Section
2.5.1(a) may be given by telephone if immediately confirmed in writing; provided
that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.
 
35

--------------------------------------------------------------------------------

(b)           Each Lender shall upon any notice pursuant to Section 2.5.1(a)
make funds available to Administrative Agent for the account of the L/C Issuer,
at Administrative Agent’s Office in an amount equal to its Pro Rata Share of the
Unreimbursed Amount not later than 2:00 p.m. on the Business Day specified in
such notice by Administrative Agent, whereupon, subject to the provisions of
Section 2.5.1(c), each Lender that so makes funds available shall be deemed to
have made a Reference Rate Committed Loan to Borrower in such amount. 
Administrative Agent shall remit the funds so received to the L/C Issuer.


(c)           With respect to any Unreimbursed Amount that is not fully
refinanced by a Committed Borrowing of Reference Rate Committed Loans because
the conditions set forth in Section 5.2 cannot be satisfied or for any other
reason, Borrower shall be deemed to have incurred from the L/C Issuer, an L/C
Borrowing in the amount of the Unreimbursed Amount that is not so refinanced,
which L/C Borrowing shall be due and payable on demand (together with interest)
and shall bear interest at the rate set forth in Section 2.10.3.  In such event,
each Lender’s payment to Administrative Agent for the account of the L/C Issuer
pursuant to Section 2.5.1(b) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.5.1.


(d)           Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.5.1 to reimburse the L/C Issuer for any amount drawn under any Letter
of Credit, interest in respect of such Lender’s Pro Rata Share of such amount
shall be solely for the account of the L/C Issuer.


(e)           Each Lender’s obligation to make Loans or L/C Advances to
reimburse the L/C Issuer, for amounts drawn under Letters of Credit, as
contemplated by this Section 2.5.1, shall be absolute and unconditional and
shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default, or (iii) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Loans pursuant to this Section
2.5.1 is subject to the conditions set forth in Section 5.2 (other than delivery
by Borrower of a Notice of Committed Borrowing or Conversion/Continuation).  No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of Borrower to reimburse the L/C Issuer for the amount of any payment made by
the L/C Issuer under any Letter of Credit, together with interest as provided
herein.


(f)             If any Lender fails to make available to Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.5.1 by the time specified
in Section 2.5.1(b), the L/C Issuer, shall be entitled to recover from such
Lender (acting through Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the L/C Issuer at a rate
per annum equal to the Federal Funds Rate from time to time in effect.  A
certificate of the L/C Issuer submitted to any Lender (through Administrative
Agent) with respect to any amounts owing under this Section 2.5.1(f) shall be
conclusive absent manifest error.
 
36

--------------------------------------------------------------------------------

2.5.2        Repayment of Participations.


(a)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.5.1, if Administrative
Agent receives for the account of the L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from Borrower
or otherwise, including proceeds of Cash Collateral applied thereto by
Administrative Agent), Administrative Agent will distribute to such Lender its
Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by Administrative Agent.


(b)           If any payment received by Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.5.1(a) is required to be returned under any
of the circumstances described in Section 10.9 (including pursuant to any
settlement entered into by the L/C Issuer, in its discretion), each Lender shall
pay to Administrative Agent for the account of the L/C Issuer its Pro Rata Share
thereof on demand of Administrative Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect.


2.5.3        Obligations Absolute.  The obligation of Borrower to reimburse the
L/C Issuer, for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:


(a)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;


(b)           the existence of any claim, counterclaim, set-off, defense or
other right that Borrower or any subsidiary of Borrower or Joint Venture may
have at any time against any beneficiary or any transferee of such Letter of
Credit (or any Person for whom any such beneficiary or any such transferee may
be acting), the L/C Issuer, or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;


(c)           any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;


(d)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any insolvency or bankruptcy law; or
 
37

--------------------------------------------------------------------------------

(e)           any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, Borrower or any
subsidiary of Borrower or Joint Venture.


Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
promptly notify the L/C Issuer.  Borrower shall be conclusively deemed to have
waived any such claim against the L/C Issuer and its correspondents unless such
notice is given as aforesaid.


2.5.4        Role of Letter of Credit Issuer.  Each Lender and Borrower agree
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, Administrative Agent or any of their respective Related Parties nor
any of the respective correspondents, participants or assignees of the L/C
Issuer shall be liable to any Lender for (a) any action taken or omitted in
connection herewith at the request or with the approval of the Lenders or the
Requisite Lenders, as applicable; (b) any action taken or omitted in the absence
of gross negligence or willful misconduct; or (c) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document.  Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement.  None of the L/C Issuer, Administrative Agent or any of
their respective Related Parties, nor any of the respective correspondents,
participants or assignees of the L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (a) through (e) of Section 2.5.3.  In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason. 
Notwithstanding anything to the contrary in Section 2.5.3 or in this Section
2.5.4, Borrower or any subsidiary of Borrower or Joint Venture for whose benefit
a Letter of Credit was issued may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to Borrower or such subsidiary of Borrower or Joint
Venture, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by Borrower or such subsidiary or
Joint Venture which Borrower or such subsidiary or Joint Venture proves were
caused by the willful misconduct or gross negligence of the L/C Issuer or the
willful failure of the L/C Issuer to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.
 
38

--------------------------------------------------------------------------------

2.5.5        Cash Collateral.  Upon the request of Administrative Agent, (a) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing, or (b) if, as of
the Letter of Credit expiration date, any Letter of Credit for any reason
remains outstanding and partially or wholly undrawn, Borrower shall immediately
Cash Collateralize the aggregate undrawn amount of all outstanding Letters of
Credit plus the aggregate of all Unreimbursed Amounts (determined as of the date
of such L/C Borrowing or the Letter of Credit expiration date, as the case may
be).  Sections  2.8.2(a) and 8.2 .3 set forth certain additional requirements to
deliver Cash Collateral hereunder.  “Cash Collateralize” means to pledge and
deposit with or deliver to Administrative Agent, for the benefit of the L/C
Issuer and the Lenders, as collateral for the L/C Obligations, cash or deposit
account balances pursuant to documentation in form and substance reasonably
satisfactory to Administrative Agent and the L/C Issuer (which documents are
hereby consented to by the Lenders).  Borrower hereby grants to Administrative
Agent, for the benefit of the L/C Issuer and the Lenders, a security interest in
all such cash, deposit accounts and all balances therein and all proceeds of the
foregoing.  Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at Administrative Agent.


2.6          Conversion and Continuation Elections of Committed Loans.


2.6.1        Election to Convert and Renew.  Borrower may, upon irrevocable
written notice to Administrative Agent in accordance with Section 2.6.2:


(a)           elect to convert, on any Business Day, any Reference Rate
Committed Loans (or any part thereof in an amount not less than $1,000,000 and
increments of $500,000 in excess thereof) into LIBOR Committed Loans;


(b)          elect to convert on the last day of any Interest Period any LIBOR
Committed Loans maturing on such date (or any part thereof in an amount not less
than $500,000) into Reference Rate Committed Loans; or


(c)           elect to renew on the last day of any Interest Period (for a new
Interest Period that commences immediately upon the expiration of such existing
Interest Period) any LIBOR Committed Loans maturing on such date (or any part
thereof in an amount not less than $1,000,000 and increments of $500,000 in
excess thereof);


provided, that if the aggregate amount of LIBOR Committed Loans in respect of
any Committed Borrowing shall have been reduced, by payment, prepayment or
conversion of part thereof, to less than $1,000,000, such LIBOR Committed Loans
shall automatically convert into Reference Rate Committed Loans, and on and
after such date the right of Borrower to continue such Committed Loans as, and
convert such Committed Loans into, LIBOR Committed Loans shall terminate.


2.6.2        Notice of Conversion/Continuation.  Borrower shall deliver in
writing (including via facsimile confirmed immediately by a telephone call) a
Notice of Committed Borrowing or Conversion/Continuation (which notice must be
received by Administrative Agent not later than 1:00 p.m., (i) at least three
Business Days prior to the conversion date or continuation date, if the
Committed Loans are to be converted into or continued as LIBOR Committed Loans,
or (ii) on the conversion date, if the Committed Loans are to be converted into
Reference Rate Committed Loans) specifying:
 
39

--------------------------------------------------------------------------------

(a)           the proposed conversion date or continuation date;
 
(b)           the aggregate amount of Committed Loans to be converted or
continued;


(c)           the nature of the proposed conversion or continuation; and


(d)           if Borrower elects to convert a Reference Rate Committed Loan into
a LIBOR Committed Loan or elects to continue a LIBOR Committed Loan, the
duration of the Interest Period applicable to such Committed Loan.  If the
Notice of Committed Borrowing or Conversion/Continuation fails to specify the
duration of the Interest Period for a LIBOR Committed Loan, such Interest Period
shall be one month.


2.6.3        Failure to Select a New Interest Period.  If upon the expiration of
any Interest Period applicable to LIBOR Committed Loans Borrower has failed to
select a new Interest Period to be applicable to LIBOR Committed Loans, or if
any Default or Event of Default shall then exist, Borrower shall be deemed to
have elected to convert LIBOR Committed Loans into Reference Rate Committed
Loans effective as of the expiration date of such current Interest Period.


2.6.4        Number of Interest Periods.  Notwithstanding any other provision of
this Agreement, after giving effect to any conversion or continuation of any
Committed Loans, there shall not be more than ten (10) different Interest
Periods in effect for the Committed Loans.


2.7          Voluntary Termination or Reduction of Commitment.  Borrower may,
upon not less than five Business Days’ prior written notice to Administrative
Agent, terminate the Lenders’ Commitment to make Loans to Borrower or issue
Letters of Credit for Borrower’s account, or permanently reduce the Maximum
Commitment Amount by a minimum amount of $5,000,000, unless, after giving effect
thereto and to any prepayments of Loans made on the effective date thereof, the
sum of the aggregate principal amount of (i) the Outstanding Amount of the Loans
and (ii) the Outstanding Amount of L/C Obligations would exceed the
Availability.  Once reduced in accordance with this Section 2.7, the Maximum
Commitment Amount may not be increased.  Any reduction of the Commitment amounts
shall be applied to each Lender according to its Pro Rata Share.  No commitment
or extension fees paid prior to the effective date of any reduction of the
Maximum Commitment Amount or termination of the Lenders’ and Swing Line Lender’s
commitment(s) to make Loans to Borrower or issue Letters of Credit for
Borrower’s account shall be refunded, and all accrued Facility Fee for the
period up to but not including the effective date of any reduction or
termination of the Commitments shall be payable on the effective date of such
reduction or termination.
 
40

--------------------------------------------------------------------------------

2.8          Principal Payments.
 
2.8.1        Optional Prepayments of the Committed Loans.  Subject to the
provisions of Section 3.4, Borrower may, at any time or from time to time, upon
at least one Business Day’s prior written notice to Administrative Agent with
respect to any Reference Rate Committed Loan, or upon at least three Business
Days’ prior written notice to Administrative Agent with respect to any LIBOR
Committed Loan, ratably prepay Committed Loans in full or in part in an amount
not less than $500,000 for Reference Rate Committed Loans (or, if less, the
aggregate outstanding principal amount of all Reference Rate Committed Loans
and/or Swing Loans) or $1,000,000 for LIBOR Committed Loans.  Such notice of
prepayment shall specify the date and amount of such prepayment and the Type(s)
of Committed Loans to be prepaid.  Administrative Agent will promptly notify
each Lender of its receipt of any such notice and such Lender’s Pro Rata Share
of such prepayment.  If Borrower gives a prepayment notice to Administrative
Agent, such notice is irrevocable and the prepayment amount specified in such
notice shall be due and payable on the date specified therein, together with
accrued interest to such date on the amount prepaid in the case of a prepayment
of LIBOR Committed Loans, and all amounts required to be paid pursuant to
Section 3.4.


2.8.2        No Optional Prepayments of Bid Loans.  No Bid Loan may be prepaid
without the prior consent of the applicable Bid Loan Lender.


2.8.3        Mandatory Repayments.


(a)           Availability Limit.  Should the Outstanding Amount of Loans plus
the Outstanding Amount of L/C Obligations at any time exceed the Availability,
Borrower shall immediately repay such excess to Administrative Agent, for the
account of the Lenders and/or deliver to Administrative Agent Cash Collateral
pursuant to Section 2.5.5 hereof, in the amount of the excess of the outstanding
but undrawn Letters of Credit over the Availability.


(b)           Application of Repayments.  Any repayments pursuant to this
Section 2.8.3 shall be (i) subject to Section 3.4, and (ii) applied first, to
any Reference Rate Committed Loans then outstanding and second, to the LIBOR
Committed Loans (in order of the shortest Interest Periods remaining); and
third, to the Bid Loans in the order of the shortest Interest Period remaining.


2.8.4        Repayment at Maturity.  Borrower shall repay the principal amount
of all outstanding Loans on the Maturity Date or, if earlier, upon termination
of the Lenders’ Commitments pursuant to Section 2.7.


2.8.5        Repayment of Bid Loans.  Borrower shall repay each Bid Loan on the
last day of the Interest Period in respect thereof.


2.9          Extension of Original Maturity Date.  Upon Borrower’s written
request, delivered to Administrative Agent at least sixty (60) days and not more
than ninety (90) days prior to the Original Maturity Date, Borrower shall have
the right to extend the Original Maturity Date for the Extension Period,
provided that:


(a)           No Default or Event of Default shall have occurred and remain
uncured on the Original Maturity Date, and Administrative Agent shall have
received a certificate to that effect signed by a Responsible Officer of
Borrower;


(b)           The representations and warranties set forth in this Agreement and
the other Loan Documents shall be correct as of the Original Maturity Date as
though made on and as of that date, and Administrative Agent shall have received
a certificate to that effect signed by a Responsible Officer of Borrower;
 
41

--------------------------------------------------------------------------------

(c)           Borrower shall have paid to Administrative Agent, for the account
of the Lenders, an extension fee equal to twenty (20) basis points multiplied by
the Maximum Commitment Amount on the Original Maturity Date.  The Extension Fee
shall be determined as of the date Borrower provides the extension notice for
the Extension Period and shall be paid by Borrower on the first day of the
Extension Period; and


(d)           Borrower shall have executed, acknowledged and delivered to
Administrative Agent such documents as Administrative Agent reasonably
determines to be necessary to evidence the extension of the Original Maturity
Date.


2.10        Interest.


2.10.1      Accrual Rate.  Subject to the provisions of Section 2.10.3, (i) each
Committed Loan shall bear interest on the outstanding principal amount thereof
from the date when made (which, in the case of a drawing on a Letter of Credit,
is the date of such drawing) until it becomes due at a rate per annum equal to
(A) with respect to a LIBOR Committed Loan, the LIBOR Rate for the applicable
Interest Period plus the Applicable LIBOR Committed Loan Margin, and (B) with
respect to a Reference Rate Committed Loan, the Reference Rate plus the
Applicable Reference Rate Committed Loan Margin; (ii) each Swing Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at the rate set forth in Section 2.2.2 hereof; and (iii) each Bid
Loan shall bear interest on the outstanding principal amount thereof from the
date when made until the last day of the Interest Period therefor at a rate per
annum equal to the LIBOR Rate for such Interest Period plus (or minus) the LIBOR
Bid Margin, or at the Absolute Rate for such Interest Period, as the case may
be.


2.10.2      Payment.  Interest on each Loan shall be payable in arrears on each
Interest Payment Date.  Interest shall also be payable on the date of any
repayment of Loans pursuant to Section 2.8 for the portion of the Loans so
repaid, if required by Section 2.9, and upon payment (including prepayment) of
the Loans in full.  During the existence of any Event of Default, interest shall
also be payable on demand.


2.10.3     Default Interest.  Commencing upon the occurrence of any Event of
Default, and continuing thereafter while such Event of Default remains uncured,
or after maturity or acceleration (unless and until such acceleration is
rescinded), Borrower shall pay interest (after as well as before entry of
judgment thereon to the extent permitted by law) on the principal amount of all
Obligations due and unpaid, at a rate per annum determined by adding 400 basis
points to the Applicable Committed Loan Margin, the LIBOR Bid Margin or the
Absolute Rate (as applicable) then in effect for such Loans and, in the case of
Obligations not subject to an Applicable Committed Loan Margin, the LIBOR Bid
Margin or the Absolute Rate, at a rate per annum equal to the Reference Rate
plus 400 basis points; provided, however, that on and after the expiration of
any Interest Period applicable to any LIBOR Loan outstanding on the date of
occurrence of such Event of Default, the principal amount of such Loan shall,
during the continuation of such Event of Default, bear interest at a rate per
annum equal to the Reference Rate plus 400 basis points in excess of the
Applicable Committed Loan Reference Rate Margin then in effect for Reference
Rate Committed Loans.
 
42

--------------------------------------------------------------------------------

2.10.4      Maximum Legal Rate.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to Borrower.  In determining whether the
interest contracted for, charged, or received by Administrative Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


2.11        Fees.


2.11.1      Facility Fee.  Borrower shall pay to Administrative Agent, for the
account of the Lenders (based on their respective Pro Rata Shares), a facility
fee (the “Facility Fee”) computed based on the annual Facility Fee rate
specified in the definition of the term “Applicable Committed Loan Margin,”
multiplied by the actual daily amount of the Maximum Commitment Amount, in each
case measured quarterly and payable quarterly in arrears on (a) each January 1,
April 1, July 1, and October 1, commencing April 1, 2018 (for the calendar
quarter ending March 31, 2018, but with such initial payment of the Facility Fee
pro rated from the Closing Date) and (b) the Maturity Date (with such final
payment of the Facility Fee pro rated to the Maturity Date).


2.11.2      Letter of Credit Fees.  Borrower shall pay to Administrative Agent,
for the account of the Lenders (based on their respective Pro Rata Shares), a
letter of credit fee (the “Letter of Credit Fee”) for each issued and
outstanding Letter of Credit in an amount equal to the Applicable LIBOR
Committed Loan Margin multiplied by the daily amount available to be drawn under
such Letter of Credit.  For purposes of computing the daily amount available to
be drawn under any Letter of Credit, the amount of such Letter of Credit shall
be determined in accordance with Section 1.2.4.  The Letter of Credit Fees shall
be due and payable quarterly in arrears on (a) each January 1, April 1, July 1,
and October 1, commencing April 1, 2018 (for the calendar quarter ending March
31, 2018, but with such initial payment of the Letter of Credit Fee pro rated
from the Closing Date) and (b) the Maturity Date (with such final payment of the
Letter of Credit Fee pro rated to the Maturity Date).  Borrower shall also pay
to Administrative Agent, for the account of the L/C Issuer, at the time each
Letter of Credit is issued, a fronting fee (the “Fronting Fee”) in an amount
equal to 0.125% multiplied by the amount of such Letter of Credit.  In addition,
Borrower shall pay directly to the L/C Issuer for its own account the other
customary administrative, issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the L/C Issuer relating to
letters of credit as from time to time in effect.  Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
 
43

--------------------------------------------------------------------------------

2.11.3      Other Fees.  Borrower shall pay to Administrative Agent, for its own
account, for the account of the L/C Issuer or for the account of the Lenders, as
applicable, such other fees as are required by the Fee Letter, dated on or about
the date hereof, between Borrower and Administrative Agent (the “Fee Letter”).


2.12         Computation of Fees and Interest.  All computations of interest and
fees under this Agreement shall be made on the basis of a 360-day year and
actual days elapsed, which results in more interest or fees being paid than if
computed on the basis of a 365-day year.  Interest and fees shall accrue during
each period during which interest or such fees are computed from the first day
thereof to the last day thereof.  Any change in the interest rate on a Loan
resulting from a change in the Reference Rate or the applicable reserve
requirement, deposit insurance assessment rate or other regulatory cost shall
become effective as of the opening of business on the day on which such change
in the Reference Rate or such reserve requirement, assessment rate or other
regulatory cost becomes effective.  Each determination of an interest rate by
Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on Borrower and the Lenders in the absence of manifest
error.


2.13        Payments by Borrower.


2.13.1      Timing of Payments.  All payments (including prepayments) made by
Borrower on account of principal, interest, fees and other amounts required
hereunder shall be made without set-off or counterclaim.  All such payments
(other than payments on Swing Loans and Bid Loans) shall, except as otherwise
expressly provided herein, be made to Administrative Agent for the account of
the Lenders at Agent’s Payment Office, in dollars and in immediately available
funds, no later than 2:00 p.m. on the date specified herein.  All payments in
respect of Swing Loans and Bid Loans shall be paid to Administrative Agent for
the account of the Swing Line Lender or the Lender(s) advancing the applicable
Bid Loans, as applicable, and shall be paid in dollars and in immediately
available funds, no later than 2:00 p.m. on the date specified herein.  Any
payment received by Administrative Agent later than 2:00 p.m. shall be deemed to
have been received on the immediately succeeding Business Day and any applicable
interest or fee shall continue to accrue.  Administrative Agent will promptly
(and in any event, not later than two Business Days after Administrative Agent’s
actual receipt) distribute to each Lender its Pro Rata Share (or other
applicable share as provided herein) of such payment in like funds as received;
provided, however, if and to the extent Administrative Agent shall receive any
such payment for the account of Lenders on or before 2:00 p.m. on any Business
Day and Administrative Agent shall not have distributed to each Lender its Pro
Rata Share (or other applicable share as provided herein) on such Business Day,
the distribution to each Lender when made shall include interest at the Federal
Funds Rate for each day from the date of Administrative Agent’s actual receipt
of such payment from Borrower until the date Administrative Agent distributes to
each Lender its Pro Rata Share (or other applicable share as provided herein).


2.13.2      Non-Business Days.  Subject to the provisions set forth in the
definition of the term “Interest Period.” whenever any payment hereunder is
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of interest or fees, as the case may be.
 
44

--------------------------------------------------------------------------------

2.13.3      Payment May be Made by Administrative Agent.  Unless Administrative
Agent shall have received notice from Borrower prior to the date on which any
payment is due to Administrative Agent for the account of the Lenders or the L/C
Issuer hereunder that Borrower will not make such payment, Administrative Agent
may assume that Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due.  In such event, if Borrower
has not in fact made such payment, then each of the Lenders or the L/C Issuer,
as the case may be, severally agrees to repay to Administrative Agent forthwith
on demand the amount so distributed to such Lender or the L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Administrative Agent, at the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation.  A notice of Administrative Agent to any Lender
or Borrower with respect to any amount owing under this Section 2.13.3 shall be
conclusive, absent manifest error.


2.14        Payments by the Lenders to Administrative Agent.


2.14.1      Administrative Agent May Make Committed Borrowings Available.  With
respect to any Committed Borrowing, unless Administrative Agent receives notice
from a Lender at least one Business Day prior to the date of such Committed
Borrowing, that such Lender will not make available to Administrative Agent, for
the account of Borrower, the amount of that Lender’s Pro Rata Share of the
Committed Borrowing as and when required hereunder, Administrative Agent may
assume that each Lender has made such amount available to Administrative Agent
in immediately available funds on the Committed Borrowing date and
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, make available to Borrower on such date a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Committed Borrowing available to Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to Administrative Agent, at (a)
in the case of a payment to be made by such Lender, the greater of the Federal
Funds Rate and a rate determined by Administrative Agent in accordance with
banking industry rules on interbank compensation and (b) in the case of a
payment to be made by Borrower, the interest rate applicable to Reference Rate
Committed Loans.  If Borrower and such Lender shall pay such interest to
Administrative Agent for the same or an overlapping period, Administrative Agent
shall promptly remit to Borrower the amount of such interest paid by Borrower
for such period.  If such Lender pays its share of the applicable Committed
Borrowing to Administrative Agent, then the amount so paid shall constitute such
Lender’s Committed Loan included in such Committed Borrowing.  Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.  A
notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this Section 2.14.1 shall be conclusive, absent manifest
error.


2.14.2      Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Committed Loans, to fund participations in Letters of Credit
and Swing Loans and to make payments pursuant to Section 10.4(c) are several and
not joint.  The failure of any Lender to make any Committed Loan, to fund any
such participation or to make any payment under Section 10.4(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date.  No Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, to purchase its
participation or to make its payment under Section 10.4(c).
 
45

--------------------------------------------------------------------------------

2.14.3      Failure to Satisfy Conditions Precedent.  If any Lender makes
available to Administrative Agent funds for any Loan to be made by such Lender
as provided in the foregoing provisions of this Article 2, and such funds are
not made available to Borrower by Administrative Agent because the conditions to
the applicable credit extension set forth in Article 5 are not satisfied or
waived in accordance with the terms hereof, Administrative Agent shall return
such funds (in like funds as received from such Lender) to such Lender, without
interest.


2.14.4      Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.


2.15        Sharing of Payments, Etc.  If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Committed Loans made by it, or the
participations in L/C Obligations or in Swing Loans held by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such
Committed Loans or participations and accrued interest thereon greater than its
Pro Rata Share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify Administrative Agent of such fact, and (b)
purchase (for cash at face value) participations in the Committed Loans and
subparticipations in L/C Obligations and Swing Loans of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Committed Loans and other amounts owing them, provided that: (i) if any such
participations or subparticipations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and (ii) the provisions of this
Section shall not be construed to apply to (x) any payment made by Borrower
pursuant to and in accordance with the express terms of this Agreement, or (y)
any payment obtained by a Lender as consideration for the assignment of or sale
of a participation in any of its Committed Loans or subparticipations in L/C
Obligations or Swing Loans to any assignee or participant, other than to
Borrower or any subsidiary thereof (as to which the provisions of this Section
shall apply).
 
46

--------------------------------------------------------------------------------

2.16        Defaulting Lender.


2.16.1      Notice and Cure of Lender Default; Election Period; Electing
Lenders.  Administrative Agent shall promptly notify (such notice being referred
to as the “Defaulting Lender Notice”) Borrower and each non-Defaulting Lender if
any Lender is a Defaulting Lender.  Each non-Defaulting Lender shall have the
right, but in no event or under any circumstance the obligation, to fund any
amount that a Defaulting Lender fails to fund (the “Defaulting Lender Amount”),
provided that, within 20 days after the date of the Defaulting Lender Notice
(the “Election Period”), such non-Defaulting Lender or Lenders (each such
Lender, an “Electing Lender”) irrevocably commit(s) by notice in writing (an
“Election Notice”) to Administrative Agent, the other Lenders and Borrower to
fund the Defaulting Lender Amount.  If Administrative Agent receives more than
one Election Notice within the Election Period, then the commitment to fund the
Defaulting Lender Amount shall be apportioned pro rata among the Electing
Lenders in the proportion that the amount of each such Electing Lender’s
Commitment bears to the total Commitments of all Electing Lenders.  If the
Defaulting Lender fails to pay the Defaulting Lender Amount within the Election
Period, (a) the Electing Lender or Lenders, as applicable, shall be
automatically obligated to fund the Defaulting Lender Amount (and Defaulting
Lender shall no longer be entitled to fund such Defaulting Lender Amount) within
three Business Days after such notice to Administrative Agent, which Defaulting
Lender Amount shall be applied towards reimbursement to Administrative Agent or
payment to Borrower as applicable, and (b) Borrower may enforce any rights it
may have under this Agreement, at law or in equity, against Defaulting Lender. 
Notwithstanding any contrary provision of this Agreement, if Administrative
Agent has funded the Defaulting Lender Amount.  Administrative Agent shall be
entitled to reimbursement from the Electing Lenders for its portion of the
Defaulting Lender Amount.


2.16.2      Removal of Rights; Indemnity.  Administrative Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by or on behalf
of Borrower to Administrative Agent for the Defaulting Lender’s benefit; nor
shall a Defaulting Lender be entitled to the sharing of any payments hereunder
or under any Note until all Defaulting Lender Amounts are paid in full. 
Administrative Agent shall hold all such payments received or retained by it for
the account of such Defaulting Lender.  Amounts payable to a Defaulting Lender
shall be paid by Administrative Agent to reimburse Administrative Agent and any
Electing Lender pro rata for all Defaulting Lender Amounts funded by such
Persons.  Solely for the purposes of voting or consenting to matters with
respect to the Loan Documents, a Defaulting Lender shall be deemed not to be a
“Lender” and such Defaulting Lender’s Commitment shall be deemed to be zero.  A
Defaulting Lender shall have no right to participate in any discussions among
and/or decisions by Lenders hereunder and/or under the other Loan Documents. 
This Section shall remain effective with respect to a Defaulting Lender until
such time as the Defaulting Lender shall no longer be in default of any of its
obligations under this Agreement by curing such default by payment of all
Defaulting Lender Amounts (a) within the Election Period, or (b) after the
Election Period with the consent of the non-Defaulting Lenders.  Such Defaulting
Lender nonetheless shall be bound by any amendment to, or waiver of, any
provision of, or any action taken or omitted to be taken by Administrative Agent
and/or the non-Defaulting Lenders under, any Loan Document which is made
subsequent to the Defaulting Lender’s becoming a Defaulting Lender and prior to
such cure or waiver.  The operation of this Section or the Section above alone
shall not be construed to increase or otherwise affect the Commitment of any
non-Defaulting Lender, or to relieve or excuse the performance by Borrower of
its duties and obligations hereunder or under any of the other Loan Documents. 
Furthermore, nothing contained in this Section shall release or in any way limit
a Defaulting Lender’s obligations as a Lender hereunder and/or under any other
of the Loan Documents.  Further, a Defaulting Lender shall indemnify and hold
harmless Administrative Agent and each of the non-Defaulting Lenders from any
claim, loss, or costs incurred by Administrative Agent and/or the non-Defaulting
Lenders as a result of a Defaulting Lender’s failure to comply with the
requirements of this Agreement, including any and all additional losses,
damages, costs and expenses (including attorneys’ fees) incurred by
Administrative Agent and any non-Defaulting Lender as a result of and/or in
connection with (i) a non-Defaulting Lender’s acting as an Electing Lender, (ii)
any enforcement action brought by Administrative Agent against a Defaulting
Lender, and (iii) any action brought against Administrative Agent and/or
Lenders.  The indemnification provided above shall survive any termination of
this Agreement.
 
47

--------------------------------------------------------------------------------

2.16.3      Commitment Adjustments.  In connection with the adjustment of the
amounts of the Commitments of the Defaulting Lender and Electing Lender(s) upon
the expiration of the Election Period described above, Borrower, Administrative
Agent and Lenders shall execute such modifications to the Loan Documents as
shall, in the reasonable judgment of Administrative Agent, be necessary or
desirable in connection with the adjustment of the amounts of Commitments in
accordance with the foregoing provisions of this Section.  For the purpose of
voting or consenting to matters with respect to the Loan Documents such
modifications shall also reflect the removal of voting rights of the Defaulting
Lender and increase in voting rights of Electing Lenders to the extent an
Electing Lender has funded the Defaulting Lender Amount.  In connection with
such adjustments, each Defaulting Lender shall execute and deliver an Assignment
and Assumption covering that Lender’s Commitment and otherwise comply with
Section 10.5.  If a Lender refuses to execute and deliver such Assignment and
Assumption or otherwise comply with Section 10.5, such Lender hereby appoints
Administrative Agent to do so on such Lender’s behalf.  Administrative Agent
shall distribute an amended schedule of Lenders, which shall thereafter be
incorporated into this Agreement, to reflect such adjustments.  However, all
such Defaulting Lender Amounts funded by Administrative Agent or Electing
Lenders shall continue to be Defaulting Lender Amounts of the Defaulting Lender
pursuant to its obligations under this Agreement.


2.16.4      No Election.  In the event that no Lender elects to commit to fund a
Defaulting Lender Amount within the applicable Election Period, Administrative
Agent shall, upon the expiration of such Election Period, so notify Borrower and
each Lender.


2.17        Increase in Maximum Commitment Amount.


2.17.1      Request for Increase  Subject to the provisions of Section 2.7, on
the terms and subject to the conditions set forth in this Section 2.17, Borrower
shall have (A) a one‑time right prior to the Original Maturity Date and (B) a
one‑time right during the Extension Period, by written notice to Administrative
Agent, to request an increase in the Maximum Commitment Amount by (i) first
permitting any Lender to increase its Commitment (and accordingly increase the
Maximum Commitment Amount by such amount), or (ii) thereafter inviting any
Eligible Assignee that has previously been approved by Administrative Agent in
writing to become a Lender under this Agreement and to provide a commitment to
lend hereunder (and accordingly increase the Maximum Commitment Amount by such
amount); provided, however, that in no event shall such actions cause the
Maximum Commitment Amount to increase above $1,500,000,000.


2.17.2      No Lender Consent Required.  Each of the Lenders acknowledges and
agrees that, notwithstanding any contrary provision of Section 10.1, (i) its
consent to any such increase in the Maximum Commitment Amount shall not be
required, and (ii) Eligible Assignees may be added to this Agreement and any
Lender may increase its Commitment without the consent or agreement of the other
Lenders (provided, however, that no Lender’s Commitment may be increased without
such Lender’s consent), so long as Administrative Agent and Borrower have
consented in writing to such Eligible Assignee or the increase in the Commitment
of any of the Lenders, as applicable.
 
48

--------------------------------------------------------------------------------

2.17.3      Administrative Agent Consent and Conditions to Increase. 
Administrative Agent shall not unreasonably withhold its consent to Borrower’s
request for an increase in the Maximum Commitment Amount under this Section 2.17
provided that Borrower satisfies all of the following conditions precedent:


(a)           No Default or Event of Default shall have occurred and remain
uncured on the Increase Effective Date (as hereinafter defined), and
Administrative Agent shall have received a certificate to that effect signed by
an officer of Borrower;


(b)           any Eligible Assignee is acceptable to Administrative Agent in its
reasonable discretion;


(c)           Borrower and each such Lender or Eligible Assignee shall have
executed and delivered to Administrative Agent supplemental signature pages to
this Agreement, which signature pages shall contain an acknowledgement and
consent to the increase in the Maximum Commitment Amount and shall otherwise be
in form and substance reasonably satisfactory to Administrative Agent (each, a
“Supplemental Signature Page”);


(d)           Borrower shall have paid to Administrative Agent, for the account
of such Lender or Eligible Assignee, Administrative Agent and the Arranger, as
applicable, a commitment fee and/or an arrangement fee in an amount reasonably
satisfactory to Administrative Agent and Borrower;


(e)           Administrative Agent shall have sent written notice of each such
request by Borrower to the Lenders, together with notice of such Eligible
Assignee’s Commitment or such Lender’s increased Commitment, as the case may be,
and the effective date (the “Increase Effective Date”) of such increase in the
Maximum Commitment Amount as set forth on the Supplemental Signature Page; and


(f)            all requirements of this Section 2.17 shall have been satisfied.


2.17.4      Rights of Eligible Assignees.  Upon the Increase Effective Date, and
notwithstanding any contrary provision of this Agreement (a) each such Eligible
Assignee shall become a party to this Agreement, and thereafter shall have all
of the rights and obligations of a Lender hereunder, (b) each such Eligible
Assignee or Lender shall simultaneously pay to Administrative Agent, for
distribution to the Lenders whose Pro Rata Shares of the combined Commitments of
all of the Lenders have decreased as a result of the new Commitment of such
Eligible Assignee or the increased Commitment of such Lender, an amount equal to
the product of such Eligible Assignee’s Pro Rata Share (or the increase in such
Lender’s Pro Rata Share), expressed as a decimal, multiplied by the aggregate
outstanding principal amount of the Loans on the date of determination, and (c)
each such Eligible Assignee or Lender shall thereafter be obligated to make its
Pro Rata Share of Borrowings to Borrower and shall be obligated to participate
in Letter of Credit risk participations and L/C Advances up to and including the
amount of such Eligible Assignee’s or Lender’s Pro Rata Share of the increased
Maximum Commitment Amount, on the terms and subject to the conditions set forth
in this Agreement.
 
49

--------------------------------------------------------------------------------

2.17.5      Conditions of Increase in Maximum Commitments.  Notwithstanding any
contrary provision of this Section 2.17, no increase in the Maximum Commitment
Amount will be permitted unless (a) all then outstanding Loans constitute
Reference Rate Committed Loans, or (b) the Interest Periods for all outstanding
LIBOR Committed Loans will expire (and any new Interest Periods for any such
LIBOR Loans will commence) concurrently with the date on which any increase in
the Maximum Commitment Amount becomes effective, or (c) Borrower pays to
Administrative Agent, for the account of Lenders, all costs arising under
Section 3.4 as a result of such increase in the Maximum Commitment Amount.


2.18        Bid Loans.


2.18.1      General.  Subject to the terms and conditions set forth herein, each
Lender agrees that Borrower may from time to time request the Lenders to submit
offers to make loans (each such loan, a “Bid Loan”) to Borrower prior to the
Maturity Date pursuant to this Section 2.18; provided, however, that after
giving effect to any Bid Borrowing, (i) the Outstanding Amount of all Loans plus
the Outstanding Amount of all L/C Obligations shall not exceed the Availability,
and (ii) the aggregate Outstanding Amount of all Bid Loans shall not exceed the
Bid Loan Sublimit.  There shall not be more than seven (7) different Interest
Periods in effect with respect to Bid Loans at any time.


2.18.2      Requesting Competitive Bids.  Borrower may request the submission of
Competitive Bids by delivering a Bid Request to Administrative Agent not later
than 1:00 p.m., (a) one Business Day prior to the requested date of any Bid
Borrowing that is to consist of Absolute Rate Bid Loans, or (b) four Business
Days prior to the requested date of any Bid Borrowing that is to consist of
LIBOR Margin Bid Loans.  Each Bid Request shall specify (i) the requested date
of the Bid Borrowing (which shall be a Business Day), (ii) the aggregate
principal amount of Bid Loans requested (which must be $10,000,000 or a whole
multiple of $1,000,000 in excess thereof), (iii) the Type of Bid Loans
requested, and (iv) the duration of the Interest Period with respect thereto
(which may be one, two, three, six or twelve months and if a LIBOR Margin Bid
Loan, 7 days), and shall be signed by a Responsible Officer of Borrower.  No Bid
Request shall contain a request for (A) more than one Type of Bid Loan or (B)
Bid Loans having more than three different Interest Periods.  Unless
Administrative Agent otherwise agrees in its sole and absolute discretion,
Borrower may not submit a Bid Request if it has submitted another Bid Request
within the prior five Business Days.


2.18.3      Submitting Competitive Bids.


(a)           Administrative Agent shall promptly notify each Lender of each Bid
Request received by it from Borrower and the contents of such Bid Request.
 
50

--------------------------------------------------------------------------------

(b)           Each Lender may (but shall have no obligation to) submit a
Competitive Bid containing an offer to make one or more Bid Loans in response to
such Bid Request.  Such Competitive Bid must be delivered to Administrative
Agent not later than 10:30 a.m. (i) on the requested date of any Bid Borrowing
that is to consist of Absolute Rate Bid Loans. and (ii) three Business Days
prior to the requested date of any Bid Borrowing that is to consist of LIBOR
Margin Bid Loans; provided, however, that any Competitive Bid submitted by PNC
in its capacity as a Lender in response to any Bid Request must be submitted to
Administrative Agent not later than 10:15 a.m. on the date on which Competitive
Bids are required to be delivered by the other Lenders in response to such Bid
Request.  Each Competitive Bid shall specify (A) the proposed date of the Bid
Borrowing; (B) the principal amount of each Bid Loan for which such Competitive
Bid is being made, which principal amount (x) may be equal to, greater than or
less than the Commitment of the bidding Lender, (y) must be $5,000,000 or a
whole multiple of $1,000,000 in excess thereof, and (z) may not exceed the
principal amount of Bid Loans for which Competitive Bids were requested; (C) if
the proposed Bid Borrowing is to consist of Absolute Rate Bid Loans, the
Absolute Rate offered for each such Bid Loan and the Interest Period applicable
thereto; (D) if the proposed Bid Borrowing is to consist of LIBOR Margin Bid
Loans, the LIBOR Bid Margin with respect to each such LIBOR Margin Bid Loan and
the Interest Period applicable thereto; and (E) the identity of the bidding
Lender.


(c)           Any Competitive Bid shall be disregarded if it (A) is received
after the applicable time specified in Section 2.18.3(b), (B) is not
substantially in the form of a Competitive Bid as specified herein, (C) contains
qualifying, conditional or similar language, (D) proposes terms other than or in
addition to those set forth in the applicable Bid Request, or (E) is otherwise
not responsive to such Bid Request.  Any Lender may correct a Competitive Bid
containing a manifest error by submitting a corrected Competitive Bid
(identified as such) not later than the applicable time required for submission
of Competitive Bids.  Any such submission of a corrected Competitive Bid shall
constitute a revocation of the Competitive Bid that contained the manifest
error.  Administrative Agent may, but shall not be required to, notify any
Lender of any manifest error it detects in such Lender’s Competitive Bid.


(d)           Subject only to the provisions of Sections 3.2, 3.5 and 5.2(a)
through (d) and clause (c) above, each Competitive Bid shall be irrevocable.


2.18.4      Notice to Borrower of Competitive Bids.  Not later than 12:00 p.m.
on the requested date of any Bid Borrowing that is to consist of Absolute Rate
Bid Loans, or three Business Days prior to the requested date of any Bid
Borrowing that is to consist of LIBOR Margin Bid Loans, Administrative Agent
shall notify Borrower of the identity of each Lender that has submitted a
Competitive Bid that complies with Section 2.18.3 and of the terms of the offers
contained in each such Competitive Bid.


2.18.5      Acceptance of Competitive Bids.  Not later than 12:30 p.m. (i) on
the requested date of any Bid Borrowing that is to consist of Absolute Rate Bid
Loans, and (ii) three Business Days prior to the requested date of any Bid
Borrowing that is to consist of LIBOR Margin Bid Loans, Borrower shall notify
Administrative Agent of its acceptance or rejection of the offers notified to it
pursuant to Section 2.18.4.  Borrower shall be under no obligation to accept any
Competitive Bid and may choose to reject all Competitive Bids.  In the case of
acceptance, such notice shall specify the aggregate principal amount of
Competitive Bids for each Interest Period that is accepted.  Borrower may accept
any Competitive Bid in whole or in part; provided that:
 
51

--------------------------------------------------------------------------------

(a)           the aggregate principal amount of each Bid Borrowing may not
exceed the applicable amount set forth in the related Bid Request;


(b)           the principal amount of each Bid Loan must be $5,000,000 or a
whole multiple of $1,000,000 in excess thereof;


(c)           the acceptance of offers may be made only on the basis of
ascending Absolute Rates or LIBOR Bid Margins within each Interest Period; and


(d)           Borrower may not accept any offer that is described in Section
2.18.3(c) or that otherwise fails to comply with the requirements hereof.


2.18.6      Procedure for Identical Bids.  If two or more Lenders have submitted
Competitive Bids at the same Absolute Rate or LIBOR Bid Margin, as the case may
be, for the same Interest Period, and the result of accepting all of such
Competitive Bids in whole (together with any other Competitive Bids at lower
Absolute Rates or LIBOR Bid Margins, as the case may be, accepted for such
Interest Period in conformity with the requirements of Section 2.18.5(c)) would
be to cause the aggregate outstanding principal amount of the applicable Bid
Borrowing to exceed the amount specified therefor in the related Bid Request,
then, unless otherwise agreed by Borrower, Administrative Agent and such
Lenders, such Competitive Bids shall be accepted as nearly as possible in
proportion to the amount offered by each such Lender in respect of such Interest
Period, with such accepted amounts being rounded to the nearest whole multiple
of $1,000,000.


2.18.7      Notice to Lenders of Acceptance or Rejection of Bids. 
Administrative Agent shall promptly notify each Lender having submitted a
Competitive Bid whether or not its offer has been accepted and, if its offer has
been accepted, of the amount of the Bid Loan or Bid Loans to be made by it on
the date of the applicable Bid Borrowing.  Any Competitive Bid or portion
thereof that is not accepted by Borrower by the applicable time specified in
Section 2.18.5 shall be deemed rejected.


2.18.8      Notice of LIBOR Base Rate.  If any Bid Borrowing is to consist of
LIBOR Margin Bid Loans, Administrative Agent shall determine the LIBOR Base Rate
for the relevant Interest Period, and promptly after making such determination,
shall notify Borrower and the Lenders that will be participating in such Bid
Borrowing of such LIBOR Base Rate.


2.18.9      Funding of Bid Loans.  Each Lender that has received notice pursuant
to Section 2.18.7 that all or a portion of its Competitive Bid has been accepted
by Borrower shall make the amount of its Bid Loan(s) available to Administrative
Agent in immediately available funds at Administrative Agent’s Office not later
than 1:00 p.m. on the date of the requested Bid Borrowing.  Upon satisfaction of
the applicable conditions set forth in Section 5.2(a) through (d),
Administrative Agent shall make all funds so received available to Borrower in
like funds as received by Administrative Agent.


2.18.10    Notice of Range of Bids.  After each Competitive Bid auction pursuant
to this Section 2.18, Administrative Agent shall notify each Lender that
submitted a Competitive Bid in such auction of the ranges of bids submitted
(without the bidder’s name) and accepted for each Bid Loan and the aggregate
amount of each Bid Borrowing.
 
52

--------------------------------------------------------------------------------

3.            TAXES, YIELD PROTECTION AND ILLEGALITY.


3.1          Taxes.


3.1.1        Payments Free of Taxes.  Any and all payments by or on account of
any obligation of Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if Borrower shall be required by applicable
Law to deduct any Indemnified Taxes (including any Other Taxes) from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 3.1) Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made, (ii) Borrower shall make such deductions, and
(iii) Borrower shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.


3.1.2        Payment of Other Taxes by Borrower.  Without limiting the
provisions of Section 3.1.1 above, Borrower shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Law.


3.1.3        Indemnification by Borrower.  Borrower shall indemnify
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to Borrower by a Lender or the
L/C Issuer (with a copy to Administrative Agent), or by Administrative Agent on
its own behalf or on behalf of a Lender or the L/C Issuer, shall be conclusive
absent manifest error.


3.1.4        Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by Borrower to a Governmental Authority,
Borrower shall deliver to Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to Administrative Agent.
 
53

--------------------------------------------------------------------------------

3.1.5        Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to Borrower (with a copy to Administrative Agent),
at the time or times prescribed by applicable Law or reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by Borrower or Administrative Agent, shall deliver such
other documentation prescribed by applicable Law or reasonably requested by
Borrower or Administrative Agent as will enable Borrower or Administrative Agent
to determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Without limiting the generality of the
foregoing, in the event that Borrower is resident for tax purposes in the United
States, any Foreign Lender shall deliver to Borrower and Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the request of Borrower or Administrative
Agent, but only if such Foreign Lender is legally entitled to do so), whichever
of the following is applicable: (i) duly completed copies of Internal Revenue
Service Form W-8BEN claiming eligibility for benefits of an income tax treaty to
which the United States is a party, (ii) duly completed copies of Internal
Revenue Service Form W-8ECI, (iii) in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such Foreign Lender is not (A) a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of the Code,
or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (y) duly completed copies of Internal Revenue Service Form W-8BEN,
or (iv) any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower to determine the withholding or deduction
required to be made.  If a payment made to a Foreign Lender under any Loan
Document would be subject to U.S. federal withholding tax imposed by FATCA, if
such Foreign Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Foreign Lender shall deliver to Borrower and
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by Borrower or Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by Borrower or Administrative Agent as may be necessary for Borrower
and Administrative Agent to comply with their obligations under FATCA and to
determine that such Foreign Lender has complied with such Foreign Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.
 
3.1.6        Treatment of Certain Refunds.  If Administrative Agent, any Lender
or the L/C Issuer determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by
Borrower or with respect to which Borrower has paid additional amounts pursuant
to this Section, it shall pay to Borrower an amount equal to such refund (but
only to the extent of indemnity payments made, or additional amounts paid, by
Borrower under this Section 3.1 with respect to the Taxes or Other Taxes giving
rise to such refund), net of all reasonable out-of-pocket expenses of
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that Borrower, upon the request
of Administrative Agent, such Lender or the L/C Issuer, agrees to repay the
amount paid over to Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to Administrative Agent, such
Lender or the L/C Issuer in the event Administrative Agent, such Lender or the
L/C Issuer is required to repay such refund to such Governmental Authority. 
This subsection shall not be construed to require Administrative Agent, any
Lender or the L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to Borrower or any
other Person.
 
54

--------------------------------------------------------------------------------

3.2           Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund LIBOR
Loans, or to determine or charge interest rates based upon the LIBOR Base Rate,
or any Governmental Authority has imposed material restrictions on the authority
of such Lender to purchase or sell, or to take deposits of, dollars in the
London interbank market, then, on notice thereof by such Lender to Borrower
through Administrative Agent (a “LIBOR Suspension Notice”), any obligation of
such Lender to make or continue LIBOR Committed Loans or to convert Reference
Rate Committed Loans to LIBOR Committed Loans shall be suspended until such
Lender notifies Administrative Agent and Borrower that the circumstances giving
rise to such determination no longer exist.  Upon receipt of such LIBOR
Suspension Notice, Borrower shall, upon demand from such Lender (with a copy to
Administrative Agent), repay, prepay or, if applicable, convert all LIBOR Loans
of such Lender to Reference Rate Committed Loans, either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Loans.  Upon any such prepayment or conversion,
Borrower shall also pay accrued interest on the amount so prepaid or converted. 
Delivery of a LIBOR Suspension Notice shall not affect the obligation of any
other Lender to make, maintain and fund LIBOR Loans under the terms of this
Agreement, unless such other Lender also delivers a LIBOR Suspension Notice
under this Section 3.2.
 
3.3          Increased Costs.
 
3.3.1        Increased Costs Generally.  If any Change in Law shall: (i) impose,
modify or deem applicable any reserve, special deposit, compulsory loan,
insurance charge or similar requirement against assets of, deposits with or for
the account of, or credit extended or participated in by, any Lender (except any
reserve requirement reflected in the LIBOR Rate) or the L/C Issuer; (ii) subject
any Lender or the L/C Issuer to any tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
any LIBOR Loan made by it, or change the basis of taxation of payments to such
Lender or the L/C Issuer in respect thereof (except for Indemnified Taxes or
Other Taxes covered by Section 3.1 and the imposition of, or any change in the
rate of, any Excluded Tax payable by such Lender or the L/C Issuer); or (iii)
impose on any Lender or the L/C Issuer or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Loans made by such
Lender or any Letter of Credit or participation therein; and the result of any
of the foregoing shall be to increase the cost to such Lender of making or
maintaining any LIBOR Loan (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or the L/C Issuer of participating
in, issuing or maintaining any Letter of Credit (or of maintaining its
obligation to participate in or to issue any Letter of Credit), or to reduce the
amount of any sum received or receivable by such Lender or the L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, Borrower will pay to such Lender or
the L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered; provided, however, that such
Lender’s or the LC Issuer’s determination of any such amounts assessed against
Borrower shall be consistent with the determination of amounts assessed against
other borrowers that are similarly situated to Borrower.
 
55

--------------------------------------------------------------------------------

3.3.2        Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the L/C Issuer, to a level below that which such Lender or
the L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy or liquidity), then from time
to time Borrower will pay to such Lender or the L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or the L/C
Issuer or such Lender’s or the L/C Issuer’s holding company for any such
reduction suffered; provided, however, that such Lender’s or LC Issuer’s
determination of any such amounts assessed against Borrower shall be consistent
with the determination of amounts assessed against other borrowers that are
similarly situated to Borrower.
 
3.3.3        Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 3 shall not constitute a waiver of such Lender’s or the L/C
Issuer’s right to demand such compensation, provided that Borrower shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section 3 for any increased costs incurred or reductions
suffered more than three months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies Borrower in writing of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the three-month period referred to above shall be extended to include the
period of retroactive effect thereof).
 
3.4          Funding Losses.  Borrower agrees to pay to Administrative Agent,
from time to time, for the account of the Lenders, any amount that would be
necessary to reimburse the Lenders for, and to hold the Lenders harmless from,
any loss or expense which the Lenders may reasonably sustain or incur as a
consequence of:
 
(a)           the failure of Borrower to make any required payment or prepayment
of principal of any LIBOR Loan (including payments made after any acceleration
thereof);
 
(b)           the failure of Borrower to borrow, continue or convert a Committed
Loan after Borrower has given a Notice of Committed Borrowing or
Conversion/Continuation;
 
(c)           the failure of Borrower to make any prepayment after Borrower has
given a notice in accordance with Section 2.8.1;
 
56

--------------------------------------------------------------------------------

(d)           the prepayment (including pursuant to Section 2.8.2) of a LIBOR
Loan on a day which is not the last day of the Interest Period with respect
thereto;
 
(e)           the conversion pursuant to Section 2.6 of any LIBOR Loan to a
Reference Rate Committed Loan on a day that is not the last day of the
respective Interest Period; or
 
(f)            any assignment of a LIBOR Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;
 
including any such loss or expense arising from the liquidation or reemployment
of funds obtained to maintain the LIBOR Loans hereunder or from fees payable to
terminate the deposits from which such funds were obtained.  Solely for purposes
of calculating amounts payable by Borrower to Administrative Agent, for the
account of Lenders, under this Section 3.4, each LIBOR Loan (and each related
reserve, special deposit or similar requirement) shall be conclusively deemed to
have been funded at the rate of interest used to determine such LIBOR Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such LIBOR
Loan is in fact so funded.
 
3.5          Inability to Determine Rates.  If the Required Lenders determine
that for any reason in connection with any request for a LIBOR Loan or a
conversion to or continuation thereof that (a) dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such LIBOR Loan, (b) adequate and reasonable means
do not exist for determining the LIBOR Base Rate for any requested Interest
Period with respect to a proposed LIBOR Committed Loan, or (c) the LIBOR Base
Rate for any requested Interest Period with respect to a proposed LIBOR
Committed Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, Administrative Agent will promptly so notify Borrower and
each Lender.  Thereafter, the obligation of the Lenders to make or maintain
LIBOR Committed Loans shall be suspended until Administrative Agent (upon the
instruction of the Required Lenders) revokes such notice.  Upon receipt of such
notice, Borrower may revoke any pending request for a Committed Borrowing of,
conversion to or continuation of LIBOR Committed Loans or, failing that, will be
deemed to have converted such request into a request for a Committed Borrowing
of Reference Rate Committed Loans in the amount specified therein.
 
3.6          Certificate of Lender.  Any Lender or the L/C Issuer if claiming
reimbursement or compensation pursuant to this Article 3, shall deliver to
Borrower through Administrative Agent a certificate setting forth in reasonable
detail the amount payable to such Lender or the L/C Issuer, or its holding
company, as the case may be, hereunder, and such certificate shall be conclusive
absent manifest error.  Borrower shall pay such Lender or the L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
 
3.7          Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.3, or Borrower is required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.1, or if any Lender gives a notice pursuant to Section
3.2, then such Lender shall use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.1 or 3.3, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.2, as applicable, and (ii) in each case, would not subject such Lender
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender.  Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
57

--------------------------------------------------------------------------------

(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.3, or if Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.1, Borrower may replace such Lender in accordance with Section 10.13.
 
3.8          Survival.  The agreements and obligations of Borrower in this
Article 3 shall survive the payment and performance of all other Obligations for
a period of four (4) years after the Maturity Date.
 
4.            Reserved.
 
5.            CONDITIONS TO DISBURSEMENTS.
 
5.1          Conditions to Initial Loans.  The obligation of the Lenders to make
the initial Loan after the Closing Date is subject to the satisfaction of all of
the following conditions precedent:
 
5.1.1        Deliveries to Administrative Agent.  Administrative Agent shall
have received each of the following items, in form and substance satisfactory to
Administrative Agent and the Lenders:
 
(a)           Loan Documents.  This Agreement, each Note (including each
Revolving Note, the Swing Line Note and each Bid Note), the Guaranty and each
other document the Required Lenders may reasonably require, executed and
acknowledged as appropriate;
 
(b)           Authorizations.  Evidence that the execution, delivery and
performance by Borrower and Guarantor, as the case may be, of this Agreement and
the other Loan Documents have been duly authorized, executed and delivered by
Responsible Officers of Borrower and/or Guarantor, including, without
limitation, authorizing resolutions and incumbency certificates for such
Responsible Officers;
 
(c)           Governing Documents.  Copies of Borrower’s current partnership
agreement and certificate of limited partnership and any amendments and
modifications thereto, and Guarantor’s articles of incorporation and any
amendments and modifications thereto;
 
(d)           Good Standing.  If required by Administrative Agent, Certificates
of Good Standing for Borrower and Guarantor from their respective states of
organization and from any other state in which Borrower and Guarantor is
required to qualify to conduct its business;
 
58

--------------------------------------------------------------------------------

(e)           Legal Opinions.  A written opinion of Borrower’s legal counsel and
a written opinion of Guarantor’s legal counsel, each covering such matters as
the Required Lenders may reasonably require.  The legal counsel and the terms of
the opinion must be reasonably acceptable to Administrative Agent and the
Lenders;
 
(f)            Insurance.  If required by Administrative Agent, evidence of any
insurance coverage required by Section 6.1.3 of this Agreement;
 
(g)           Certificate Regarding No Default or Material Adverse Change.  A
certificate of Borrower’s Responsible Officer, dated the Closing Date,
certifying that (i) the representations and warranties contained in Article 7
are true and correct on and as of such date, as though made on and as of such
date; (ii) the calculation of the Availability as of the Closing Date is true
and correct on and as of such date; (iii) no Default or Event of Defaults exists
or would result from the extensions of credit advanced on the Closing Date; and
(iv) no material adverse change in the business, assets, operations, condition
(financial or otherwise) or prospects of Borrower, Guarantor or any of their
subsidiaries or Affiliates has occurred since September 30, 2017, and
Guarantor’s senior unsecured debt rating has not changed since September 30,
2017;
 
(h)           Property Information.  Evidence of the insurance required under
Section 6.1.3.
 
(i)            Other Items.  Any other items that Administrative Agent
reasonably requires.
 
Without limiting the generality of the provisions of Section 9.4, for purposes
of determining compliance with the conditions specified in this Section 5.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
5.1.2        Payment of Fees.  Borrower shall have paid to Administrative Agent,
for its own account or for the account of the Lenders, as applicable, the fees
set forth in the Fee Letter that are due on or before the Closing Date.
 
5.1.3        Payment of Expenses.  Payment of the expenses of preparing this
Agreement and the other Loan Documents, including reasonable attorneys’ fees and
costs and any and all other fees due from Borrower to Administrative Agent.
 
5.2          Conditions of all Borrowings and Letters of Credit.  The obligation
of the Lenders to make any Loan or of the L/C Issuer to issue any Letter of
Credit is subject to the satisfaction of all of the following conditions
precedent on the relevant borrowing date:
 
(a)           Administrative Agent shall have received a Notice of Committed
Borrowing or Conversion/Continuation requesting an extension of credit or
Borrower shall have submitted a Bid Request pursuant to Section 2.18;
 
59

--------------------------------------------------------------------------------

(b)           The requested extension of credit shall not cause the aggregate
Outstanding Amount of all Loans and the Outstanding Amount of all L/C
Obligations to exceed the Availability at such time (and if the requested
extension of credit is for a Swing Loan, such requested extension shall not
cause the aggregate principal amount of all then outstanding Swing Loans to
exceed either of the limitations contained in Sections 2.2.1(b) and, if the
request is for a Bid Loan, shall not cause the aggregate outstanding principal
amount of Bid Loans to exceed the Bid Loan Sublimit at such time);
 
(c)           The representations and warranties of Borrower set forth in
Article 7 of this Agreement (other than the representation contained in the last
sentence of Section 7.6) shall be true and correct in all material respects on
and as of the date of such Borrowing with the same force and effect as if made
on and as of such date;”
 
(d)           No Default or Event of Default shall exist or result from such
Borrowing; and
 
(e)           If Borrower has requested issuance of a Letter of Credit,
Administrative Agent shall have received a Letter of Credit Application signed
by the account party (and Borrower, if Borrower is not the account party), and
the Fronting Fee for such Letter of Credit described in Section 2.11.2.
 
5.3          Transitional Arrangements.
 
(a)           Effective on the Closing Date, without the necessity of further
action by any party: (i) the outstanding principal amount of the “Loans” (as
defined in the Original Credit Agreement) owed to the Lenders under the Original
Credit Agreement shall be converted and continued as Committed Loans, as if made
by the Lenders pursuant to this Agreement; and (ii) each outstanding “Letter of
Credit” (as defined in the Original Credit Agreement) shall continue in full
force and effect as a Letter of Credit issued under this Agreement for so long
as such Letter of Credit remains outstanding or any draft thereunder has not
been reimbursed, and all “L/C Advances” (as defined in the Original Credit
Agreement) shall be entitled to the security and subject to the provisions set
forth in this Agreement.  Each Lender agrees to participate in all such Letters
of Credit in accordance with the terms of this Agreement as if each such Letter
of Credit were issued hereunder.  Upon the Closing Date, each Lender whose Pro
Rata Share of the combined Commitments of all of the Lenders has increased (as
evidenced by the difference for such Lender between its Pro Rata Share reflected
in the Original Credit Agreement and its Pro Rata Share reflected in this
Agreement) shall pay to Administrative Agent, for distribution to the Lenders
whose Pro Rata Shares of the combined Commitments of all of the Lenders has
decreased pursuant to this Agreement, an amount equal to the product of the
increase in such Lender’s Pro Rata Share (expressed as a decimal) multiplied by
the aggregate outstanding principal amount of the Committed Loans on the date of
determination.
 
(b)           Except as otherwise provided in this Agreement, the Original
Credit Agreement and the promissory notes issued thereunder shall be superseded
by this Agreement, the replacement Notes issued hereunder and the other Loan
Documents and shall be of no further force or effect and such promissory notes
issued under the Original Credit Agreement shall be surrendered by the Lenders
under the Original Credit Agreement to Administrative Agent, marked cancelled
and returned to Borrower.  As of the Closing Date, (i) Guarantor shall execute
and deliver a replacement Guaranty for the original Guaranty signed by Guarantor
in connection with the Original Credit Agreement (in substantially the same form
as such original Guaranty) and (ii) upon Administrative Agent’s receipt of such
executed original Guaranty on the Closing Date, the original Guaranty shall
terminate and be of no further force and effect.
 
60

--------------------------------------------------------------------------------

(c)           All interest and all commitment, facility and other fees and
expenses owing or accruing under or in respect of the Original Credit Agreement
shall be calculated as of the Closing Date (prorated in the case of any
fractional periods), and shall be paid on such date in accordance with the
method specified in the Original Credit Agreement, as if it were still in
effect.
 
(d)           All of the terms, conditions, provisions and covenants in the
other Loan Documents shall remain unaltered and in full force and effect, except
as modified by this Agreement, and are hereby ratified and confirmed.  To the
extent that any term or provision of this Agreement is or may be deemed
expressly inconsistent with any term or provision in any other Loan Document,
the terms and provisions hereof shall control.
 
6.            COVENANTS OF BORROWER.  Borrower promises to keep each of the
following covenants:
 
6.1          Specific Affirmative Covenants.
 
6.1.1        Compliance with Law.  Guarantor shall comply with all existing and
future laws, regulations, orders and requirements of, and all agreements with
and commitments to, all Governmental Authorities having jurisdiction over
Guarantor or Guarantor’s business.  Notwithstanding any contrary provision in
this Section, Guarantor shall have a right to contest all existing and future
Requirements of Law before complying therewith.  Borrower shall, and shall cause
its subsidiaries to, as applicable, comply with all existing and future laws
(including Environmental Laws), regulations, orders, building restrictions and
requirements of, and all agreements with and commitments to, all Governmental
Authorities having jurisdiction over Borrower or Borrower’s business or such
subsidiary or such subsidiary’s business, as applicable, including those
pertaining to the construction, sale, leasing or financing of any Unencumbered
Property or the environmental condition of any Unencumbered Property, and with
all recorded covenants and restrictions affecting any Unencumbered Property (all
collectively, the “Requirements”).  Notwithstanding any contrary provision in
this Section, (i) Borrower and each applicable subsidiary of Borrower shall have
a right to contest all existing and future Requirements of Law (other than those
relating to Environmental Laws) before complying therewith, and (ii) Borrower
and each such subsidiary shall have a right to contest all existing and future
Requirements relating to Environmental Laws for one year, before complying
therewith, provide that no Unencumbered Property is in danger of being lost or
forfeited.
 
6.1.2        Reserved.
 
6.1.3        Insurance.  Borrower shall, or shall cause the applicable
subsidiaries of Borrower to, maintain the following insurance:
 
61

--------------------------------------------------------------------------------

(a)           Special Form property damage insurance in non-reporting form on
each of its Unencumbered Properties, with a policy limit in an amount not less
than the full insurable value of the improvements located on such property on a
replacement cost basis, including tenant improvements, if any, with a deductible
amount, if any, reasonably satisfactory to Administrative Agent, which insurance
shall cover such risks as are ordinarily insured against by similar businesses. 
The policy shall include a business interruption (or rent loss, if more
appropriate) endorsement in the amount of six months’ principal and interest
payments, taxes and insurance premiums, and any other endorsements reasonably
required by Administrative Agent.  In addition, with respect to any Unencumbered
Development Property, builder’s risk insurance of a type and in an amount
customarily carried in the case of similar construction in similar locations. 
Notwithstanding the foregoing, earthquake insurance with respect to any
Unencumbered Property shall not be required unless (i) institutional lenders
generally require earthquake insurance for similar types of multifamily real
property in the geographic location where such Unencumbered Property is located,
and (ii) such insurance is generally available at commercially reasonable rates.
 
(b)           Comprehensive General Liability coverage with such limits as
Administrative Agent may reasonably require.  Coverage shall be written on an
occurrence basis, not claims made, and shall cover liability for personal
injury, death, bodily injury and damage to property, products and completed
operations.
 
(c)           Workers’ compensation insurance for all employees of Borrower and
each subsidiary in such amount as is required by law and including employer’s
liability insurance, if required by Administrative Agent.
 
All policies of insurance required by Administrative Agent must be issued by
companies reasonably approved by Administrative Agent and otherwise be
reasonably acceptable to Administrative Agent as to amount, forms, risk
coverages and deductibles.  In addition, each policy (except workers’
compensation) must provide Administrative Agent at least 30 days’ prior notice
of cancellation, non-renewal or modification.  If Borrower or the applicable
subsidiary of Borrower fails to keep any such coverage in effect while any
Commitment is outstanding, Administrative Agent may procure the coverage at
Borrower’s expense.  Borrower shall reimburse Administrative Agent, on demand,
for all premiums advanced by Administrative Agent or Lenders, which advances
shall be considered to be additional loans to Borrower hereunder at the Default
Rate applicable to Reference Rate Committed Loans.  Neither Administrative Agent
nor any Lender shall, because of accepting, reasonably disapproving, approving
or obtaining insurance, incur any liability for (i) the existence, nonexistence,
form or legal sufficiency thereof, (ii) the solvency of any insurer, or (iii)
the payment of losses.
 
6.1.4        Preservation of Rights.  Borrower shall, and shall cause the
applicable subsidiary of Borrower to, obtain and preserve all rights, privileges
and franchises necessary or desirable for the operation of each Unencumbered
Property owned by Borrower or such subsidiary of Borrower.  Borrower and
Guarantor shall also obtain and preserve, and shall cause their respective
applicable subsidiaries to obtain and preserve, all rights, privileges and
franchises necessary or desirable for the conduct of Borrower’s, Guarantor’s and
such subsidiaries’ business.  Borrower shall, and shall cause its applicable
subsidiary to, maintain any Unencumbered Property owned by it in good
condition.  Borrower shall, and shall cause its applicable subsidiary to, at
Borrower’s or such subsidiary’s sole cost and expense, follow all
recommendations in any asbestos survey conducted by an expert selected by
Borrower or such subsidiary and approved by Administrative Agent with respect to
any Unencumbered Property owned by Borrower or such subsidiary regarding safety
conditions for, and maintenance of, any asbestos containing materials, including
any recommendation to institute an O&M Plan.
 
62

--------------------------------------------------------------------------------

6.1.5        Taxes.  Borrower and Guarantor shall make, and shall cause their
respective applicable subsidiaries to make, timely payments of all local, state
and federal taxes; provided, however, that none of Borrower, Guarantor or any
such subsidiary need pay any such taxes (a) that it is contesting in good faith
and by appropriate proceedings that were promptly commenced and are being
diligently pursued, and (b) for which Borrower, Guarantor or such subsidiary, as
applicable, has created an appropriate reserve or other provision as required by
GAAP, and no material property of Borrower, Guarantor or such subsidiary is in
imminent danger of being lost or forfeited.
 
6.2          Payment of Expenses
 
(a)           Borrower shall pay or reimburse Administrative Agent, within
fifteen days after demand, for (i) the costs of electronic distribution services
(such as SyndTrak or IntraLinks) incurred in connection with the closing and
administration of the transactions contemplated by the Loan Documents (which
costs with respect to administration are expected to be approximately $1,500 per
year and which shall in no event exceed $2,500 per year); and (ii) costs,
expenses and other amounts described in Section 10.4(a) hereof.  Such costs and
expenses shall include fees for due diligence and environmental services
(including only those services performed by Administrative Agent or Lender
employees and the cost of those services that Administrative Agent or any Lender
incurs because it believes that such services are required), electronic
distribution service charges, legal fees and expenses of counsel, counsel’s
travel expenses associated with any syndication, lender meetings or other
conferences and any other reasonable fees and costs for services, regardless of
whether such services are furnished by Administrative Agent’s or any Lender’s
employees or by independent contractors.
 
(b)           Borrower shall pay or reimburse Administrative Agent for the
benefit of each Lender within fifteen days after demand for all costs and
expenses, including all electronic distribution service, legal, audit and review
fees and expenses (including the allocated cost of such services by
Administrative Agent’s employees) incurred by Administrative Agent in connection
with the enforcement or preservation of any rights or remedies under any Loan
Document with respect to a Default or an Event of Default (including any
“workout” or restructuring of the Loans, and any bankruptcy, insolvency or other
similar proceeding, judicial proceeding or arbitration).
 
Borrower acknowledges that none of the fees described in Section 2.11 include
amounts payable by Borrower under this Section 6.2.  All such sums incurred by
Administrative Agent or any Lender and not immediately reimbursed by Borrower
within fifteen days of written notice by Administrative Agent shall be
considered an additional loan to Borrower hereunder at the Default Rate
applicable to Reference Rate Committed Loans.  The agreements in this Section
shall survive the termination of the Commitments and repayment of all other
Obligations.
 
63

--------------------------------------------------------------------------------

6.3          Financial and Other Information; Certification.  Borrower shall
provide to Administrative Agent the following financial information and
statements for Guarantor and its consolidated subsidiaries prepared on a
consolidated basis:
 
(a)           Within 90 days after each fiscal year end, the annual audited
consolidated financial statements of Guarantor prepared in accordance with GAAP,
and accompanied by the opinion of KPMG LLP or another nationally recognized
Certified Public Accountant stating that such consolidated financial statements
present fairly the financial positions of Guarantor for the periods indicated in
conformity with GAAP applied on a basis consistent with prior years and are not
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit.
 
(b)           Within 45 days after the end of each of the first three fiscal
quarters, quarterly unaudited financial statements of Guarantor, including cash
flow statements, certified by a Responsible Officer of Guarantor, and (to the
extent appropriate), be prepared on a consolidated basis according to GAAP.
 
(c)           Reserved.
 
(d)           If requested by Administrative Agent, copies of Borrower’s and
Guarantor’s federal income tax return (with all schedule K-l’s attached), within
fifteen days of filing, and, if requested by Administrative Agent, copies of any
extensions of the filing date, certified by an appropriate Responsible Officer
as being complete and correct in all material respects.
 
(e)           Copies of Guarantor’s Form 10-K Annual Report within 90 days of
its fiscal year end.
 
(f)            Copies of Guarantor’s Form 10-Q Quarterly Report within 45 days
after the end of each calendar quarter except fiscal year end and copies of all
statements, reports and notices sent or made available generally by Borrower or
Guarantor to their respective security holders at the time they are so sent or
made available, any financial statements contained therein to be certified by
the chief financial officer of Borrower, and (to the extent appropriate) to be
prepared on a consolidated basis according to GAAP and to include Borrower and
Guarantor.
 
(g)           Within 60 days of the end of each of the first three fiscal
quarters and in addition within 90 days of the end of each fiscal year, a
Compliance Certificate of Borrower signed and certified by an authorized
financial officer of Borrower (i) setting forth the information and computations
(in sufficient detail) to determine the Gross Asset Value, the Total
Liabilities, the Unsecured Debt, the Secured Debt, the Unencumbered Stabilized
Asset Property Value, the Unencumbered Development Property Value, the
Unencumbered Asset Value, the EBITDA, the Fixed Charges, and to establish that
Borrower is in compliance with all financial covenants set forth in this
Agreement at the end of the period covered by the financial statements then
being furnished, (ii) stating specifically that the Outstanding Amount of Loans
plus the Outstanding Amount of L/C Obligations is less than or equal to the
Availability, and (iii) setting forth whether there existed as of the date of
the most recent financial statements of Guarantor and its consolidated
subsidiaries and whether there exists as of the date of the certificate, any
Default or Event of Default under this Agreement and, if any such Default or
Event of Default exists, specifying the nature thereof and the action Borrower
is taking and proposes to take with respect thereto.
 
64

--------------------------------------------------------------------------------

(h)           Reserved.
 
(i)            Reserved.
 
(j)            Any other financial or other information concerning the affairs
and properties of Borrower, Guarantor and any subsidiary of Borrower or
Guarantor as Administrative Agent may reasonably request, to be furnished
promptly upon such request.
 
Documents required to be delivered pursuant to Section 6.3(f) or (g) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which Borrower posts such documents, or
provides a link thereto on Borrower’s website on the Internet at its website
address set forth on the signature page hereof (or such other website address as
notified to Administrative Agent and the Lenders); or (ii) on which such
documents are posted on Borrower’s behalf on an Internet or intranet website, if
any, to which each Lender and Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by Administrative Agent);
provided that:  (A) upon request by Administrative Agent, Borrower shall deliver
paper copies of such documents to Administrative Agent until a written request
to cease delivering paper copies is given by Administrative Agent, and (B)
Borrower shall notify (which may be by facsimile or electronic mail)
Administrative Agent of the posting of any such documents and provide to
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding the foregoing in every instance Borrower
shall be required to provide paper copies of the Compliance Certificates,
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by Borrower with any such request for
delivery, and each Lender shall be solely responsible for maintaining its copies
of such documents.
 
Each of Borrower and, by its execution of its consent hereto, Guarantor hereby
acknowledges that (a) Administrative Agent and/or the Arranger will make
available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of Borrower, Guarantor or any subsidiary of Borrower or
Guarantor hereunder (collectively, “Borrower Materials”) by posting Borrower
Materials on SyndTrak or IntraLinks or another similar electronic system (the
“Platform”), and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to Borrower, Guarantor, any subsidiary of Borrower or Guarantor or their
securities) (each, a “Public Lender”).  Each of Borrower and, by its execution
of its consent hereto, Guarantor, agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower, Guarantor and each subsidiary of Borrower or Guarantor shall
be deemed to have authorized Administrative Agent, the Arranger, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to Borrower, Guarantor, any subsidiary of
Borrower or Guarantor or their securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
10.6); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor;” and
(z) Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”
Notwithstanding the foregoing, neither Borrower nor Guarantor shall be under any
obligation to mark any Borrower Materials “PUBLIC.”
 
65

--------------------------------------------------------------------------------

6.4          Notices.  Borrower shall promptly notify Administrative Agent in
writing of any knowledge that any officer of Borrower or Guarantor has of:
 
(a)           any litigation affecting Borrower, Guarantor, any Unencumbered
Property, and/or any subsidiary or affiliate of Borrower or Guarantor that
directly owns any Unencumbered Property or any development property or whose
financial results are consolidated with those of Borrower or Guarantor for
reporting purposes, in each case where the aggregate amount at risk or at issue
(including litigation costs and attorneys’ fees and expenses, but excluding
claims which, in Administrative Agent’s reasonable judgment, are expected to be
covered by insurance) exceeds: (l) in the case of litigation affecting an
Unencumbered Property, an aggregate amount of $10,000,000, or (2) in the case of
litigation affecting Borrower, Guarantor or any such subsidiary or affiliate of
Borrower or Guarantor, an aggregate amount of $50,000,000;
 
(b)           any written notice from any Governmental Authority having
jurisdiction thereover that any property or Borrower’s or Guarantor’s business
fails in any material respect to comply with any applicable Law (including any
Environmental Law), regulation or court order, where the failure to comply could
have a material adverse effect on Borrower or Guarantor;
 
(c)           any material adverse change in the physical condition of any
Unencumbered Property or Borrower’s or Guarantor’s financial condition or
operations, or any other circumstance that materially adversely affects
Borrower’s or any subsidiary of Borrower’s intended use of any Unencumbered
Property or Borrower’s ability to repay the Loan;
 
(d)           (i) any Default or Event of Default and any failure to comply with
this Agreement or any other Loan Document or (ii) any failure to comply with any
other material agreement to which Borrower or Guarantor or any consolidated
subsidiary of Borrower is a party, including, but not limited to, any loan
documentation relating to Indebtedness of Borrower, Guarantor or any such
consolidated subsidiary of Borrower, where such noncompliance has a material
adverse effect on the ability of Borrower, Guarantor or such consolidated
subsidiary of Borrower to perform their respective obligations under the terms
of the Loan Documents;
 
(e)           any change in Borrower’s or Guarantor’s name, legal structure,
jurisdiction of formation, place of business to a state other than the State of
California, or chief executive office to a state other than the State of
California if Borrower or Guarantor has more than one place of business;
 
66

--------------------------------------------------------------------------------

(f)            any actual or threatened condemnation of any portion of any
Unencumbered Property given in writing to Borrower or any subsidiary of
Borrower, as the case may be, by any Governmental Authority, or any loss of or
substantial damage to any Unencumbered Property;
 
(g)           any notice of any cancellation, alteration or non-renewal of any
insurance coverage maintained with respect to any Unencumbered Property;
 
(h)           any written notice received by Borrower from any Governmental
Authority that any Unencumbered Property, or any use activity, operation or
maintenance thereof or thereon, is not in compliance with any Law, including any
Environmental Laws, and including notice of (i) any and all enforcement,
cleanup, removal or other governmental or regulatory actions instituted,
completed or threatened against Borrower or any subsidiary of Borrower which
owns any Unencumbered Property or any of their respective Unencumbered
Properties pursuant to any applicable Environmental Laws, and (ii) any
environmental or similar condition on any real property adjoining or in the
vicinity of any Unencumbered Property of Borrower or any Permitted Affiliate
that could reasonably be anticipated to cause the applicable Unencumbered
Property or any part thereof to be subject to any restrictions on the ownership,
occupancy, transferability or use of such Unencumbered Property under any
Environmental Laws; or
 
(i)            any announcement by any of Moody’s, S&P and/or Fitch, if such
rating agency has provided a rating on Guarantor’s senior unsecured long term
debt, regarding a change or possible change in such rating of Guarantor’s senior
unsecured long term debt.
 
6.5          Negative Covenants.
 
6.5.1        Limitations on Certain Activities.  Without the prior written
consent of the Required Lenders (or Administrative Agent at the request of the
Required Lenders), which consent shall not be unreasonably withheld or delayed:
 
(1)         other than in the ordinary course of Borrower’s business, Borrower
shall not lease all or a substantial part of Borrower’s business or Borrower’s
assets;
 
(2)         neither Borrower nor Guarantor shall enter into or invest in any
consolidation, merger, pool, syndicate or other combination unless Borrower or
Guarantor, as applicable, is the surviving entity and control of Borrower does
not change;
 
(3)         the legal structure of Borrower shall not change from a limited
partnership that is an operating partnership whose sole general partner is
Guarantor, the legal structure of Guarantor shall not change from a publicly
traded real estate investment trust under the provisions of Internal Revenue
Code Sections 856 and 857, and the legal structure of Borrower and Guarantor
shall not change from a so-called up-REIT;
 
(4)         Borrower’s or Guarantor’s jurisdiction of formation, place of
business, or chief executive office (if Borrower or Guarantor has more than one
place of business) shall not change except upon 30 days’ prior written notice to
Administrative Agent;
 
67

--------------------------------------------------------------------------------

(5)         Borrower’s general partner shall not change from Guarantor; and
 
(6)         Reserved.
 
6.5.2       Material Changes.  Borrower and Guarantor shall not in any case:
 
(1)         liquidate or dissolve Borrower’s or Guarantor’s business; or
 
(2)         dispose of all or substantially all of Borrower’s or Guarantor’s
business or of Borrower’s or Guarantor’s assets.
 
6.6          Type of Business; Development Covenants.  Borrower shall own,
manage, finance, lease and/or operate as an owner, developer and/or asset
manager multifamily residential properties, and all of Borrower’s other business
activities and investments shall be incidental thereto, with the exception of
the investments described in clause (d) below.  Guarantor and its consolidated
subsidiaries shall not own at any time, on a consolidated basis, and without
duplication:
 
(a)           entitled and unentitled land,
 
(b)           development properties,
 
(c)           Joint Venture Investments, and
 
(d)           real estate assets (other than multifamily residential
properties), or investments in, or loans to, companies that own and/or develop
real estate (other than multifamily residential properties),
 
the value of which exceeds, in the aggregate for all assets described in clauses
(a)-(d) above, 35% of Gross Asset Value, or in the aggregate for the assets
described in clause (a) above, 10% of Gross Asset Value, or in the aggregate for
the assets described in clause (b) above, 25% of Gross Asset Value.
 
For the purpose of calculating the value for assets in clauses (a) and (b)
above, projects that have not yet attained a stabilized occupancy (which, for
this purpose only, shall be 90% occupancy) shall be valued at the book value of
the project (multiplied, if such project is owned by a Joint Venture, by
Borrower’s Capital Interest in such Joint Venture).  Projects that attain 90%
occupancy shall no longer be considered for the purpose of calculating the
development limits contained in this Section 6.6.
 
6.7          Performance of Acts.  Upon request by Administrative Agent,
Borrower and Guarantor shall perform all acts required of them which may be
reasonably necessary or advisable to carry out the intent of the Loan Documents.
 
6.8          Keeping Guarantor Informed.  Borrower shall keep Guarantor (and any
other Person giving a guaranty to Administrative Agent and Lenders with regard
to the Loans), in its capacity as a guarantor, informed of Borrower’s financial
condition and business operations and all other circumstances that may affect
Borrower’s ability to pay or perform its obligations under the Loan Documents. 
In addition, Borrower shall deliver to Guarantor and any other guarantor all of
the financial information required to be furnished to Administrative Agent
hereunder.
 
68

--------------------------------------------------------------------------------

6.9          Maximum Total Liabilities to Gross Asset Value.  Total Liabilities
at the end of each calendar quarter shall not exceed 60% of Gross Asset Value at
such time; provided, however, Total Liabilities may exceed 60%, so long as for
acquisition purposes it does not exceed more than 65%, during any two (2)
consecutive calendar quarters.  For the purposes of this covenant, (i) Total
Liabilities shall be adjusted by deducting therefrom an amount equal to the
lesser of (x) Indebtedness that by its terms is scheduled to mature on or before
the date that is 24 months from the date of calculation, and (y) Unrestricted
Cash and Cash Equivalents and (ii) Gross Asset Value shall be adjusted by
deducting therefrom the amount by which Indebtedness is adjusted under clause
(i).
 
6.10        Certain Debt Limitations.  (a) The Outstanding Amount of all Loans
plus the Outstanding Amount of all L/C Obligations shall not exceed the
Availability at any time; and (b) the amount of Secured Debt at the end of each
calendar quarter shall not exceed 40% of the Gross Asset Value at such time.
 
6.11        Fixed Charge Coverage Ratio.  The ratio determined at the end of
each calendar quarter of (a) EBITDA for the four consecutive calendar quarter
period ending on such determination date divided by (b) the amount of Fixed
Charges for such four calendar quarter period shall not be less than 1.50:1.0.
 
6.12        Maximum Unsecured Debt Leverage Ratio.  The ratio determined at the
end of each calendar quarter of (a) the Unencumbered Asset Value for the four
consecutive calendar quarter period ending on such date divided by (b) the
amount of Unsecured Debt for such four calendar quarter period shall not be less
than 1.50:1.0.
 
6.13        Maximum Quarterly Dividends.  During the continuance of any Event of
Default, aggregate distributions shall not exceed the minimum amount that
Guarantor must distribute to its shareholders in order to qualify as a real
estate investment trust under the provisions of Internal Revenue Code Sections
856 and 857.
 
6.14        Negative Pledge; Limitations on Affiliate Indebtedness.
 
(a)           Borrower shall not, nor permit its subsidiaries to, create,
assume, or allow any Lien (including any judicial lien) on any Unencumbered
Property, and neither Borrower nor Guarantor shall create, assume or allow any
Lien (including any judicial lien) on Borrower’s or Guarantor’s direct or
indirect ownership interests in any of their respective subsidiaries, except for
Permitted Liens; it being understood and agreed by Borrower, Guarantor (as a
signatory hereto in its capacity as the general partner of Borrower), and the
other parties hereto that nothing contained in this Section 6.14 shall be deemed
or construed to prohibit Borrower and Guarantor from delivering from time to
time a negative pledge covenant substantially in the form contained in this
Section 6.14 under and pursuant to a third party credit agreement (including any
institutional private placement note agreement) or notes issued at any time in a
Rule 144A, Regulation S or public offering or exchange of such notes to the
institutional creditor or creditors party to any such third party credit
agreement (including any such private placement note agreement) or holders of
such notes.
 
69

--------------------------------------------------------------------------------

(b)           Borrower shall not, and shall not permit any its subsidiaries to,
create, assume or allow any negative pledge agreement in favor of any other
Person affecting or relating to any Unencumbered Property, other than a negative
pledge agreement as contemplated by Section 6.14(a) under and pursuant to a
third party credit agreement (including any third party private placement note
agreement) with institutional investors or under and pursuant to notes issued at
any time in a Rule 144A, Regulation S or public offering or exchange of such
notes.  In addition, neither Borrower nor Guarantor shall incur nor permit their
respective subsidiaries to incur (in this context, an “Obligor”) any
intercompany Indebtedness owing to Borrower, Guarantor, any such subsidiary of
Borrower or Guarantor or any other Affiliate (in this context, an “Intercompany
Creditor”) that is in excess of $3,000,000 owing by an Obligor to any
Intercompany Creditor or in excess of $10,000,000, in the aggregate, owing by
the Obligors to any one or more Intercompany Creditors, unless such Indebtedness
has been subordinated in right of payment to the full and prior repayment to
Administrative Agent and Lenders of the Obligations pursuant to a subordination
agreement in form and substance acceptable to Administrative Agent in its
reasonable discretion (an “Approved Subordination Agreement”). Nothing contained
in this Section 6.14(b) shall be deemed or construed to prohibit Borrower and
Guarantor from delivering from time to time a subordination agreement with
respect to any such intercompany Indebtedness to other institutional investors
under and pursuant to any third party credit agreement (including any private
placement note agreement) contemplated by this Section 6.14.
 
(c)           Borrower shall have the right to contest (and to cause its
applicable subsidiary to contest) in good faith by appropriate legal or
administrative proceeding the validity of any prohibited Lien affecting its
properties so long as (i) no Event of Default exists and is continuing, (ii)
Borrower first deposits (or causes its applicable subsidiary to deposit) with
Administrative Agent a bond or other security satisfactory to Administrative
Agent in the amount reasonably required by Administrative Agent; (iii) Borrower
immediately commences (or causes its applicable subsidiary to immediately
commence) its contest of such Lien and continuously pursues the contest in good
faith and with due diligence; (iv) foreclosure of the Lien is stayed; and (v)
Borrower pays (or causes its applicable subsidiary to pay) any judgment rendered
for the Lien claimant or other third party, unless such judgment has been stayed
as the result of an appeal, within 30 days after the entry of the judgment. 
Borrower will (or will cause its applicable subsidiary to) discharge or elect to
contest and post an appropriate bond or other security within 30 days of written
demand by Administrative Agent.
 
6.15        Change in Ownership of Borrower or Management of the Unencumbered
Property.  Borrower shall not cause, permit or suffer (a) any change of the
general partner of Borrower, or (b) any Change in Control of Guarantor (whether
by tender offer for a majority of the outstanding shares of Guarantor, a merger
in which Guarantor is not the surviving entity, or otherwise).
 
6.16        Books and Records.  Each of Borrower and Guarantor shall maintain
(and shall cause each of their respective subsidiaries to maintain) adequate
books and records (provided that, with respect to any such subsidiary, such
books and records shall mean its income and expense statements).
 
70

--------------------------------------------------------------------------------

6.17        Audits.  Borrower and Guarantor shall allow (and shall cause their
respective subsidiaries to allow) Administrative Agent and its agents to inspect
its properties and examine, audit and make copies of its books and records at
any reasonable time upon reasonable notice to Borrower.  If any of the
properties, books or records of Borrower, Guarantor or any of their subsidiaries
are in the possession of a third party, Borrower or Guarantor as applicable,
shall authorize (and cause their respective applicable subsidiaries to
authorize) that third party to permit Administrative Agent or its agents to have
access to perform inspections or audits and to respond to Administrative Agent’s
requests for information concerning such properties, books and records.
 
6.18        Cooperation.  Borrower and Guarantor shall take any action
reasonably requested by Administrative Agent to carry out the intent of this
Agreement.
 
6.19        ERISA Plans.  Borrower shall give prompt written notice to
Administrative Agent of the occurrence of any ERISA Event.
 
6.20        Use of Proceeds.  Borrower shall use the proceeds of the Loan only
for (a) financing for acquisition, development and/or redevelopment of real and
personal property, (b) letters of credit, (c) working capital in Borrower’s
business, and (d) other purposes permitted by Borrower’s organizational
documents as they appear as of the Closing Date.
 
6.21        Use of Proceeds – Ineligible Securities.  Borrower shall not use any
proceeds of the Loans, directly or indirectly, to purchase or carry, or reduce
or retire any loan incurred to purchase or carry, any “Margin Stock” (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System)
or to extend credit to others for the purpose of purchasing or carrying any
Margin Stock.
 
7.             Representations and Warranties.  When Borrower and Guarantor sign
this Agreement, and until Administrative Agent and Lenders are repaid in full,
Borrower and Guarantor make the following representations and warranties.  Each
request for an extension of credit constitutes a renewed representation and
warranty.
 
7.1          Organization of Borrower and Guarantor.  Borrower is a limited
partnership duly formed, validly existing and in good standing under the laws of
California.  Guarantor is an entity duly organized, validly existing and in good
standing under the laws of its state of formation or organization.
 
7.2          Authorization.  The execution and compliance with this Agreement
and each Loan Document to which Borrower or Guarantor is a party are within such
Person’s powers, have been duly authorized, and do not conflict with any of such
Person’s organizational or formation papers.
 
7.3          Enforceable Agreement.  This Agreement is a legal, valid and
binding agreement of Borrower, enforceable against Borrower in accordance with
its terms, and it and any Loan Document to which it or Guarantor is a party,
when executed and delivered, will be similarly legal, valid, binding and
enforceable, except as the same may be limited by insolvency, bankruptcy,
reorganization, or other laws relating to or affecting the enforcement of
creditors’ rights or by general equitable principles.
 
71

--------------------------------------------------------------------------------

7.4          Good Standing.  In each state in which Borrower or Guarantor does
business, it is properly licensed, in good standing, and, where required, in
compliance with fictitious name statutes.
 
7.5          No Conflicts.   Neither Borrower, Guarantor nor any Unencumbered
Property, are in violation of, nor do the terms of this Agreement or any other
Loan Document conflict with, any law (including any Environmental Laws),
regulation or ordinance, any order of any court or governmental entity, any
organizational documents of Borrower or Guarantor, or any covenant or agreement
affecting Borrower or Guarantor or any Unencumbered Property, which has a
material adverse effect on Borrower, Guarantor or any such Unencumbered
Property.
 
7.6          Financial Information.  All financial information which has been
and will be delivered to Administrative Agent, including all information
relating to the financial condition of Borrower, Guarantor, and their respective
subsidiaries and any Unencumbered Property, did as of its date fairly and
accurately represent the financial condition being reported on.  All such
information was and will be prepared in accordance with GAAP, unless otherwise
noted.  Since June 30, 2011, there has been no material adverse change in the
financial condition of Borrower, Guarantor or any such Unencumbered Property.
 
7.7          Borrower Not a “Foreign Person”.  Borrower is not a “foreign
person” within the meaning of Section 1445(f)(3) of the Internal Revenue Code of
1986, as amended from time to time.
 
7.8          Lawsuits.  There are no lawsuits, actions, tax claims,
investigations, proceedings, or other disputes, pending or threatened, in any
court or before any arbitrator or Governmental Authority that purport to affect
Borrower, Guarantor, any subsidiaries or Affiliates of Borrower or Guarantor,
any Unencumbered Property, or any transaction contemplated by this Agreement or
any other Loan Document that will have a material adverse effect on Borrower,
Guarantor, any Unencumbered Property, or any subsidiaries or Affiliates of
Borrower or Guarantor, or any transaction contemplated by this Agreement or any
other Loan Document, or on the ability of Borrower, Guarantor or any of their
subsidiaries or Affiliates, to perform their respective obligations under the
Loan Documents,
 
7.9          Permits, Franchises.  Borrower and Guarantor each possesses all
permits, memberships, franchises, contracts and licenses required and all
trademark rights, trade name rights, patent rights and fictitious name rights
necessary to enable it to conduct the business in which it is now engaged.
 
7.10        Other Obligations.  Neither Borrower nor Guarantor is in material
default (taking into account all applicable cure periods, if any) on any
material obligation for borrowed money, any purchase money obligation or any
other material lease, commitment, contract, instrument or obligation.
 
72

--------------------------------------------------------------------------------

7.11        Income Tax Returns.  Except as otherwise disclosed to Administrative
Agent in a writing referring to this Section 7.11, Borrower has no knowledge of
any pending assessments or adjustments of the income tax of Borrower or
Guarantor in an amount in excess $500,000 for any year, individually or in the
aggregate.
 
7.12        No Event of Default.  There is no event which is, or with notice or
lapse of time or both would be, an Event of Default under this Agreement.
 
7.13        ERISA Plans.
 
(a)           Borrower has fulfilled its obligations, if any, under the minimum
funding standards of ERISA and the Code with respect to each Plan and is in
compliance in all material respects with the presently applicable provisions of
ERISA and the Code, and has not incurred any liability with respect to any Plan
under Title IV of ERISA.
 
(b)           No Reportable Event has occurred.
 
(c)           No action by Borrower to terminate or withdraw from any Plan has
been taken and no notice of intent to terminate a Plan has been filed under
Section 4041 of ERISA.
 
(d)           No proceeding has been commenced with respect to a Plan under
Section 4042 of ERISA, and no event has occurred or condition exists which might
constitute grounds for the commencement of such a proceeding.
 
7.14        Location of Borrower.  Borrower’s place of business (or, if Borrower
has more than one place of business, its chief executive office) is located at
the address listed under Borrower’s signature on this Agreement or at such other
place as to which Borrower has notified Administrative Agent in writing.
 
7.15        No Required Third Party/Governmental Approvals.  No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with any third party or any Governmental Authority, is necessary or required in
connection with the execution, delivery or performance of this Agreement or any
other Loan Document to which Borrower or Guarantor is a party, or the
enforcement of any such agreements against Borrower or Guarantor.
 
7.16        Regulated Entities.  Neither Borrower nor any Person controlling
Borrower is an “Investment Company” within the meaning of the Investment Company
Act of 1940; or subject to regulation under the Public Utility Holding Company
Act of 1935, the Federal Power Act, the Interstate Commerce Act, any state
public utilities code, or any other federal or state statute or regulation
limiting its ability to incur Indebtedness.
 
73

--------------------------------------------------------------------------------

7.17        OFAC; FCPA.  None of (a) Borrower, any Subsidiary (as hereinafter
defined) of Borrower or Guarantor, or, to Borrower’s Knowledge, any directors,
officers, agents or employees of Borrower, and (b) each Person that, directly or
indirectly, is in Control (as hereinafter defined) of a Person described in
clause (a) above, is currently subject to any United States sanctions
administered or enforced by the Office of Foreign Asset Control of the
Department of Treasury of the United States (“OFAC”), the U.S. Department of
State, the United Nations Security Council, the European Union, Her Majesty’s
Treasury or other relevant sanctions authority (collectively, “Sanctions”) or
located, organized, or resident in any country, region, or territory subject to
Sanctions; and Borrower will not directly or indirectly use the proceeds of the
Loans or the Letters of Credit or otherwise make available such proceeds to any
Person, for the purpose of financing the activities of any Person currently
subject to any Sanctions.  In addition, Borrower hereby agrees to provide to
Lenders any additional information that a Lender deems reasonably necessary from
time to time in order to ensure compliance with all applicable laws concerning
money laundering and similar activities.  For purposes of this Section 7.17, (i)
“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests  are,
as of such date, directly or indirectly owned, controlled or held, or (b) that
is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent and (ii) “Control” shall mean the direct or indirect (x) ownership of, or
power to vote, 51% or more of the issued and outstanding equity interests having
ordinary voting power for the election of directors of a Person or other Persons
performing similar functions for such Person, or (y) power to direct or cause
the direction of the management and policies of a Person whether by ownership of
equity interests, contract or otherwise.  To Borrower’s knowledge, no part of
the proceeds of the Loans or the Letters of Credit will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, or other laws applicable to
Borrower or its Subsidiaries from time to time concerning or relating to bribery
or corruption (“Anti-Corruption Laws”).  Borrower has implemented and maintains
in effect for itself and its Subsidiaries policies and procedures to ensure
compliance by Borrower, its Subsidiaries, and their respective officers,
employees, directors, and agents with Anti-Corruption Laws and applicable
Sanctions.
 
7.18        EEA Financial Institution.  Neither Borrower nor any of its
Affiliates or subsidiaries are an EEA Financial Institution.
 
8.            DEFAULT AND REMEDIES.
 
8.1          Events of Default.  Borrower will be in default under this
Agreement upon the occurrence of any one or more of the following events (“Event
of Default”):
 
(a)           Borrower fails to make any payment due hereunder, or fails to make
any payment demanded by Administrative Agent under any Loan Document, on the
earlier of (i) the Maturity Date or (ii) within fifteen days after (x) the date
when due or (y) if the payment is unscheduled, the date when payment is demanded
by Administrative Agent; or
 
(b)           Borrower fails to perform or observe any term, covenant or
agreement contained in (i) any of Sections 6.13 or 6.21; or (ii) any of Sections
6.1.3, 6.3, 6.5, 6.14 or 6.17 and does not cure that failure within fifteen days
after written notice from Administrative Agent; or (iii) Section 6.4 and does
not cure that failure within fifteen days after Borrower’s Knowledge of such
failure; or (iv) Section 6.15(a) and (b); or (v) any of Sections 6.9, 6.10, 6.11
or 6.12 and does not cure that failure within 45 days after the end of the
fiscal quarter in which such Default arose; or
 
74

--------------------------------------------------------------------------------

(c)           Borrower fails to comply with any covenant contained in this
Agreement other than those referred to in clauses (a) and (b), and does not
either cure that failure within 30 days after written notice from Administrative
Agent, or, if the default cannot be cured in 30 days, Borrower fails to promptly
commence cure (in any event, within ten days after receipt of such notice), and
thereafter diligently prosecute such cure to completion, and complete such cure
within 90 days after receipt of such notice; or
 
(d)           (i) Borrower, Guarantor or any subsidiary of Borrower or Guarantor
institutes or consents to the institution of any Insolvency Proceeding, makes an
assignment for the benefit of creditors or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; (ii) any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of Borrower, Guarantor or any subsidiary of Borrower or Guarantor and the
appointment continues undischarged or unstayed for 60 calendar days; (iii) any
Insolvency Proceeding relating to Borrower, Guarantor or any subsidiary of
Borrower or Guarantor or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; (iv) Borrower, Guarantor or any subsidiary of Borrower or Guarantor
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (b) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of Borrower, Guarantor or any subsidiary of Borrower or Guarantor and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or
 
(e)           Borrower or Guarantor dissolves or liquidates; or
 
(f)            Any representation or warranty made or given in any of the Loan
Documents proves to be false or misleading in any material respect; or
 
(g)           Guarantor breaches or fails to comply with any covenant contained
in this Agreement or any other Loan Document applicable to it, other than those
defaults included within clause (b) above, and does not cure that failure within
30 days after written notice from Administrative Agent, or, if the default
cannot be cured in 30 days, Guarantor fails to promptly commence cure (in any
event, within ten days after receipt of such notice), and thereafter diligently
prosecute such cure to completion, and complete such cure within 90 days after
receipt of such notice; or
 
(h)           A defined event of default occurs under any of the Loan Documents;
or
 
(i)            A final non-appealable judgment or order is entered against
Borrower, Guarantor or any subsidiary of Borrower or Guarantor that materially
adversely affects (i) Borrower’s or such subsidiary’s intended use of one or
more of the Unencumbered Properties or (ii) Borrower’s or Guarantor’s ability to
repay the Loans; or
 
75

--------------------------------------------------------------------------------

(j)            Borrower or Guarantor fails, after the expiration of applicable
cure periods, if any, to perform any obligation under any other agreement
Borrower has with Administrative Agent or any Lender or any Affiliate of
Administrative Agent or any Lender; or
 
(k)           Borrower, Guarantor or a subsidiary of Borrower or Guarantor
defaults (taking into account applicable notice and cure periods, if any) in
connection with any credit such Person has with any holder of Indebtedness of
such Person, (i) and such default consists of the failure to make a payment when
due on one or more obligations that are recourse to Borrower, Guarantor or a
subsidiary of Borrower or Guarantor whose outstanding principal amount exceeds
$50,000,000 individually or in the aggregate and such default has not been
waived by the holder of such Indebtedness, or (ii) as result of such default,
one or more obligations that are recourse to Borrower, Guarantor or a subsidiary
of Borrower or Guarantor whose outstanding principal amount exceeds $50,000,000
individually or in the aggregate have been accelerated; or
 
(l)            Reserved.
 
(m)          Guarantor shall no longer qualify as a real estate investment trust
under the provisions of Code Sections 856 and 857; or
 
(n)           (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $15,000,000,
or (ii) Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $15,000,000; or
 
(o)           Any Loan Document, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or satisfaction
in full of all the Obligations, ceases to be in full force and effect (unless
such Loan Document is replaced in a manner reasonably satisfactory to
Administrative Agent); or any of Borrower or Guarantor or a subsidiary of
Borrower or Guarantor contests in any manner the validity or enforceability of
the remedies of Administrative Agent, the L/C Issuer or any Lender under any
Loan Document; or a party to a Loan Document (other than any Lender or
Administrative Agent) denies that it has any further liability or obligation
under any Loan Document, or purports to revoke, terminate or rescind any Loan
Document.
 
Notwithstanding the foregoing, any event or circumstance described in the
foregoing clauses (a)-(o) with respect to any subsidiary of Borrower or
Guarantor shall not constitute an Event of Default hereunder as long as, each
Unencumbered Property owned by such subsidiary is not included in the
calculation of the Unencumbered Asset Value hereunder for so long as such event
or circumstances continues to exist.
 
8.2          Remedies.  If any Event of Default occurs, Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders:
 
76

--------------------------------------------------------------------------------

8.2.1        Termination of Commitment to Lend.  Declare the Commitment of each
Lender and the commitment of the Swing Line Lender to make Loans or Swing Loans,
as the case may be, and the commitment of the L/C Issuer to issue Letters of
Credit to be terminated, whereupon such commitments shall forthwith be
terminated; provided, however, that Administrative Agent and the Lenders shall
continue to honor any outstanding Letter of Credit; and
 
8.2.2        Acceleration of Loans.  Declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by Borrower; and
 
8.2.3        Security for Letters of Credit.  Require that Borrower deposit with
Administrative Agent, for the benefit of the Lenders, on demand and as cash
security for Borrower’s obligations under the Loan Documents, Cash Collateral in
an amount equal to the aggregate undrawn amount of all then outstanding Letters
of Credit (and Borrower hereby grants to Administrative Agent, as administrative
agent for the Lenders, a security interest in any such amount deposited with
Administrative Agent (and any amount deposited with Administrative Agent
pursuant to Section 2.8.2(a)), all earnings thereon and all proceeds thereof,
and as to such amounts Administrative Agent shall have the rights and remedies
of a secured party under the California Uniform Commercial Code); provided that
upon the occurrence of any event specified in Section 8.1(d) above with respect
to Borrower or Guarantor, such amounts shall automatically become due and
payable without further act of Administrative Agent or the Lenders; and
 
8.2.4        Exercise of Rights and Remedies.  Exercise all rights and remedies
available to it under the Loan Documents or applicable Law; provided, however,
that upon the occurrence of any event specified in Section 8.1(d) above, the
obligation of each Lender and the Swing Line Lender to make Loans or Swing
Loans, as the case may be, and the obligation of the L/C Issuer to issue Letters
of Credit shall automatically terminate, and the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable without further act of Administrative Agent
or any Lender.
 
8.3          Application of Funds.  After the exercise of remedies provided for
in Section 8.2 (or after the Loans have automatically become immediately due and
payable and the undrawn amount of outstanding Letters of Credit have
automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.2.3), any amounts received on account of the Obligations
shall be applied by Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including legal fees and expenses and
amounts payable under Sections 2.11, 6.2, and 10.4) payable to Administrative
Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including amounts payable under Sections 2.11, 3.1, 3.3, 3.4, 6.2, and
10.4), ratably among them in proportion to the amounts described in this clause
Second are payable to them;
 
77

--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third payable to them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders in
proportion to the respective amounts described in this clause Fourth held by
them;
 
Fifth, to Administrative Agent for the account of the L/C Issuer to Cash
Collateralize the aggregate undrawn amount of Letters of Credit; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by law.
 
Subject to Section 2.5.5, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.
 
9.            ADMINISTRATIVE AGENT.
 
9.1          Appointment and Authority.  Each of the Lenders and the L/C Issuer
hereby irrevocably appoints PNC Bank to act on its behalf as Administrative
Agent hereunder and under the other Loan Documents and authorizes Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto.  The provisions of
this Article 9 are solely for the benefit of Administrative Agent, the Lenders
and the L/C Issuer, and Borrower shall not have rights as a third party
beneficiary of any of such provisions.
 
9.2          Rights as a Lender.  The Person serving as Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as Administrative Agent hereunder in its individual capacity.  Such Person and
its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with Borrower or any subsidiary or other Affiliate thereof as if
such Person were not Administrative Agent hereunder and without any duty to
account therefor to the Lenders.
 
78

--------------------------------------------------------------------------------

9.3          Exculpatory Provisions.
 
9.3.1        Limitation of Administrative Agent’s Duties.  Administrative Agent
shall not have any duties or obligations except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, Administrative Agent: (a) shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default or Event of Default has
occurred and is continuing; (b) shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and (c)
shall not, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.
 
9.3.2        Limitation of Administrative Agent’s Liability.  Administrative
Agent shall not be liable to any Lender for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as Administrative
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 8.2 and 9.1), or (ii) in the absence of its own gross
negligence or willful misconduct.  Administrative Agent shall be deemed not to
have knowledge of any Default or Event of Default unless and until notice
describing such Default or Event of Default is given to Administrative Agent by
Borrower, a Lender or the L/C Issuer.
 
9.3.3        Limitation of Administrative Agent’s Responsibilities. 
Administrative Agent shall not be responsible to any Lender or L/C Issuer for,
or have any duty to ascertain or inquire for the benefit of any Lender or L/C
Issuer into, (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to Administrative Agent.
 
9.4          Reliance by Administrative Agent.  Administrative Agent shall be
entitled to rely upon, and shall not incur any liability to any Lender or L/C
Issuer for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person; provided, however, that notwithstanding any such notice, request or
other direction to the contrary, in all events Administrative Agent shall direct
that the proceeds of a Borrowing be deposited in the account of the Borrower
designated to Administrative Agent on the Closing Date (the “Designated
Borrower’s Account”).  Subject to the foregoing sentence, Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer,
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless Administrative Agent shall have received notice
to the contrary from such Lender or the L/C Issuer prior to the making of such
Loan or the issuance of such Letter of Credit.  Administrative Agent may consult
with legal counsel (who may be counsel for Borrower), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.
 
79

--------------------------------------------------------------------------------

9.5          Delegation of Duties.  Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub-agents appointed by
Administrative Agent.  Administrative Agent and any such sub-agent may perform
any and all of its duties and exercise its rights and powers by or through their
respective Related Parties.  The exculpatory provisions of this Article shall
apply to any such sub-agent and to the Related Parties of Administrative Agent
and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Administrative Agent.
 
9.6          Resignation of Administrative Agent.
 
9.6.1        Notice of Resignation.  Administrative Agent may at any time give
notice of its resignation to the Lenders, the L/C Issuer and Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with Borrower, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States; provided that as long as no Event of Default
hereunder has occurred and is continuing, Borrower shall have the right to
consent to such successor, such consent to not be unreasonably withheld.  If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above, provided that
as long as no Event of Default hereunder has occurred and is continuing,
Borrower shall have the right to consent to such successor, such consent to not
be unreasonably withheld; provided further that if Administrative Agent shall
notify Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through Administrative Agent shall instead be made by or to each
Lender and the L/C Issuer directly, until such time as the Required Lenders
appoint a successor Administrative Agent as provided for above in this Section. 
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed in
writing between Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.4 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.
 
80

--------------------------------------------------------------------------------

9.6.2        Resignation by PNC Bank.  Any resignation by PNC Bank as
Administrative Agent pursuant to this Section shall also constitute its
resignation as L/C Issuer and Swing Line Lender.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, (a) such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring L/C Issuer and Swing Line Lender, (b) the retiring
L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.
 
9.7          Non-Reliance on Administrative Agent and Other Lenders.  Each
Lender and the L/C Issuer acknowledges that it has, independently and without
reliance upon Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon Administrative Agent or any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own decisions
in taking or not taking action under or based upon this Agreement, any other
Loan Document or any related agreement or any document furnished hereunder or
thereunder.
 
9.8          No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Joint Lead Arrangers or the Joint Book Runners
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in their respective capacities, as applicable, as Administrative Agent, a Lender
or the L/C Issuer hereunder.
 
9.9          Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to Borrower, Guarantor or any Permitted Affiliate,
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether Administrative Agent shall have made
any demand on Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise (a) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, L/C
Obligations and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the L/C Issuer and Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuer and Administrative
Agent under Sections 2.11, 6.2 and 10.4) allowed in such judicial proceeding;
and (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding is hereby authorized by each Lender and the L/C
Issuer to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuer, to pay to Administrative Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of
Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent under Sections 2.11, 6.2 and 10.4.  Nothing contained
herein shall be deemed to authorize Administrative Agent to authorize or consent
to or accept or adopt on behalf of any Lender or the L/C Issuer any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.
 
81

--------------------------------------------------------------------------------

10.          MISCELLANEOUS PROVISIONS.
 
10.1        Amendments and Waivers.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent with respect to any
departure by Borrower or Guarantor therefrom, shall be effective unless the same
shall be in writing and signed by the Required Lenders (or by Administrative
Agent at the written request of the Required Lenders) and, in the case of an
amendment, by Borrower or Guarantor, and acknowledged by Administrative Agent,
and then any such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such waiver, amendment or consent shall:
 
(a)           waive any condition set forth in Section 5.1 without the written
consent of each Lender;
 
(b)           increase the aggregate Commitment or increase the Commitment of
any Lender without the written consent of such Lender;
 
(c)           postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees or other amounts due
to the Lenders, or any of them, hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;
 
(d)           reduce the rate of interest or any fees or other amounts payable
in connection with the Loans or L/C Borrowings except as expressly provided in
this Agreement without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of Borrower to pay interest or Letter of Credit Fees at the Default
Rate, or (ii) to amend any financial covenant hereunder (or any defined term
used therein);
 
82

--------------------------------------------------------------------------------

(e)           change Section 2.16 or Section 8.3 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;
 
(f)           change the voting percentage of the Commitments or of the
aggregate unpaid principal amount of the Loans that is required for the Lenders,
or any of them, to take any action hereunder (e.g., the provisions of this
Section 10.1 or the definition of the term “Required Lenders”), without the
written consent of each Lender;
 
(g)          amend this or any provision requiring consent of all Lenders for
action by the Lenders or Administrative Agent, without the written consent of
each Lender; or
 
(h)          discharge Borrower or Guarantor, or release all or substantially
all of the collateral securing the Obligations, if any, without the written
consent of each Lender, except as otherwise may be provided in the Loan
Documents, or except where only the consent of the Required Lenders is expressly
required by any Loan Document;
 
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by Administrative Agent in
addition to the Lenders required above, affect the rights or duties of
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.
 
10.2        Notices; Effectiveness; Electronic Communication.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 10.2(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:
 
(i)          if to Borrower, Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 1.2; and
 
83

--------------------------------------------------------------------------------

(ii)          if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in Section 10.2(b) below, shall be effective as provided in such
Section 10.2(b).
 
(b)           Electronic Communications.  (i) Notices and other communications
to the Lenders and the L/C Issuer hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article 2 if such Lender or the L/C Issuer, as applicable, has notified
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  Administrative Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications, and (ii) unless Administrative Agent otherwise prescribes, (y)
notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (z) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (y) of notification that such notice or
communication is available and identifying the website address therefor.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to Borrower,
Guarantor, any Lender, the L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of Borrower’s, Guarantor’s or Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
Borrower, Guarantor, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).
 
84

--------------------------------------------------------------------------------

(d)           Change of Address, Etc. Each of Borrower, Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to
Borrower, Administrative Agent, the L/C Issuer and the Swing Line Lender.  In
addition, each Lender agrees to notify Administrative Agent from time to time to
ensure that Administrative Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.
 
(e)           Reliance by Administrative Agent, L/C Issuer and Lenders. 
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Notices of Borrowing) purportedly
given by or on behalf of Borrower by a Person identifying himself or herself as
a Responsible Officer, even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  Borrower shall indemnify
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of
Borrower by a Person identifying himself or herself as a Responsible Officer. 
All telephonic notices to and other telephonic communications with
Administrative Agent may be recorded by Administrative Agent, and each of the
parties hereto hereby consents to such recording.
 
(f)            Communication with Lenders; Availability of Documents.  All
communications from Administrative Agent to the Lenders requesting the Lenders’
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to each Lender, (b) shall be accompanied by a description of
the matter or time as to which such determination, approval, consent or
disapproval is requested, or shall advise each Lender where such matter or item
may be inspected, or shall otherwise describe the matter or issue to be
resolved, and (c) shall include Administrative Agent’s recommended course of
action or determination in respect thereof.  Each Lender shall reply promptly,
but in any event within ten (10) Business Days after receipt of the request from
Administrative Agent (the “Lender Reply Period”).  Unless a Lender shall give
written notice to Administrative Agent that it objects to the recommendation or
determination of Administrative Agent (together with a written explanation of
the reasons behind such objection) within the Lender Reply Period, such Lender
shall be deemed to have approved of or consented to such recommendation or
determination.  With respect to decisions requiring the approval of the Required
Lenders or all the Lenders, Administrative Agent shall submit its recommendation
or determination for approval of or consent to such recommendation or
determination to all Lenders and upon receiving the required approval or consent
shall follow the course of action or determination of the Required Lenders (and
each nonresponding Lender shall be deemed to have concurred with such
recommended course of action) or all the Lenders, as the case may be. 
Administrative Agent will make available to the Lenders copies of the Loan
Documents and any notices of default given to Borrower and, to the extent made
available to Administrative Agent pursuant to the terms of this Agreement,
copies of the organizational documents and financial information of Borrower,
Guarantor and their respective subsidiaries and Affiliates.
 
85

--------------------------------------------------------------------------------

10.3        No Waiver; Cumulative Remedies.  No failure by any Lender, the L/C
Issuer or Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.  The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.
 
10.4        Costs and Expenses; Indemnity; Waiver of Consequential Damages, Etc.
 
(a)           Costs and Expenses.  Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution and
delivery of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and (ii) all
reasonable out-of-pocket expenses incurred by Administrative Agent, any Lender
or the L/C Issuer (including the fees, charges and disbursements of any counsel
for Administrative Agent, any Lender or the L/C Issuer), and shall pay all fees
and time charges for attorneys who may be employees of Administrative Agent, any
Lender or the L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
 
(b)           Indemnification by the Borrower.  Borrower shall indemnify
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all fees and time charges
and disbursements for attorneys who may be employees of any Indemnitee, incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
Borrower or Guarantor arising out of, in connection with, or as a result of (i)
the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents, (ii)
any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by the L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or release of Hazardous Substances on or from any
property owned or operated by Borrower or any of its subsidiaries, or any
liability under any Environmental Laws related in any way to Borrower or any of
its subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or Guarantor, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by
Borrower or Guarantor against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if Borrower
or Guarantor has obtained a final and nonappealable judgment in its favor on
such claim as determined by a court of competent jurisdiction.
 
86

--------------------------------------------------------------------------------

(c)           Reimbursement by Lenders.  To the extent that Borrower for any
reason fails to indefeasibly pay any amount required under Sections 10.4(a) or
(b) to be paid by it to Administrative Agent (or any sub-agent thereof), the L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to Administrative Agent (or any such sub-agent), the L/C Issuer or
such Related Party, as the case may be, such Lender’s Pro Rata Share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount, provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against Administrative Agent (or any such
sub-agent) or the L/C Issuer in its capacity as such, or against any Related
Party of any of the foregoing acting for Administrative Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity.  The obligations of
the Lenders under this Section 10.4(c) are subject to the provisions of Section
2.14.2.
 
(d)           Payments.  All amounts due under this Section shall be payable not
later than fifteen days after demand therefor.
 
(e)           Survival.  The agreements in this Section shall survive the
resignation of Administrative Agent and the L/C Issuer, the replacement of any
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
 
10.5        Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.5(b), (ii) by way of participation in accordance with
the provisions of Section 10.5(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.5(f).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.5(d) and, to
the extent expressly contemplated hereby, the Related Parties of each of
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.
 
87

--------------------------------------------------------------------------------

(b)           Assignment by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this clause (a), participations in L/C Obligations
and in Swing Loans) at the time owing to it; provided that (i) except in the
case of an assignment of the entire remaining amount of the assigning Lender’s
Commitment and the Loans at the time owing to it or in the case of an assignment
to a Lender or an Affiliate of a Lender or an Approved Fund with respect to a
Lender, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) subject to each such assignment, determined as of
the date the Assignment and Assumption with respect to such assignment is
delivered to Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed), provided that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of Bid Loans or Swing Loans; (iii) any
assignment of a Commitment must be approved by Administrative Agent, the L/C
Issuer and the Swing Line Lender (which consent will not be unreasonably
withheld or delayed) unless the Person that is the proposed assignee is itself a
Lender or an Affiliate of a Lender (whether or not the proposed assignee would
otherwise qualify as an Eligible Assignee); and (iv) the parties to each
assignment shall execute and deliver to Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount, if
any, required as set forth in Schedule 1.4, and the Eligible Assignee, if it
shall not be a Lender, shall deliver to Administrative Agent an Administrative
Questionnaire.  Subject to acceptance and recording thereof by Administrative
Agent pursuant to clause (b) of this Section, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.1, 3.3, 3.4, and 10.4 with respect
to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, Borrower (at its expense) shall execute and deliver
a Revolving Note and Bid Note to the assignee Lender and, in such event, the
assigning Lender shall return the original Revolving Note and Bid Note for
cancellation and, if the assignment is for a portion of the assigning Lender’s
Commitment, replacement by a new Revolving Note issued by Borrower and
evidencing the assigning Lender’s reduced Commitment.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with clause (d) of this Section.  Notwithstanding the foregoing,
assignment of the obligations of the L/C Issuer after the resignation of PNC
Bank as L/C Issuer, or any other successor thereafter acting as L/C Issuer,
shall be governed by Section 10.5(h) hereof.
 
88

--------------------------------------------------------------------------------

(c)           Register.  Administrative Agent, acting solely for this purpose as
an agent of Borrower, shall maintain at Administrative Agent’s Office a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and Borrower, Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by each of Borrower and the L/C Issuer at any reasonable time and
from time to time upon reasonable prior notice.  In addition, at any time that a
request for a consent for a material or substantive change to the Loan Documents
is pending, any Lender may request and receive from Administrative Agent a copy
of the Register.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, Borrower or Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or Borrower or any of
Borrower’s Affiliates or subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) Borrower, Guarantor,
each Permitted Affiliate, Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in clauses (a)-(g) of Section 10.1 that
directly affects such Participant.  Subject to clause (e) of this Section,
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.1, 3.3, 3.4, and 10.4 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to clause (b) of this Section. 
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.7 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.15 as though it were a Lender.
 
(e)           Limitations on Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.1 or 3.3 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant.  A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 3.1
unless Borrower is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of Borrower, to comply with Sections
3.1.5 and 3.3.3 as though it were a Lender.
 
89

--------------------------------------------------------------------------------

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h)           Resignation as L/C Issuer or Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time PNC
Bank assigns all of its Commitment and Loans pursuant to clause (a) above, PNC
Bank may, (i) upon 30 days’ notice to Borrower and the Lenders, resign as L/C
Issuer and/or (ii) upon 30 days’ notice to Borrower, resign as Swing Line
Lender.  In the event of any such resignation as L/C Issuer or Swing Line
Lender, Borrower shall be entitled to appoint from among the Lenders a successor
L/C Issuer or Swing Line Lender hereunder and, if such designated appointee
agrees to act as successor L/C Issuer or Swing Line Lender hereunder, Lenders
hereby agree to accept such appointment; provided, however, that no failure by
Borrower to appoint any such successor shall affect the resignation of PNC Bank
as L/C Issuer or Swing Line Lender, as the case may be.  In addition, if PNC
Bank fails to issue a Letter of Credit under Section 2.1.2(b) hereof because the
issuance of such Letter of Credit would violate any of its policies.  PNC Bank
will, upon the request of Borrower, resign as L/C Issuer hereunder and Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder and, if such designated appointee agrees to act as successor L/C
Issuer hereunder, Lenders hereby agree to accept such appointment; provided,
however, that no failure by Borrower to appoint any such successor shall affect
the resignation of PNC Bank as L/C Issuer.  If PNC Bank resigns as L/C Issuer,
it shall retain all the rights and obligations of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Reference Rate Committed
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.5.1).  If PNC Bank resigns as Swing Line Lender, it shall retain all the
rights of the Swing Line Lender provided for hereunder with respect to Swing
Loans made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Reference Rate Committed
Loans or fund risk participations in outstanding Swing Loans pursuant to Section
2.2.5.  Upon the appointment of a successor L/C Issuer and/or Swing Line Lender,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as the case may be, and (b) the successor L/C Issuer shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to PNC Bank to
effectively assume the obligations of PNC Bank with respect to such Letters of
Credit.
 
90

--------------------------------------------------------------------------------

10.6        Confidentiality.  Each of Administrative Agent, the Lenders and the
L/C Issuer agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
Borrower and its obligations, (g) with the consent of Borrower or (h) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to Administrative Agent, any
Lender, the L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower.
 
For purposes of this Section, “Information” means all information received from
Borrower or any subsidiary thereof relating to Borrower or any subsidiary
thereof or any of their respective businesses, other than any such information
that is available to Administrative Agent, any Lender or the L/C Issuer on a
nonconfidential basis prior to disclosure by Borrower or any subsidiary thereof,
provided that, in the case of information received from Borrower or any
subsidiary thereof after the date hereof, such information is clearly identified
at the time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
 
Each of Administrative Agent, the Lenders and the L/C Issuer acknowledges that
(a) the Information may include material non-public information concerning
Borrower or a subsidiary thereof, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
 
10.7        Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and the L/C Issuer is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency) at any time held and other obligations (in
whatever currency) at any time owing by such Lender or the L/C Issuer to or for
the credit or the account of Borrower against any and all of the obligations of
Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or the L/C Issuer, irrespective of whether or not such
Lender or the L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of Borrower may be contingent
or unmatured or are owed to a branch or office of such Lender or the L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness.  The rights of each Lender and the L/C Issuer under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, the L/C Issuer or their respective Affiliates may have.  Each
Lender and the L/C Issuer agrees to notify Borrower and Administrative Agent
promptly after any such setoff and application, provided that the failure to
give such notice shall not affect the validity of such setoff and application.
 
91

--------------------------------------------------------------------------------

10.8        No Third Parties Benefited.  This Agreement is made and entered into
for the sole protection and benefit of the parties signing this Agreement and
their successors and assigns.  No trust is created by this Agreement and no
other persons or entities shall have any right of action under this Agreement or
any right to the Loan funds.
 
10.9        Payments Set Aside.  To the extent that any payment by or on behalf
of Borrower, Guarantor or any Permitted Affiliate is made to Administrative
Agent, the L/C Issuer or any Lender, or Administrative Agent, the L/C Issuer or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by Administrative Agent, the L/C Issuer or such Lender
in its discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  The obligations of the Lenders and the
L/C Issuer under clause (b) of the preceding sentence shall survive the payment
in full of the Obligations and the termination of this Agreement.
 
10.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective when it shall have been executed by
Administrative Agent and when Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
 
92

--------------------------------------------------------------------------------

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default or Event of Default at the time of any credit extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.
 
10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.13      Replacement of Lenders.  If any Lender requests compensation under
Section 3.4, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.1 or Section 3.3, or if any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.5), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:
 
(a)           the Borrower shall have paid to Administrative Agent the
assignment fee specified in Section 10.5(b);
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.4) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.3 or payments required to be made pursuant to
Section 3.1, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)           such assignment does not conflict with applicable Laws.
 
93

--------------------------------------------------------------------------------

(e)           A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
 
10.14      Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT IS TO BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF CALIFORNIA (AS PERMITTED
BY SECTION 1646.5 OF THE CALIFORNIA CIVIL CODE OR ANY SIMILAR SUCCESSOR
PROVISION), WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW RULE THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE
STATE OF CALIFORNIA TO THE RIGHTS AND DUTIES OF THE PARTIES.
 
(b)           SUBMISSION TO JURISDICTION.  BORROWER AND ADMINISTRATIVE AGENT
EACH IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA SITTING
IN SAN FRANCISCO COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN
DISTRICT OF CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION WHERE THE BORROWER OR ITS PROPERTIES ARE LOCATED.
 
(c)           WAIVER OF VENUE.  BORROWER AND ADMINISTRATIVE AGENT EACH
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
94

--------------------------------------------------------------------------------

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.2(a). 
NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
10.16      Judicial Reference.  If any action or proceeding by or against any
party hereto in connection with any of the transactions contemplated by this
Agreement or any other Loan Document is filed in a forum in which predispute
waivers of the right to trial by jury are invalid under applicable law, (a) the
court shall, and is hereby directed to, make a general reference pursuant to
California Code of Civil Procedure Section 638 (or similar applicable law) to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” (or
similar term) as defined in California Code of Civil Procedure Section 1281.8
(or similar applicable law) shall be heard and determined by the court, and (b)
the prevailing party, or the non-dismissing party in the event of a voluntary
dismissal by the party instituting the action, shall be entitled to the full
amount of all fees and expenses of any referee appointed in such action or
proceeding.
 
10.17      USA PATRIOT Act Notice.  Each Lender that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Borrower, which information includes the name and address of Borrower
and other information that will allow such Lender or Administrative Agent, as
applicable, to identify Borrower in accordance with the Act.
 
10.18      Time of the Essence.  Time is of the essence of the Loan Documents.
 
95

--------------------------------------------------------------------------------

10.19      No Fiduciary Relationship.  In connection with all aspects of each
transaction contemplated by the Loan Documents, Borrower and Guarantor each
acknowledges and agrees that: (i) the Loan Documents and any related arranging
or other services described in any of the Loan Documents (or in any commitment
letter by PNC Bank, the Arranger or any affiliate thereof) is an arm’s-length
commercial transaction between Borrower and its Affiliates, on the one hand, and
the Arranger, on the other hand, and Borrower, Guarantor and their respective
Affiliates and subsidiaries are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by the Loan Documents; (ii) in connection with the process leading
to such transaction, PNC Bank and the Arranger each is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
Borrower, Guarantor or any of their respective subsidiaries, Affiliates,
stockholders, creditors or employees or any other party; (iii) neither PNC Bank
nor the Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in Borrower’s, Guarantor’s, or any of their respective
Affiliates’ or subsidiaries’ favor with respect to any of the transactions
contemplated by the Loan Documents or the process leading thereto (irrespective
of whether PNC Bank or the Arranger has advised or is currently advising any
such Person or its Affiliates on other matters) and neither PNC Bank nor the
Arranger has any obligation to Borrower, Guarantor or any of their respective
Affiliates or subsidiaries with respect to the transactions contemplated by the
Loan Documents except those obligations expressly set forth herein and therein;
(iv) PNC Bank and the Arranger and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
Borrower, Guarantor, and their respective Affiliates or subsidiaries and PNC
Bank and the Arranger have no obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) PNC Bank and
the Arranger have not provided any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated by the Loan Documents and
Borrower, Guarantor, and their respective Affiliates and subsidiaries have
consulted their own legal, accounting, regulatory and tax advisors to the extent
they have deemed appropriate.  Borrower and Guarantor each hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against PNC Bank and the Arranger with respect to any breach or alleged breach
of agency or fiduciary duty relating to the transactions contemplated by the
Loan Documents.
 
10.20      Amendment and Restatement.  This Agreement amends and restates the
Original Credit Agreement in full.
 
10.21      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
96

--------------------------------------------------------------------------------

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:
 
(i)          a reduction in full or in part or cancellation of any such
liability;
 
(ii)         conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
[Remainder of page intentionally left blank]
 
97

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower and the other parties hereto have executed this
Agreement as of the date first above written.
 
ESSEX PORTFOLIO, L.P.,
a California limited partnership


BY:
ESSEX PROPERTY TRUST, INC.,
 
a Maryland corporation, its general partner




 
By:
/s/ Angela Kleiman       Angela Kleiman      Executive Vice President and
Treasurer       
1100 Park Place, Suite 200
 
San Mateo, CA  94403

Attn:
Barb Pak (facsimile: (650) 655-7810)
   
Angela Kleiman (facsimile: (650) 655-7810)
   
Internet Website: www.essexpropertytrust.com

 
[Signatures Continue on the Next Page]
 
[Signature Page to Second Amended and Restated Revolving Credit Agreement]
 

--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent
       
By:
/s/ Nicolas Zitelli    
Nicolas Zitelli, Senior Vice President
 



[Signatures Continue on the Next Page]
 
[Signature Page to Second Amended and Restated Revolving Credit Agreement]
 

--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,
 
as L/C Issuer, Swing Line Lender and Lender
       
By:
/s/ Nicolas Zitelli    
Nicolas Zitelli, Senior Vice President
 



[Signatures Continue on the Next Page]
 
[Signature Page to Second Amended and Restated Revolving Credit Agreement]
 

--------------------------------------------------------------------------------

MUFG UNION BANK, N.A.,
as Lender
 
By:
/s/ Thomas E. Little    
Name: Thomas E. Little
   
Title: Director
 



[Signatures Continue on the Next Page]
 
[Signature Page to Second Amended and Restated Revolving Credit Agreement]
 

--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,
as Lender
 
By:
/s/ Michael F. Diemer    
Name: Michael F. Diemer
   
Title: Vice President
 



[Signatures Continue on the Next Page]
 
[Signature Page to Second Amended and Restated Revolving Credit Agreement]
 

--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,
as Lender
 
By:
/s/ Frederick H. Denecke    
Name: Frederick H. Denecke
 
Title: Senior Vice President

 
[Signatures Continue on the Next Page]
 
[Signature Page to Second Amended and Restated Revolving Credit Agreement]
 

--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Lender
 
By:
/s/ Kevin A. Stacker    
Name: Kevin A. Stacker
 
Title: Senior Vice President

 
[Signatures Continue on the Next Page]
 
[Signature Page to Second Amended and Restated Revolving Credit Agreement]
 

--------------------------------------------------------------------------------

BANK OF THE WEST,
as Lender
 
By:
/s/ Michael Pavao    
Name: Michael Pavao
 
Title: Vice President
   
By:
/s/ Chuck Weerasooriya    
Name: Chuck Weerasooriya, CFA
 
Title: Managing Director Syndications



[Signatures Continue on the Next Page]
 
[Signature Page to Second Amended and Restated Revolving Credit Agreement]
 

--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,
as Lender
 
By:
/s/ Anthony Ottavino    
Name: Anthony Ottavino
 
Title: Director



[Signatures Continue on the Next Page]
 
[Signature Page to Second Amended and Restated Revolving Credit Agreement]
 

--------------------------------------------------------------------------------

CITIBANK, N.A.,
as Lender
 
By:
/s/ John C. Rowland    
Name: John C. Rowland
 
Title: Vice President



[Signatures Continue on the Next Page]
 
[Signature Page to Second Amended and Restated Revolving Credit Agreement]
 

--------------------------------------------------------------------------------

MIZUHO BANK, LTD.,
as Lender
 
By:
/s/ Noel Purcell    
Name: Noel Purcell
 
Title: Authorized Signatory



[Signatures Continue on the Next Page]
 
[Signature Page to Second Amended and Restated Revolving Credit Agreement]
 

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,
as Lender
 
By:
/s/ Ryan M. Dempsey    
Name: Ryan M. Dempsey
 
Title: Authorized Officer



[Signatures Continue on the Next Page]
 
[Signature Page to Second Amended and Restated Revolving Credit Agreement]
 

--------------------------------------------------------------------------------

CITY NATIONAL BANK,
as Lender
 
By:
/s/ Jason Tola    
Name: Jason Tola
 
Title: Vice President

 
[Signatures Continue on the Next Page]
 
[Signature Page to Second Amended and Restated Revolving Credit Agreement]
 

--------------------------------------------------------------------------------

REGIONS BANK,
as Lender
 
By:
/s/ Mike Evans    
Mike Evans, Senior Vice President

 
[Signatures Continue on the Next Page]
 
[Signature Page to Second Amended and Restated Revolving Credit Agreement]
 

--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,
as Lender
 
By:
/s/ Ahaz Armstrong    
Name: Ahaz Armstrong
 
Title: Senior Vice President

 
[Signatures Continue on the Next Page]
 
[Signature Page to Second Amended and Restated Revolving Credit Agreement]
 

--------------------------------------------------------------------------------

BNP PARIBAS,
as Lender
 
By:
/s/ Pamela J. Fitton    
Name: Pamela J. Fitton
 
Title: Managing Director
   
By:
/s/ Rick Pace    
Name: Rick Pace
 
Title: Managing Director

 
[Signature Page to Second Amended and Restated Revolving Credit Agreement]
 

--------------------------------------------------------------------------------

CONSENT OF GUARANTOR
 
Reference is made to that certain Second Amended and Restated Revolving Credit
Agreement dated as of January 17, 2018 (the “Credit Agreement”).
 
Essex Property Trust, Inc., a Maryland corporation, as the “Guarantor” under the
Credit Agreement (a) acknowledges and consents to the amendment and restatement
of the Original Credit Agreement as set forth in the Credit Agreement; (b) makes
the representations set forth in Article 7 of the Credit Agreement that apply to
Guarantor; (c) agrees to be bound by the covenants of Articles 6 and 10 of the
Credit Agreement that apply to Guarantor; (d) acknowledges and affirms its
obligations as a guarantor in favor of Administrative Agent and the Lenders
pursuant to the Guaranty which it is executing and delivering on the date hereof
as a replacement for the original Guaranty signed by Guarantor in connection
with the Original Credit Agreement; and (e) represents and warrants, to its
knowledge, it has no defense, set-off, counterclaim or challenge against the
performance of its obligations under the Guaranty or the enforcement of any of
the terms or conditions thereof.
 
Dated as of January 17, 2018


ESSEX PROPERTY TRUST, INC.,
a Maryland corporation, as Guarantor


By:
/s/ Angela Kleiman    
Angela Kleiman
 
Executive Vice President and Chief Financial Officer



1100 Park Place, Suite 200
San Mateo, California 94403
Attn.: Barb Pak and Angela Kleiman


[Consent of Guarantor Signature Page to
Second Amended and Restated Revolving Credit Agreement]
 
 

--------------------------------------------------------------------------------